


Exhibit 10.11

 

Zoran Corporation

 

2005 Equity Incentive Plan

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Establishment, Purpose and Term of Plan

1

 

 

 

 

 

1.1

Establishment

1

 

1.2

Purpose

1

 

1.3

Term of Plan

1

 

 

 

 

2.

Definitions and Construction

1

 

 

 

 

 

2.1

Definitions

1

 

2.2

Construction

7

 

 

 

 

3.

Administration

7

 

 

 

 

 

3.1

Administration by the Committee

7

 

3.2

Authority of Officers

7

 

3.3

Administration with Respect to Insiders

7

 

3.4

Committee Complying with Section 162(m)

7

 

3.5

Powers of the Committee

7

 

3.6

Option or SAR Repricing

8

 

3.7

Indemnification

8

 

 

 

 

4.

Shares Subject to Plan

9

 

 

 

 

 

4.1

Maximum Number of Shares Issuable

9

 

4.2

Share Accounting

9

 

4.3

Adjustment for Certain Unissued Predecessor Plan Shares

9

 

4.4

Adjustments for Changes in Capital Structure

9

 

 

 

 

5.

Eligibility, Participation and Award Limitations

10

 

 

 

 

 

5.1

Persons Eligible for Awards

10

 

5.2

Participation in Plan

10

 

5.3

Award Limitations

10

 

 

 

 

6.

Stock Options

11

 

 

 

 

 

6.1

Exercise Price

12

 

6.2

Exercisability and Term of Options

12

 

6.3

Payment of Exercise Price

12

 

6.4

Effect of Termination of Service

13

 

6.5

Transferability of Options

13

 

 

 

 

7.

Stock Appreciation Rights

14

 

 

 

 

 

7.1

Types of SARs Authorized

14

 

7.2

Exercise Price

14

 

7.3

Exercisability and Term of SARs

14

 

7.4

Exercise of SARs

14

 

7.5

Deemed Exercise of SARs

14

 

7.6

Effect of Termination of Service

15

 

7.7

Transferability of SARs

15

 

 

 

 

8.

Restricted Stock Awards

15

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

8.1

Types of Restricted Stock Awards Authorized

15

 

8.2

Purchase Price

15

 

8.3

Purchase Period

15

 

8.4

Payment of Purchase Price

15

 

8.5

Vesting and Restrictions on Transfer

16

 

8.6

Voting Rights; Dividends and Distributions

16

 

8.7

Effect of Termination of Service

16

 

8.8

Nontransferability of Restricted Stock Award Rights

16

 

 

 

 

9.

Restricted Stock Unit Awards

16

 

 

 

 

 

9.1

Grant of Restricted Stock Unit Awards

16

 

9.2

Purchase Price

17

 

9.3

Vesting

17

 

9.4

Voting Rights, Dividend Equivalent Rights and Distributions

17

 

9.5

Effect of Termination of Service

17

 

9.6

Settlement of Restricted Stock Unit Awards

17

 

9.7

Nontransferability of Restricted Stock Unit Awards

18

 

 

 

 

10.

Performance Awards

18

 

 

 

 

 

10.1

Types of Performance Awards Authorized

18

 

10.2

Initial Value of Performance Shares and Performance Units

18

 

10.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula

18

 

10.4

Measurement of Performance Goals

19

 

10.5

Settlement of Performance Awards

20

 

10.6

Voting Rights; Dividend Equivalent Rights and Distributions

21

 

10.7

Effect of Termination of Service

21

 

10.8

Nontransferability of Performance Awards

22

 

 

 

 

11.

Deferred Compensation Awards

22

 

 

 

 

 

11.1

Establishment of Deferred Compensation Award Programs

22

 

11.2

Terms and Conditions of Deferred Compensation Awards

22

 

 

 

 

12.

Cash-Based Awards and Other Stock-Based Awards

23

 

 

 

 

 

12.1

Grant of Cash-Based Awards

23

 

12.2

Grant of Other Stock-Based Awards

23

 

12.3

Value of Cash-Based and Other Stock-Based Awards

23

 

12.4

Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards

24

 

12.5

Voting Rights; Dividend Equivalent Rights and Distributions

24

 

12.6

Effect of Termination of Service

24

 

12.7

Nontransferability of Cash-Based Awards and Other Stock-Based Awards

24

 

 

 

 

13.

Standard Forms of Award Agreement

24

 

 

 

 

 

13.1

Award Agreements

24

 

13.2

Authority to Vary Terms

24

 

 

 

 

14.

Change in Control

25

 

 

 

 

 

14.1

Accelerated Vesting

25

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

14.2

Assumption, Continuation or Substitution

25

 

14.3

Cash-Out of Outstanding Stock-Based Awards

25

 

 

 

 

15.

Compliance with Securities Law

25

 

 

 

 

16.

Tax Withholding

26

 

 

 

 

 

16.1

Tax Withholding in General

26

 

16.2

Withholding in Shares

26

 

 

 

 

17.

Amendment or Termination of Plan

26

 

 

 

 

18.

Compliance with Section 409A

26

 

 

 

 

 

18.1

Awards Subject to Section 409A

26

 

18.2

Deferral and/or Distribution Elections

27

 

18.3

Subsequent Elections

27

 

18.4

Distributions Pursuant to Deferral Elections

27

 

18.5

Unforeseeable Emergency

28

 

18.6

Disabled

28

 

18.7

Death

28

 

18.8

No Acceleration of Distributions

29

 

 

 

 

19.

Miscellaneous Provisions

29

 

 

 

 

 

19.1

Repurchase Rights

29

 

19.2

Forfeiture Events

29

 

19.3

Provision of Information

29

 

19.4

Rights as Employee, Consultant or Director

29

 

19.5

Rights as a Stockholder

29

 

19.6

Delivery of Title to Shares

29

 

19.7

Fractional Shares

30

 

19.8

Retirement and Welfare Plans

30

 

19.9

Beneficiary Designation

30

 

19.10

Severability

30

 

19.11

No Constraint on Corporate Action

30

 

19.12

Unfunded Obligation

30

 

19.13

Choice of Law

30

 

iii

--------------------------------------------------------------------------------


 

Zoran Corporation

2005 Equity Incentive Plan

 


1.             ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 


1.1           ESTABLISHMENT.  THE ZORAN CORPORATION 2005 EQUITY INCENTIVE PLAN
(THE “PLAN”) IS HEREBY ESTABLISHED EFFECTIVE AS OF JULY 29, 2005, THE DATE OF
ITS APPROVAL BY THE STOCKHOLDERS OF THE COMPANY (THE “EFFECTIVE DATE”).

 


1.2           PURPOSE.  THE PURPOSE OF THE PLAN IS TO ADVANCE THE INTERESTS OF
THE PARTICIPATING COMPANY GROUP AND ITS STOCKHOLDERS BY PROVIDING AN INCENTIVE
TO ATTRACT, RETAIN AND REWARD PERSONS PERFORMING SERVICES FOR THE PARTICIPATING
COMPANY GROUP AND BY MOTIVATING SUCH PERSONS TO CONTRIBUTE TO THE GROWTH AND
PROFITABILITY OF THE PARTICIPATING COMPANY GROUP.  THE PLAN SEEKS TO ACHIEVE
THIS PURPOSE BY PROVIDING FOR AWARDS IN THE FORM OF OPTIONS, STOCK APPRECIATION
RIGHTS, RESTRICTED STOCK PURCHASE RIGHTS, RESTRICTED STOCK BONUSES, RESTRICTED
STOCK UNITS, PERFORMANCE SHARES, PERFORMANCE UNITS, DEFERRED COMPENSATION
AWARDS, CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.

 


1.3           TERM OF PLAN.  THE PLAN SHALL CONTINUE IN EFFECT UNTIL ITS
TERMINATION BY THE COMMITTEE; PROVIDED, HOWEVER, THAT ALL AWARDS SHALL BE
GRANTED, IF AT ALL, WITHIN TEN (10) YEARS FROM THE EFFECTIVE DATE.

 


2.             DEFINITIONS AND CONSTRUCTION.

 


2.1           DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH BELOW:

 


(A)           “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN A PARENT CORPORATION,
THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES, CONTROLS
THE COMPANY OR (II) AN ENTITY, OTHER THAN A SUBSIDIARY CORPORATION, THAT IS
CONTROLLED BY THE COMPANY DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARY ENTITIES.  FOR THIS PURPOSE, THE TERM “CONTROL” (INCLUDING THE TERM
“CONTROLLED BY”) MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE RELEVANT
ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE; OR SHALL HAVE SUCH OTHER MEANING ASSIGNED SUCH TERM FOR THE PURPOSES
OF REGISTRATION ON FORM S-8 UNDER THE SECURITIES ACT.

 


(B)           “AWARD” MEANS ANY OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK PURCHASE RIGHT, RESTRICTED STOCK BONUS, RESTRICTED STOCK UNIT, PERFORMANCE
SHARE, PERFORMANCE UNIT, DEFERRED COMPENSATION AWARD, CASH-BASED AWARD OR OTHER
STOCK-BASED AWARD GRANTED UNDER THE PLAN.

 


(C)           “AWARD AGREEMENT” MEANS A WRITTEN OR ELECTRONIC AGREEMENT BETWEEN
THE COMPANY AND A PARTICIPANT SETTING FORTH THE TERMS, CONDITIONS AND
RESTRICTIONS OF THE AWARD GRANTED TO THE PARTICIPANT.

 


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

 


(E)           “CASH-BASED AWARD” MEANS AN AWARD DENOMINATED IN CASH AND GRANTED
PURSUANT TO SECTION 12.

 


(F)            “CAUSE” MEANS, UNLESS SUCH TERM OR AN EQUIVALENT TERM IS
OTHERWISE DEFINED WITH RESPECT TO AN AWARD BY THE PARTICIPANT’S AWARD AGREEMENT
OR BY A WRITTEN CONTRACT OF EMPLOYMENT OR SERVICE, ANY OF THE FOLLOWING: (I) THE
PARTICIPANT’S THEFT, DISHONESTY, WILLFUL MISCONDUCT, BREACH OF FIDUCIARY DUTY
FOR PERSONAL PROFIT, OR FALSIFICATION OF ANY PARTICIPATING COMPANY DOCUMENTS OR
RECORDS; (II) THE PARTICIPANT’S MATERIAL FAILURE TO ABIDE BY A PARTICIPATING
COMPANY’S CODE OF CONDUCT OR OTHER POLICIES (INCLUDING, WITHOUT LIMITATION,
POLICIES RELATING TO CONFIDENTIALITY AND REASONABLE WORKPLACE CONDUCT);
(III) THE PARTICIPANT’S UNAUTHORIZED USE, MISAPPROPRIATION, DESTRUCTION OR
DIVERSION OF ANY TANGIBLE OR INTANGIBLE ASSET OR CORPORATE OPPORTUNITY OF A
PARTICIPATING COMPANY (INCLUDING, WITHOUT LIMITATION, THE PARTICIPANT’S IMPROPER
USE OR DISCLOSURE OF A PARTICIPATING COMPANY’S CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

or proprietary information); (iv) any intentional act by the Participant which
has a material detrimental effect on a Participating Company’s reputation or
business; (v) the Participant’s repeated failure or inability to perform any
reasonable assigned duties after written notice from a Participating Company of,
and a reasonable opportunity to cure, such failure or inability; (vi) any
material breach by the Participant of any employment, service, non-disclosure,
non-competition, non-solicitation or other similar agreement between the
Participant and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; or (vii) the Participant’s conviction (including
any plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with a Participating Company.

 


(G)           “CHANGE IN CONTROL” MEANS, UNLESS SUCH TERM OR AN EQUIVALENT TERM
IS OTHERWISE DEFINED WITH RESPECT TO AN AWARD BY THE PARTICIPANT’S AWARD
AGREEMENT OR BY A WRITTEN CONTRACT OF EMPLOYMENT OR SERVICE, THE OCCURRENCE OF
ANY OF THE FOLLOWING:

 

(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT), OTHER THAN (1) A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES OF THE COMPANY UNDER AN EMPLOYEE BENEFIT PLAN OF A PARTICIPATING
COMPANY OR (2) A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF
THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE
STOCK OF THE COMPANY, BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF (I) THE OUTSTANDING
SHARES OF COMMON STOCK OF THE COMPANY OR (II) THE TOTAL COMBINED VOTING POWER OF
THE COMPANY’S THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS; OR

 

(II)           AN OWNERSHIP CHANGE EVENT OR SERIES OF RELATED OWNERSHIP CHANGE
EVENTS (COLLECTIVELY, A “TRANSACTION”) IN WHICH THE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY BEFORE THE TRANSACTION DO NOT RETAIN IMMEDIATELY AFTER THE
TRANSACTION DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF
THE COMPANY OR, IN THE CASE OF AN OWNERSHIP CHANGE EVENT DESCRIBED IN
SECTION 2.1(DD)(III), THE ENTITY TO WHICH THE ASSETS OF THE COMPANY WERE
TRANSFERRED (THE “TRANSFEREE”), AS THE CASE MAY BE; OR

 

(III)          A LIQUIDATION OR DISSOLUTION OF THE COMPANY.FOR PURPOSES OF THE
PRECEDING SENTENCE, INDIRECT BENEFICIAL OWNERSHIP SHALL INCLUDE, WITHOUT
LIMITATION, AN INTEREST RESULTING FROM OWNERSHIP OF THE VOTING SECURITIES OF ONE
OR MORE CORPORATIONS OR OTHER BUSINESS ENTITIES WHICH OWN THE COMPANY OR THE
TRANSFEREE, AS THE CASE MAY BE, EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARY CORPORATIONS OR OTHER BUSINESS ENTITIES.  THE COMMITTEE SHALL HAVE
THE RIGHT TO DETERMINE WHETHER MULTIPLE SALES OR EXCHANGES OF THE VOTING
SECURITIES OF THE COMPANY OR MULTIPLE OWNERSHIP CHANGE EVENTS ARE RELATED, AND
ITS DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE.

 


(H)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.

 


(I)            “COMMITTEE” MEANS THE COMPENSATION COMMITTEE AND SUCH OTHER
COMMITTEE OR SUBCOMMITTEE OF THE BOARD, IF ANY, DULY APPOINTED TO ADMINISTER THE
PLAN AND HAVING SUCH POWERS IN EACH INSTANCE AS SHALL BE SPECIFIED BY THE
BOARD.  IF, AT ANY TIME, THERE IS NO COMMITTEE OF THE BOARD THEN AUTHORIZED OR
PROPERLY CONSTITUTED TO ADMINISTER THE PLAN, THE BOARD SHALL EXERCISE ALL OF THE
POWERS OF THE COMMITTEE GRANTED HEREIN, AND, IN ANY EVENT, THE BOARD MAY IN ITS
DISCRETION EXERCISE ANY OR ALL OF SUCH POWERS.

 


(J)            “COMPANY” MEANS ZORAN CORPORATION, A DELAWARE CORPORATION, OR ANY
SUCCESSOR CORPORATION THERETO.

 


(K)           “CONSULTANT” MEANS A PERSON ENGAGED TO PROVIDE CONSULTING OR
ADVISORY SERVICES (OTHER THAN AS AN EMPLOYEE OR A MEMBER OF THE BOARD) TO A
PARTICIPATING COMPANY, PROVIDED THAT THE IDENTITY OF SUCH PERSON, THE NATURE OF
SUCH SERVICES OR THE ENTITY TO WHICH SUCH SERVICES ARE PROVIDED WOULD NOT

 

2

--------------------------------------------------------------------------------


 

preclude the Company from offering or selling securities to such person pursuant
to the Plan in reliance on registration on a Form S-8 Registration Statement
under the Securities Act.

 


(L)            “COVERED EMPLOYEE” MEANS ANY EMPLOYEE WHO IS OR MAY BECOME A
“COVERED EMPLOYEE” AS DEFINED IN SECTION 162(M), OR ANY SUCCESSOR STATUTE, AND
WHO IS DESIGNATED, EITHER AS AN INDIVIDUAL EMPLOYEE OR A MEMBER OF A CLASS OF
EMPLOYEES, BY THE COMMITTEE NO LATER THAN (I) THE DATE NINETY (90) DAYS AFTER
THE BEGINNING OF THE PERFORMANCE PERIOD, OR (II) THE DATE ON WHICH TWENTY-FIVE
PERCENT (25%) OF THE PERFORMANCE PERIOD HAS ELAPSED, AS A “COVERED EMPLOYEE”
UNDER THIS PLAN FOR SUCH APPLICABLE PERFORMANCE PERIOD.

 


(M)          “DEFERRED COMPENSATION AWARD” MEANS AN AWARD GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 11.

 


(N)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.

 


(O)           “DISABILITY” MEANS THE PERMANENT AND TOTAL DISABILITY OF THE
PARTICIPANT, WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE.

 


(P)           “DIVIDEND EQUIVALENT” MEANS A CREDIT, MADE AT THE DISCRETION OF
THE COMMITTEE OR AS OTHERWISE PROVIDED BY THE PLAN, TO THE ACCOUNT OF A
PARTICIPANT IN AN AMOUNT EQUAL TO THE CASH DIVIDENDS PAID ON ONE SHARE OF STOCK
FOR EACH SHARE OF STOCK REPRESENTED BY AN AWARD HELD BY SUCH PARTICIPANT.

 


(Q)           “EMPLOYEE” MEANS ANY PERSON TREATED AS AN EMPLOYEE (INCLUDING AN
OFFICER OR A MEMBER OF THE BOARD WHO IS ALSO TREATED AS AN EMPLOYEE) IN THE
RECORDS OF A PARTICIPATING COMPANY AND, WITH RESPECT TO ANY INCENTIVE STOCK
OPTION GRANTED TO SUCH PERSON, WHO IS AN EMPLOYEE FOR PURPOSES OF SECTION 422 OF
THE CODE; PROVIDED, HOWEVER, THAT NEITHER SERVICE AS A MEMBER OF THE BOARD NOR
PAYMENT OF A DIRECTOR’S FEE SHALL BE SUFFICIENT TO CONSTITUTE EMPLOYMENT FOR
PURPOSES OF THE PLAN.  THE COMPANY SHALL DETERMINE IN GOOD FAITH AND IN THE
EXERCISE OF ITS DISCRETION WHETHER AN INDIVIDUAL HAS BECOME OR HAS CEASED TO BE
AN EMPLOYEE AND THE EFFECTIVE DATE OF SUCH INDIVIDUAL’S EMPLOYMENT OR
TERMINATION OF EMPLOYMENT, AS THE CASE MAY BE.  FOR PURPOSES OF AN INDIVIDUAL’S
RIGHTS, IF ANY, UNDER THE TERMS OF THE PLAN AS OF THE TIME OF THE COMPANY’S
DETERMINATION OF WHETHER OR NOT THE INDIVIDUAL IS AN EMPLOYEE, ALL SUCH
DETERMINATIONS BY THE COMPANY SHALL BE FINAL, BINDING AND CONCLUSIVE AS TO SUCH
RIGHTS, IF ANY, NOTWITHSTANDING THAT THE COMPANY OR ANY COURT OF LAW OR
GOVERNMENTAL AGENCY SUBSEQUENTLY MAKES A CONTRARY DETERMINATION AS TO SUCH
INDIVIDUAL’S STATUS AS AN EMPLOYEE.

 


(R)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 


(S)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE OF
STOCK OR OTHER PROPERTY AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, OR BY
THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION IS EXPRESSLY ALLOCATED TO
THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:

 

(I)            EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE, IF, ON SUCH
DATE, THE STOCK IS LISTED ON A NATIONAL OR REGIONAL SECURITIES EXCHANGE OR
MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK SHALL BE THE CLOSING
PRICE OF A SHARE OF STOCK (OR THE MEAN OF THE CLOSING BID AND ASKED PRICES OF A
SHARE OF STOCK IF THE STOCK IS SO QUOTED INSTEAD) AS QUOTED ON THE NASDAQ
NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET OR SUCH OTHER NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM CONSTITUTING THE PRIMARY MARKET FOR THE
STOCK, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE
COMPANY DEEMS RELIABLE.  IF THE RELEVANT DATE DOES NOT FALL ON A DAY ON WHICH
THE STOCK HAS TRADED ON SUCH SECURITIES EXCHANGE OR MARKET SYSTEM, THE DATE ON
WHICH THE FAIR MARKET VALUE SHALL BE ESTABLISHED SHALL BE THE LAST DAY ON WHICH
THE STOCK WAS SO TRADED PRIOR TO THE RELEVANT DATE, OR SUCH OTHER APPROPRIATE
DAY AS SHALL BE DETERMINED BY THE COMMITTEE, IN ITS DISCRETION.

 

(II)           NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN ITS
DISCRETION, DETERMINE THE FAIR MARKET VALUE ON THE BASIS OF THE OPENING,
CLOSING, OR AVERAGE OF THE HIGH AND LOW SALE PRICES OF A SHARE OF STOCK ON SUCH
DATE, THE PRECEDING TRADING DAY OR THE NEXT SUCCEEDING TRADING DAY; AND, FOR
PURPOSES OTHER THAN DETERMINING THE EXERCISE PRICE OR PURCHASE PRICE OF SHARES
PURSUANT TO AN AWARD, THE HIGH OR LOW SALE PRICE OF A SHARE OF STOCK ON SUCH
DATE, THE PRECEDING TRADING DAY OR THE NEXT SUCCEEDING TRADING DAY, THE AVERAGE
OF ANY SUCH PRICES DETERMINED OVER A PERIOD OF TRADING DAYS OR THE ACTUAL SALE
PRICE OF A SHARE OF STOCK RECEIVED BY A PARTICIPANT.

 

3

--------------------------------------------------------------------------------


 

The Committee may vary its method of determination of the Fair Market Value as
provided in this Section for different purposes under the Plan.

 

(III)          IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON A NATIONAL OR
REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE
OF STOCK SHALL BE AS DETERMINED BY THE COMMITTEE IN GOOD FAITH WITHOUT REGARD TO
ANY RESTRICTION OTHER THAN A RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.

 


(T)            “FULL VALUE AWARD” MEANS ANY AWARD SETTLED IN STOCK, OTHER THAN
(I) AN OPTION, (II) A STOCK APPRECIATION RIGHT, (III) A RESTRICTED STOCK
PURCHASE RIGHT OR AN OTHER STOCK-BASED AWARD UNDER WHICH THE COMPANY WILL
RECEIVE MONETARY CONSIDERATION EQUAL TO THE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO SUCH AWARD OR (IV)  AN OTHER STOCK-BASED AWARD BASED ON APPRECIATION
IN THE FAIR MARKET VALUE OF THE STOCK.

 


(U)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO BE (AS SET
FORTH IN THE AWARD AGREEMENT) AND WHICH QUALIFIES AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.

 


(V)           “INSIDER” MEANS AN OFFICER, DIRECTOR OR ANY OTHER PERSON WHOSE
TRANSACTIONS IN STOCK ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.

 


(W)          “INSIDER TRADING POLICY” MEANS THE WRITTEN POLICY OF THE COMPANY
PERTAINING TO THE PURCHASE, SALE, TRANSFER OR OTHER DISPOSITION OF THE COMPANY’S
EQUITY SECURITIES BY DIRECTORS, OFFICERS, EMPLOYEES OR OTHER SERVICE PROVIDERS
WHO MAY POSSESS MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY OR ITS
SECURITIES.

 


(X)            “NET-EXERCISE” MEANS A PROCEDURE BY WHICH THE PARTICIPANT WILL BE
ISSUED A NUMBER OF SHARES OF STOCK DETERMINED IN ACCORDANCE WITH THE FOLLOWING
FORMULA:

 

N = X(A-B)/A, where

“N” = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;

“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;

“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and

“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)

 


(Y)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO BE (AS
SET FORTH IN THE AWARD AGREEMENT) AN INCENTIVE STOCK OPTION WITHIN THE MEANING
OF SECTION 422(B) OF THE CODE.

 


(Z)            “OFFICER” MEANS ANY PERSON DESIGNATED BY THE BOARD AS AN OFFICER
OF THE COMPANY.

 


(AA)         “OPTION” MEANS AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK
OPTION GRANTED PURSUANT TO SECTION 6.

 


(BB)        “OPTION FOR FULL VALUE AWARD EXCHANGE PROGRAM” MEANS A PROGRAM,
APPROVED BY THE AFFIRMATIVE VOTE OF HOLDERS OF A MAJORITY OF THE SHARES OF STOCK
CAST IN PERSON OR BY PROXY AT A MEETING OF THE STOCKHOLDERS OF THE COMPANY AT
WHICH A QUORUM REPRESENTING A MAJORITY OF ALL OUTSTANDING SHARES OF STOCK IS
PRESENT OR REPRESENTED BY PROXY, WHICH PROVIDES FOR THE CANCELLATION OF
OUTSTANDING OPTIONS, INCLUDING OPTIONS GRANTED PURSUANT TO A PREDECESSOR PLAN,
AND THE GRANT IN SUBSTITUTION THEREFORE OF FULL VALUE AWARDS.

 


(CC)         “OTHER STOCK-BASED AWARD” MEANS AN AWARD DENOMINATED IN SHARES OF
STOCK AND GRANTED PURSUANT TO SECTION 12.

 

4

--------------------------------------------------------------------------------


 


(DD)         “OWNERSHIP CHANGE EVENT” MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING WITH RESPECT TO THE COMPANY: (I) THE DIRECT OR INDIRECT SALE OR
EXCHANGE IN A SINGLE OR SERIES OF RELATED TRANSACTIONS BY THE STOCKHOLDERS OF
THE COMPANY OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING STOCK OF THE COMPANY;
(II) A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS A PARTY; OR (III) THE
SALE, EXCHANGE, OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (OTHER THAN A SALE, EXCHANGE OR TRANSFER TO ONE OR MORE SUBSIDIARIES OF
THE COMPANY).

 


(EE)         “PARENT CORPORATION” MEANS ANY PRESENT OR FUTURE “PARENT
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE CODE.

 


(FF)           “PARTICIPANT” MEANS ANY ELIGIBLE PERSON WHO HAS BEEN GRANTED ONE
OR MORE AWARDS.

 


(GG)         “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY PARENT
CORPORATION, SUBSIDIARY CORPORATION OR AFFILIATE.

 


(HH)         “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT IN TIME, ALL
ENTITIES COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.

 


(II)           “PERFORMANCE AWARD” MEANS AN AWARD OF PERFORMANCE SHARES OR
PERFORMANCE UNITS.

 


(JJ)           “PERFORMANCE AWARD FORMULA” MEANS, FOR ANY PERFORMANCE AWARD, A
FORMULA OR TABLE ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 10.3 WHICH
PROVIDES THE BASIS FOR COMPUTING THE VALUE OF A PERFORMANCE AWARD AT ONE OR MORE
THRESHOLD LEVELS OF ATTAINMENT OF THE APPLICABLE PERFORMANCE GOAL(S) MEASURED AS
OF THE END OF THE APPLICABLE PERFORMANCE PERIOD.

 


(KK)         “PERFORMANCE-BASED COMPENSATION” MEANS COMPENSATION UNDER AN AWARD
THAT SATISFIES THE REQUIREMENTS OF SECTION 162(M) FOR CERTAIN PERFORMANCE-BASED
COMPENSATION PAID TO COVERED EMPLOYEES.

 


(LL)           “PERFORMANCE GOAL” MEANS A PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE PURSUANT TO SECTION 10.3.

 


(MM)       “PERFORMANCE PERIOD” MEANS A PERIOD ESTABLISHED BY THE COMMITTEE
PURSUANT TO SECTION 10.3 AT THE END OF WHICH ONE OR MORE PERFORMANCE GOALS ARE
TO BE MEASURED.

 


(NN)         “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10 TO RECEIVE A PAYMENT EQUAL TO
THE VALUE OF A PERFORMANCE SHARE, AS DETERMINED BY THE COMMITTEE, BASED ON
PERFORMANCE.

 


(OO)         “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10 TO RECEIVE A PAYMENT EQUAL TO
THE VALUE OF A PERFORMANCE UNIT, AS DETERMINED BY THE COMMITTEE, BASED UPON
PERFORMANCE.

 


(PP)         “PREDECESSOR PLAN” MEANS EACH OF THE COMPANY’S 1993 STOCK OPTION
PLAN AND 2000 NONSTATUTORY STOCK OPTION PLAN AND OPTIONS GRANTED BY OAK
TECHNOLOGY, INC. AND ASSUMED BY THE COMPANY PURSUANT TO ITS ACQUISITION OF OAK
TECHNOLOGY, INC.

 


(QQ)         “RESTRICTED STOCK AWARD” MEANS AN AWARD OF A RESTRICTED STOCK BONUS
OR A RESTRICTED STOCK PURCHASE RIGHT.

 


(RR)           “RESTRICTED STOCK BONUS” MEANS STOCK GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 8.

 

5

--------------------------------------------------------------------------------


 


(SS)         “RESTRICTED STOCK PURCHASE RIGHT” MEANS A RIGHT TO PURCHASE STOCK
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 8.

 


(TT)           “RESTRICTED STOCK UNIT” OR “STOCK UNIT” MEANS A RIGHT GRANTED TO
A PARTICIPANT PURSUANT TO SECTION 9 OR SECTION 11, RESPECTIVELY, TO RECEIVE A
SHARE OF STOCK ON A DATE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SUCH
SECTIONS, AS APPLICABLE, AND THE PARTICIPANT’S AWARD AGREEMENT.

 


(UU)         “RESTRICTION PERIOD” MEANS THE PERIOD ESTABLISHED IN ACCORDANCE
WITH SECTION 8.5 DURING WHICH SHARES SUBJECT TO A RESTRICTED STOCK AWARD ARE
SUBJECT TO VESTING CONDITIONS.

 


(VV)         “RETIREMENT” MEANS TERMINATION OF SERVICE AT OR AFTER THE NORMAL
RETIREMENT AGE AS SET FORTH IN THE RETIREMENT PLAN OF THE COMPANY THAT IS
APPLICABLE TO THE PARTICIPANT, OR, IF THE PARTICIPANT IS NOT COVERED BY SUCH A
RETIREMENT PLAN, THE NORMAL RETIREMENT AGE AS DEFINED BY THE SOCIAL INSURANCE
PROGRAM IN EFFECT IN THE COUNTRY WHERE THE PARTICIPANT RESIDES.

 


(WW)       “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE ACT, AS AMENDED FROM
TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.

 


(XX)          “SAR” OR “STOCK APPRECIATION RIGHT” MEANS A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 7 TO RECEIVE PAYMENT, FOR EACH SHARE OF STOCK
SUBJECT TO SUCH SAR, OF AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF EXERCISE OF THE SAR OVER THE
EXERCISE PRICE.

 


(YY)         “SECTION 162(M)” MEANS SECTION 162(M) OF THE CODE.

 


(ZZ)          “SECTION 409A” MEANS SECTION 409A OF THE CODE (INCLUDING
REGULATIONS OR ADMINISTRATIVE GUIDELINES THEREUNDER).

 


(AAA)       “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.

 


(BBB)      “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE
PARTICIPATING COMPANY GROUP, WHETHER IN THE CAPACITY OF AN EMPLOYEE, A DIRECTOR
OR A CONSULTANT.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE, A PARTICIPANT’S
SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE
CAPACITY IN WHICH THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE IN THE
PARTICIPATING COMPANY FOR WHICH THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED
THAT THERE IS NO INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S SERVICE. 
FURTHERMORE, A PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED IF
THE PARTICIPANT TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE
OF ABSENCE APPROVED BY THE COMPANY.  HOWEVER, IF ANY SUCH LEAVE TAKEN BY A
PARTICIPANT EXCEEDS NINETY (90) DAYS, THEN ON THE NINETY-FIRST (91ST) DAY
FOLLOWING THE COMMENCEMENT OF SUCH LEAVE THE PARTICIPANT’S SERVICE SHALL BE
DEEMED TO HAVE TERMINATED, UNLESS THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE
IS GUARANTEED BY STATUTE OR CONTRACT.  NOTWITHSTANDING THE FOREGOING, UNLESS
OTHERWISE DESIGNATED BY THE COMPANY OR REQUIRED BY LAW, A LEAVE OF ABSENCE SHALL
NOT BE TREATED AS SERVICE FOR PURPOSES OF DETERMINING VESTING UNDER THE
PARTICIPANT’S AWARD AGREEMENT.  A PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED EITHER UPON AN ACTUAL TERMINATION OF SERVICE OR UPON THE ENTITY FOR
WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE A PARTICIPATING COMPANY. 
SUBJECT TO THE FOREGOING, THE COMPANY, IN ITS DISCRETION, SHALL DETERMINE
WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH
TERMINATION.

 


(CCC)       “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AS ADJUSTED FROM TIME
TO TIME IN ACCORDANCE WITH SECTION 4.4.

 


(DDD)      “SUBSIDIARY CORPORATION” MEANS ANY PRESENT OR FUTURE “SUBSIDIARY
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE.

 


(EEE)       “TEN PERCENT OWNER” MEANS A PARTICIPANT WHO, AT THE TIME AN OPTION
IS GRANTED TO THE PARTICIPANT, OWNS STOCK POSSESSING MORE THAN TEN PERCENT (10%)
OF THE TOTAL COMBINED VOTING POWER OF ALL

 

6

--------------------------------------------------------------------------------


 

classes of stock of a Participating Company (other than an Affiliate) within the
meaning of Section 422(b)(6) of the Code.

 


(FFF)         “VESTING CONDITIONS” MEAN THOSE CONDITIONS ESTABLISHED IN
ACCORDANCE WITH THE PLAN PRIOR TO THE SATISFACTION OF WHICH SHARES SUBJECT TO AN
AWARD REMAIN SUBJECT TO FORFEITURE OR A REPURCHASE OPTION IN FAVOR OF THE
COMPANY EXERCISABLE FOR THE PARTICIPANT’S PURCHASE PRICE FOR SUCH SHARES UPON
THE PARTICIPANT’S TERMINATION OF SERVICE.

 


2.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THE PLAN.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT, THE
SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR. 
USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY
REQUIRES OTHERWISE.

 


3.             ADMINISTRATION.

 


3.1           ADMINISTRATION BY THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED
BY THE COMMITTEE.  ALL QUESTIONS OF INTERPRETATION OF THE PLAN OR OF ANY AWARD
SHALL BE DETERMINED BY THE COMMITTEE, AND SUCH DETERMINATIONS SHALL BE FINAL AND
BINDING UPON ALL PERSONS HAVING AN INTEREST IN THE PLAN OR SUCH AWARD.

 


3.2           AUTHORITY OF OFFICERS.  ANY OFFICER SHALL HAVE THE AUTHORITY TO
ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER, RIGHT, OBLIGATION,
DETERMINATION OR ELECTION WHICH IS THE RESPONSIBILITY OF OR WHICH IS ALLOCATED
TO THE COMPANY HEREIN, PROVIDED THE OFFICER HAS APPARENT AUTHORITY WITH RESPECT
TO SUCH MATTER, RIGHT, OBLIGATION, DETERMINATION OR ELECTION.  THE BOARD OR
COMMITTEE MAY, IN ITS DISCRETION, DELEGATE TO A COMMITTEE COMPRISED OF ONE OR
MORE OFFICERS THE AUTHORITY TO GRANT ONE OR MORE AWARDS, WITHOUT FURTHER
APPROVAL OF THE BOARD OR THE COMMITTEE, TO ANY EMPLOYEE, OTHER THAN A PERSON
WHO, AT THE TIME OF SUCH GRANT, IS AN INSIDER OR A COVERED PERSON; PROVIDED,
HOWEVER, THAT (A) SUCH AWARDS SHALL NOT BE GRANTED FOR SHARES IN EXCESS OF THE
MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK AUTHORIZED FOR ISSUANCE PURSUANT TO
SECTION 4.1, (B) EACH SUCH AWARD WHICH IS A FULL VALUE AWARD SHALL BE SUBJECT TO
THE MINIMUM VESTING PROVISIONS DESCRIBED IN SECTION 5.3(B), (C) EACH SUCH AWARD
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE APPROPRIATE STANDARD FORM OF
AWARD AGREEMENT APPROVED BY THE BOARD OR THE COMMITTEE AND SHALL CONFORM TO THE
PROVISIONS OF THE PLAN, AND (D) EACH SUCH AWARD SHALL CONFORM TO SUCH LIMITS AND
GUIDELINES AS SHALL BE ESTABLISHED FROM TIME TO TIME BY RESOLUTION OF THE BOARD
OR THE COMMITTEE.

 


3.3           ADMINISTRATION WITH RESPECT TO INSIDERS.  WITH RESPECT TO
PARTICIPATION BY INSIDERS IN THE PLAN, AT ANY TIME THAT ANY CLASS OF EQUITY
SECURITY OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12 OF THE EXCHANGE
ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE WITH THE REQUIREMENTS, IF ANY,
OF RULE 16B-3.

 


3.4           COMMITTEE COMPLYING WITH SECTION 162(M).  IF THE COMPANY IS A
“PUBLICLY HELD CORPORATION” WITHIN THE MEANING OF SECTION 162(M), THE BOARD MAY
ESTABLISH A COMMITTEE OF “OUTSIDE DIRECTORS” WITHIN THE MEANING OF
SECTION 162(M) TO APPROVE THE GRANT OF ANY AWARD INTENDED TO RESULT IN THE
PAYMENT OF PERFORMANCE-BASED COMPENSATION.

 


3.5           POWERS OF THE COMMITTEE.  IN ADDITION TO ANY OTHER POWERS SET
FORTH IN THE PLAN AND SUBJECT TO THE PROVISIONS OF THE PLAN, THE COMMITTEE SHALL
HAVE THE FULL AND FINAL POWER AND AUTHORITY, IN ITS DISCRETION:

 


(A)           TO DETERMINE THE PERSONS TO WHOM, AND THE TIME OR TIMES AT WHICH,
AWARDS SHALL BE GRANTED AND THE NUMBER OF SHARES OF STOCK, UNITS OR MONETARY
VALUE TO BE SUBJECT TO EACH AWARD;

 


(B)           TO DETERMINE THE TYPE OF AWARD GRANTED;

 


(C)           TO DETERMINE THE FAIR MARKET VALUE OF SHARES OF STOCK OR OTHER
PROPERTY;

 


(D)           TO DETERMINE THE TERMS, CONDITIONS AND RESTRICTIONS APPLICABLE TO
EACH AWARD (WHICH NEED NOT BE IDENTICAL) AND ANY SHARES ACQUIRED PURSUANT
THERETO, INCLUDING, WITHOUT LIMITATION, (I) THE EXERCISE OR PURCHASE PRICE OF
SHARES PURSUANT TO ANY AWARD, (II) THE METHOD OF PAYMENT FOR SHARES PURCHASED
PURSUANT TO ANY


 

7

--------------------------------------------------------------------------------


 

Award, (iii) the method for satisfaction of any tax withholding obligation
arising in connection with Award, including by the withholding or delivery of
shares of Stock, (iv) the timing, terms and conditions of the exercisability or
vesting of any Award or any shares acquired pursuant thereto, (v) the
Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

 


(E)           TO DETERMINE WHETHER AN AWARD WILL BE SETTLED IN SHARES OF STOCK,
CASH, OR IN ANY COMBINATION THEREOF;

 


(F)            TO APPROVE ONE OR MORE FORMS OF AWARD AGREEMENT;

 


(G)           TO AMEND, MODIFY, EXTEND, CANCEL OR RENEW ANY AWARD OR TO WAIVE
ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO ANY AWARD OR ANY SHARES ACQUIRED
PURSUANT THERETO;

 


(H)           TO ACCELERATE, CONTINUE, EXTEND OR DEFER THE EXERCISABILITY OR
VESTING OF ANY AWARD OR ANY SHARES ACQUIRED PURSUANT THERETO, INCLUDING WITH
RESPECT TO THE PERIOD FOLLOWING A PARTICIPANT’S TERMINATION OF SERVICE;

 


(I)            WITHOUT THE CONSENT OF THE AFFECTED PARTICIPANT AND
NOTWITHSTANDING THE PROVISIONS OF ANY AWARD AGREEMENT TO THE CONTRARY, TO
UNILATERALLY SUBSTITUTE AT ANY TIME A STOCK APPRECIATION RIGHT PROVIDING FOR
SETTLEMENT SOLELY IN SHARES OF STOCK IN PLACE OF ANY OUTSTANDING OPTION,
PROVIDED THAT SUCH STOCK APPRECIATION RIGHT COVERS THE SAME NUMBER OF SHARES OF
STOCK AND PROVIDES FOR THE SAME EXERCISE PRICE (SUBJECT IN EACH CASE TO
ADJUSTMENT IN ACCORDANCE WITH SECTION 4.4) AS THE REPLACED OPTION AND OTHERWISE
PROVIDES SUBSTANTIALLY EQUIVALENT TERMS AND CONDITIONS AS THE REPLACED OPTION,
AS DETERMINED BY THE COMMITTEE;

 


(J)            TO PRESCRIBE, AMEND OR RESCIND RULES, GUIDELINES AND POLICIES
RELATING TO THE PLAN, OR TO ADOPT SUB-PLANS OR SUPPLEMENTS TO, OR ALTERNATIVE
VERSIONS OF, THE PLAN, INCLUDING, WITHOUT LIMITATION, AS THE COMMITTEE DEEMS
NECESSARY OR DESIRABLE TO COMPLY WITH THE LAWS OR REGULATIONS OF OR TO
ACCOMMODATE THE TAX POLICY, ACCOUNTING PRINCIPLES OR CUSTOM OF, FOREIGN
JURISDICTIONS WHOSE CITIZENS MAY BE GRANTED AWARDS; AND

 


(K)           TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD AGREEMENT AND TO MAKE ALL OTHER
DETERMINATIONS AND TAKE SUCH OTHER ACTIONS WITH RESPECT TO THE PLAN OR ANY AWARD
AS THE COMMITTEE MAY DEEM ADVISABLE TO THE EXTENT NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN OR APPLICABLE LAW.

 


3.6           OPTION OR SAR REPRICING.  WITHOUT THE AFFIRMATIVE VOTE OF HOLDERS
OF A MAJORITY OF THE SHARES OF STOCK CAST IN PERSON OR BY PROXY AT A MEETING OF
THE STOCKHOLDERS OF THE COMPANY AT WHICH A QUORUM REPRESENTING A MAJORITY OF ALL
OUTSTANDING SHARES OF STOCK IS PRESENT OR REPRESENTED BY PROXY, THE BOARD SHALL
NOT APPROVE (A) THE CANCELLATION OF OUTSTANDING OPTIONS OR SARS AND THE GRANT IN
SUBSTITUTION THEREFORE OF NEW OPTIONS OR SARS HAVING A LOWER EXERCISE PRICE,
(B) THE AMENDMENT OF OUTSTANDING OPTIONS OR SARS TO REDUCE THE EXERCISE PRICE
THEREOF, OR (C) THE CANCELLATION OF OUTSTANDING OPTIONS OR SARS HAVING EXERCISE
PRICES PER SHARE GREATER THAN THE THEN CURRENT FAIR MARKET VALUE OF A SHARE OF
STOCK AND THE GRANT IN SUBSTITUTION THEREFORE OF FULL VALUE AWARDS.  THIS
PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO “ISSUING OR ASSUMING A STOCK OPTION
IN A TRANSACTION TO WHICH SECTION 424(A) APPLIES,” WITHIN THE MEANING OF
SECTION 424 OF THE CODE.

 


3.7           INDEMNIFICATION.  IN ADDITION TO SUCH OTHER RIGHTS OF
INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR THE COMMITTEE OR AS
OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY GROUP, MEMBERS OF THE BOARD
OR THE COMMITTEE AND ANY OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY
GROUP TO WHOM AUTHORITY TO ACT FOR THE BOARD, THE COMMITTEE OR THE COMPANY IS
DELEGATED SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL REASONABLE EXPENSES,
INCLUDING ATTORNEYS’ FEES, ACTUALLY AND NECESSARILY INCURRED IN CONNECTION WITH
THE DEFENSE OF ANY ACTION, SUIT OR PROCEEDING, OR IN CONNECTION WITH ANY APPEAL
THEREIN, TO WHICH THEY OR ANY OF THEM MAY BE A PARTY BY REASON OF ANY ACTION
TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE PLAN, OR ANY RIGHT
GRANTED HEREUNDER, AND AGAINST ALL AMOUNTS PAID BY THEM IN SETTLEMENT THEREOF
(PROVIDED SUCH SETTLEMENT IS APPROVED

 

8

--------------------------------------------------------------------------------


 

by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 


4.             SHARES SUBJECT TO PLAN.

 


4.1           MAXIMUM NUMBER OF SHARES ISSUABLE.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTIONS 4.2, 4.3 AND 4.4, THE MAXIMUM AGGREGATE NUMBER OF SHARES OF
STOCK THAT MAY BE ISSUED UNDER THE PLAN SHALL BE EQUAL TO FOUR MILLION, FIVE
HUNDRED FIFTY-SIX THOUSAND SIX HUNDRED SIXTY-THREE (4,556,663) SHARES, AND SHALL
CONSIST OF AUTHORIZED BUT UNISSUED OR REACQUIRED SHARES OF STOCK OR ANY
COMBINATION THEREOF.

 


4.2           SHARE ACCOUNTING.

 


(A)           EACH SHARE OF STOCK SUBJECT TO AN AWARD OTHER THAN A FULL VALUE
AWARD SHALL BE COUNTED AGAINST THE LIMIT SET FORTH IN SECTION 4.1 AS ONE
(1) SHARE.  EACH SHARE OF STOCK SUBJECT TO A FULL VALUE AWARD SHALL BE COUNTED
AGAINST THE LIMIT SET FORTH IN SECTION 4.1 AS ONE AND THREE-TENTHS (1.3) SHARES.

 


(B)           IF AN OUTSTANDING AWARD FOR ANY REASON EXPIRES OR IS TERMINATED OR
CANCELED WITHOUT HAVING BEEN EXERCISED OR SETTLED IN FULL, OR IF SHARES OF STOCK
ACQUIRED PURSUANT TO AN AWARD SUBJECT TO FORFEITURE OR REPURCHASE ARE FORFEITED
OR REPURCHASED BY THE COMPANY FOR AN AMOUNT NOT GREATER THAN THE PARTICIPANT’S
ORIGINAL PURCHASE PRICE, THE SHARES OF STOCK ALLOCABLE TO THE TERMINATED PORTION
OF SUCH AWARD OR SUCH FORFEITED OR REPURCHASED SHARES OF STOCK SHALL AGAIN BE
AVAILABLE FOR ISSUANCE UNDER THE PLAN.  SHARES OF STOCK SHALL NOT BE DEEMED TO
HAVE BEEN ISSUED PURSUANT TO THE PLAN WITH RESPECT TO ANY PORTION OF AN AWARD
THAT IS SETTLED IN CASH.  UPON PAYMENT IN SHARES OF STOCK PURSUANT TO THE
EXERCISE OF AN SAR, THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN
SHALL BE REDUCED BY THE GROSS NUMBER OF SHARES FOR WHICH THE SAR IS EXERCISED. 
IF THE EXERCISE PRICE OF AN OPTION IS PAID BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK OWNED BY THE PARTICIPANT, OR BY
MEANS OF A NET-EXERCISE, THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE
PLAN SHALL BE REDUCED BY THE GROSS NUMBER OF SHARES FOR WHICH THE OPTION IS
EXERCISED.  IF OPTIONS, SARS OR PERFORMANCE AWARDS ARE SETTLED IN THE FORM OF
STOCK UNITS ISSUED PURSUANT TO A STOCK ISSUANCE DEFERRAL AWARD DESCRIBED IN
SECTION 11.1(B), THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN
SHALL BE REDUCED BY THE NUMBER OF SHARES TO BE COUNTED WITH RESPECT TO SUCH FULL
VALUE AWARDS, AS DETERMINED IN ACCORDANCE WITH SECTION 4.2(A), BUT SHALL NOT BE
FURTHER REDUCED BY THE NUMBER OF SHARES OF STOCK ORIGINALLY SUBJECT TO SUCH
OPTIONS, SARS OR PERFORMANCE AWARDS SETTLED IN SUCH MANNER.  SHARES WITHHELD OR
REACQUIRED BY THE COMPANY IN SATISFACTION OF TAX WITHHOLDING OBLIGATIONS
PURSUANT TO SECTION 16.2 SHALL NOT AGAIN BE AVAILABLE FOR ISSUANCE UNDER THE
PLAN.

 


4.3           ADJUSTMENT FOR CERTAIN UNISSUED PREDECESSOR PLAN SHARES.  THE
MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE PLAN AS
SET FORTH IN SECTION 4.1 SHALL BE CUMULATIVELY INCREASED FROM TIME TO TIME BY
THE NUMBER OF SHARES OF STOCK SUBJECT TO THAT PORTION OF ANY OPTION OUTSTANDING
PURSUANT TO A PREDECESSOR PLAN AS OF THE EFFECTIVE DATE WHICH, ON OR AFTER THE
EFFECTIVE DATE, IS CANCELED PURSUANT TO AN OPTION FOR FULL VALUE AWARD EXCHANGE
PROGRAM, BUT ONLY TO THE EXTENT OF A MAXIMUM OF ONE MILLION TWO HUNDRED FIFTY
THOUSAND (1,250,000) SHARES MADE SUBJECT TO FULL VALUE AWARDS GRANTED PURSUANT
TO SUCH PROGRAM IN REPLACEMENT OF SUCH CANCELLED OPTIONS.

 


4.4           ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.  SUBJECT TO ANY
REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, IN THE EVENT OF ANY CHANGE
IN THE STOCK EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY, WHETHER
THROUGH MERGER, CONSOLIDATION, REORGANIZATION, REINCORPORATION,
RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK
SPLIT, SPLIT-UP, SPLIT-OFF, SPIN-OFF, COMBINATION OF SHARES, EXCHANGE OF SHARES,
OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, OR IN THE EVENT OF
PAYMENT OF A DIVIDEND OR DISTRIBUTION TO THE STOCKHOLDERS OF THE COMPANY IN A
FORM OTHER THAN STOCK (EXCEPTING NORMAL CASH DIVIDENDS) THAT HAS A MATERIAL
EFFECT ON THE FAIR MARKET VALUE OF SHARES OF STOCK, APPROPRIATE ADJUSTMENTS
SHALL BE MADE IN THE NUMBER AND KIND OF SHARES SUBJECT TO THE PLAN AND TO ANY
OUTSTANDING AWARDS, IN THE AWARD LIMITS SET FORTH IN SECTION 5.3 AND IN THE
EXERCISE OR PURCHASE PRICE PER SHARE UNDER ANY OUTSTANDING AWARD IN ORDER TO
PREVENT DILUTION OR ENLARGEMENT OF PARTICIPANTS’ RIGHTS UNDER THE PLAN.  FOR
PURPOSES OF THE FOREGOING, CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE
COMPANY SHALL NOT BE TREATED AS “EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY
THE

 

9

--------------------------------------------------------------------------------


 

Company.”  If a majority of the shares which are of the same class as the shares
that are subject to outstanding Awards are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event) shares
of another corporation (the “New Shares”), the Committee may unilaterally amend
the outstanding Awards to provide that such Awards are for New Shares.  In the
event of any such amendment, the number of shares subject to, and the exercise
or purchase price per share of, the outstanding Awards shall be adjusted in a
fair and equitable manner as determined by the Committee, in its discretion. 
Any fractional share resulting from an adjustment pursuant to this Section 4.4
shall be rounded down to the nearest whole number, and in no event may the
exercise or purchase price under any Award be decreased to an amount less than
the par value, if any, of the stock subject to such Award.  The Committee in its
sole discretion, may also make such adjustments in the terms of any Award to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods.  The adjustments
determined by the Committee pursuant to this Section shall be final, binding and
conclusive.

 

The Committee may, without affecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Sections 409A and 422 and any related guidance issued
by the U.S. Treasury Department, where applicable.

 


5.             ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.

 


5.1           PERSONS ELIGIBLE FOR AWARDS.  AWARDS MAY BE GRANTED ONLY TO
EMPLOYEES AND CONSULTANTS.

 


5.2           PARTICIPATION IN PLAN.  AWARDS ARE GRANTED SOLELY AT THE
DISCRETION OF THE COMMITTEE.  ELIGIBLE PERSONS MAY BE GRANTED MORE THAN ONE
AWARD.  HOWEVER, ELIGIBILITY IN ACCORDANCE WITH THIS SECTION SHALL NOT ENTITLE
ANY PERSON TO BE GRANTED AN AWARD, OR, HAVING BEEN GRANTED AN AWARD, TO BE
GRANTED AN ADDITIONAL AWARD.

 


5.3           AWARD LIMITATIONS.

 


(A)           INCENTIVE STOCK OPTION LIMITATIONS.

 

(I)            MAXIMUM NUMBER OF SHARES ISSUABLE PURSUANT TO INCENTIVE STOCK
OPTIONS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.4, THE MAXIMUM
AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE PLAN PURSUANT
TO THE EXERCISE OF INCENTIVE STOCK OPTIONS SHALL NOT EXCEED FOUR MILLION FIVE
HUNDRED FIFTY-SIX THOUSAND SIX HUNDRED SIXTY-THREE (4,556,663) SHARES.  THE
MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE PLAN
PURSUANT TO ALL AWARDS OTHER THAN INCENTIVE STOCK OPTIONS SHALL BE THE NUMBER OF
SHARES DETERMINED IN ACCORDANCE WITH SECTION 4.1, SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTIONS 4.2, 4.3 AND 4.4.

 

(II)           PERSONS ELIGIBLE.  AN INCENTIVE STOCK OPTION MAY BE GRANTED ONLY
TO A PERSON WHO, ON THE EFFECTIVE DATE OF GRANT, IS AN EMPLOYEE OF THE COMPANY,
A PARENT CORPORATION OR A SUBSIDIARY CORPORATION (EACH BEING AN “ISO-QUALIFYING
CORPORATION”).  ANY PERSON WHO IS NOT AN EMPLOYEE OF AN ISO-QUALIFYING
CORPORATION ON THE EFFECTIVE DATE OF THE GRANT OF AN OPTION TO SUCH PERSON MAY
BE GRANTED ONLY A NONSTATUTORY STOCK OPTION.  AN INCENTIVE STOCK OPTION GRANTED
TO A PROSPECTIVE EMPLOYEE UPON THE CONDITION THAT SUCH PERSON BECOME AN EMPLOYEE
OF AN ISO-QUALIFYING CORPORATION SHALL BE DEEMED GRANTED EFFECTIVE ON THE DATE
SUCH PERSON COMMENCES SERVICE WITH AN ISO-QUALIFYING CORPORATION, WITH AN
EXERCISE PRICE DETERMINED AS OF SUCH DATE IN ACCORDANCE WITH SECTION 6.1.

 

(III)          FAIR MARKET VALUE LIMITATION.  TO THE EXTENT THAT OPTIONS
DESIGNATED AS INCENTIVE STOCK OPTIONS (GRANTED UNDER ALL STOCK OPTION PLANS OF
THE PARTICIPATING COMPANY GROUP, INCLUDING THE PLAN) BECOME EXERCISABLE BY A
PARTICIPANT FOR THE FIRST TIME DURING ANY CALENDAR YEAR FOR STOCK HAVING A FAIR
MARKET VALUE GREATER THAN ONE HUNDRED THOUSAND DOLLARS ($100,000), THE PORTION
OF SUCH OPTIONS WHICH EXCEEDS SUCH AMOUNT SHALL BE TREATED AS NONSTATUTORY STOCK
OPTIONS.  FOR PURPOSES OF THIS SECTION, OPTIONS DESIGNATED AS INCENTIVE STOCK
OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED, AND
THE FAIR MARKET VALUE OF

 

10

--------------------------------------------------------------------------------


 

stock shall be determined as of the time the option with respect to such stock
is granted.  If the Code is amended to provide for a limitation different from
that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code.  If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise, shares
issued pursuant to each such portion shall be separately identified.

 


(B)           LIMIT ON FULL VALUE AWARDS WITHOUT MINIMUM VESTING.  EXCEPT WITH
RESPECT TO A MAXIMUM OF FIVE PERCENT (5%) OF THE MAXIMUM AGGREGATE NUMBER OF
SHARES OF STOCK THAT MAY BE ISSUED UNDER THE PLAN, AS PROVIDED IN SECTION 4.1,
AND EXCEPT WITH RESPECT TO FULL VALUE AWARDS GRANTED PURSUANT TO AN OPTION FOR
FULL VALUE AWARD EXCHANGE PROGRAM, FULL VALUE AWARDS WHICH VEST ON THE BASIS OF
THE PARTICIPANT’S CONTINUED SERVICE SHALL NOT PROVIDE FOR VESTING WHICH IS ANY
MORE RAPID THAN OVER A THREE (3) YEAR PERIOD, AND FULL VALUE AWARDS WHICH VEST
ON THE BASIS OF THE ATTAINMENT OF PERFORMANCE GOALS SHALL NOT PROVIDE FOR A
PERFORMANCE PERIOD OF LESS THAN TWELVE (12) MONTHS.  FULL VALUE AWARDS GRANTED
PURSUANT TO AN OPTION FOR FULL VALUE AWARD EXCHANGE PROGRAM WHICH VEST ON THE
BASIS OF THE PARTICIPANT’S CONTINUED SERVICE SHALL NOT PROVIDE FOR VESTING WHICH
IS ANY MORE RAPID THAN OVER A TWO (2) YEAR PERIOD.  THE FOREGOING LIMITATIONS
SHALL NOT PRECLUDE THE ACCELERATION OF VESTING OF ANY SUCH AWARD UPON THE DEATH,
DISABILITY, RETIREMENT OR INVOLUNTARY TERMINATION OF SERVICE OF THE PARTICIPANT
OR UPON OR FOLLOWING A CHANGE IN CONTROL, AS DETERMINED BY THE COMMITTEE IN ITS
DISCRETION.

 


(C)           SECTION 162(M) AWARD LIMITS.  THE FOLLOWING LIMITS SHALL APPLY TO
THE GRANT OF ANY AWARD INTENDED TO QUALIFY FOR TREATMENT AS PERFORMANCE-BASED
COMPENSATION:

 

(I)            OPTIONS AND SARS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4.4, NO EMPLOYEE SHALL BE GRANTED WITHIN ANY FISCAL YEAR OF THE COMPANY
ONE OR MORE OPTIONS OR FREESTANDING SARS WHICH IN THE AGGREGATE ARE FOR MORE
THAN FIVE HUNDRED THOUSAND (500,000) SHARES.

 

(II)           RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS. 
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.4, NO EMPLOYEE SHALL BE GRANTED
WITHIN ANY FISCAL YEAR OF THE COMPANY ONE OR MORE RESTRICTED STOCK AWARDS OR
RESTRICTED STOCK UNIT AWARDS FOR MORE THAN TWO HUNDRED FIFTY THOUSAND (250,000)
SHARES.

 

(III)          PERFORMANCE AWARDS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4.4, NO EMPLOYEE SHALL BE GRANTED (1) PERFORMANCE SHARES WHICH COULD
RESULT IN SUCH EMPLOYEE RECEIVING MORE THAN ONE HUNDRED THOUSAND (100,000)
SHARES FOR EACH FULL FISCAL YEAR OF THE COMPANY CONTAINED IN THE PERFORMANCE
PERIOD FOR SUCH AWARD, OR (2) PERFORMANCE UNITS WHICH COULD RESULT IN SUCH
EMPLOYEE RECEIVING MORE THAN ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000) FOR EACH FULL FISCAL YEAR OF THE COMPANY CONTAINED IN THE
PERFORMANCE PERIOD FOR SUCH AWARD.  NO PARTICIPANT MAY BE GRANTED MORE THAN ONE
PERFORMANCE AWARD FOR THE SAME PERFORMANCE PERIOD.

 

(IV)          CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.  SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 4.4, NO EMPLOYEE SHALL BE GRANTED
(1) CASH-BASED AWARDS IN ANY FISCAL YEAR OF THE COMPANY WHICH COULD RESULT IN
SUCH EMPLOYEE RECEIVING MORE THAN ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000) FOR EACH FULL FISCAL YEAR OF THE COMPANY CONTAINED IN THE
PERFORMANCE PERIOD FOR SUCH AWARD, OR (2) OTHER STOCK-BASED AWARDS IN ANY FISCAL
YEAR OF THE COMPANY WHICH COULD RESULT IN SUCH EMPLOYEE RECEIVING MORE THAN ONE
HUNDRED THOUSAND (100,000) SHARES FOR EACH FULL FISCAL YEAR OF THE COMPANY
CONTAINED IN THE PERFORMANCE PERIOD FOR SUCH AWARD.

 


6.             STOCK OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement. 
Award Agreements evidencing Options may incorporate all or any of the terms of
the Plan by reference, including

 

11

--------------------------------------------------------------------------------


 

the provisions of Section 18 with respect to Section 409A if applicable, and
shall comply with and be subject to the following terms and conditions:


6.1           EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH OPTION SHALL BE
ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT (A) THE
EXERCISE PRICE PER SHARE SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE
OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE OPTION AND (B) NO INCENTIVE STOCK
OPTION GRANTED TO A TEN PERCENT OWNER SHALL HAVE AN EXERCISE PRICE PER SHARE
LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE EFFECTIVE DATE OF GRANT OF THE OPTION.  NOTWITHSTANDING THE
FOREGOING, AN OPTION (WHETHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK
OPTION) MAY BE GRANTED WITH AN EXERCISE PRICE LOWER THAN THE MINIMUM EXERCISE
PRICE SET FORTH ABOVE IF SUCH OPTION IS GRANTED PURSUANT TO AN ASSUMPTION OR
SUBSTITUTION FOR ANOTHER OPTION IN A MANNER QUALIFYING UNDER THE PROVISIONS OF
SECTION 424(A) OF THE CODE.

 


6.2           EXERCISABILITY AND TERM OF OPTIONS.  OPTIONS SHALL BE EXERCISABLE
AT SUCH TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH OPTION; PROVIDED,
HOWEVER, THAT (A) NO OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN
(10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH OPTION AND (B) NO INCENTIVE
STOCK OPTION GRANTED TO A TEN PERCENT OWNER SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF FIVE (5) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH OPTION. 
SUBJECT TO THE FOREGOING, UNLESS OTHERWISE SPECIFIED BY THE COMMITTEE IN THE
GRANT OF AN OPTION, EACH OPTION SHALL TERMINATE TEN (10) YEARS AFTER THE
EFFECTIVE DATE OF GRANT OF THE OPTION, UNLESS EARLIER TERMINATED IN ACCORDANCE
WITH ITS PROVISIONS.

 


6.3           PAYMENT OF EXERCISE PRICE.

 


(A)           FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT AS OTHERWISE PROVIDED
BELOW, PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING
PURCHASED PURSUANT TO ANY OPTION SHALL BE MADE (I) IN CASH OR BY CHECK OR CASH
EQUIVALENT, (II) BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK OWNED BY THE PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS
THAN THE EXERCISE PRICE, (III) BY DELIVERY OF A PROPERLY EXECUTED NOTICE OF
EXERCISE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER PROVIDING FOR THE
ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME
OR ALL OF THE SHARES BEING ACQUIRED UPON THE EXERCISE OF THE OPTION (INCLUDING,
WITHOUT LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF
REGULATION T AS PROMULGATED FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM) (A “CASHLESS EXERCISE”), (IV) BY DELIVERY OF A PROPERLY
EXECUTED NOTICE ELECTING A NET-EXERCISE, (V) BY SUCH OTHER CONSIDERATION AS MAY
BE APPROVED BY THE COMMITTEE FROM TIME TO TIME TO THE EXTENT PERMITTED BY
APPLICABLE LAW, OR (VI) BY ANY COMBINATION THEREOF.  THE COMMITTEE MAY AT ANY
TIME OR FROM TIME TO TIME GRANT OPTIONS WHICH DO NOT PERMIT ALL OF THE FOREGOING
FORMS OF CONSIDERATION TO BE USED IN PAYMENT OF THE EXERCISE PRICE OR WHICH
OTHERWISE RESTRICT ONE OR MORE FORMS OF CONSIDERATION.

 


(B)           LIMITATIONS ON FORMS OF CONSIDERATION.

 

(I)            TENDER OF STOCK.  NOTWITHSTANDING THE FOREGOING, AN OPTION MAY
NOT BE EXERCISED BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK TO THE EXTENT SUCH TENDER OR ATTESTATION WOULD CONSTITUTE A
VIOLATION OF THE PROVISIONS OF ANY LAW, REGULATION OR AGREEMENT RESTRICTING THE
REDEMPTION OF THE COMPANY’S STOCK.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE,
AN OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR ATTESTATION TO THE
OWNERSHIP, OF SHARES OF STOCK UNLESS SUCH SHARES EITHER HAVE BEEN OWNED BY THE
PARTICIPANT FOR MORE THAN SIX (6) MONTHS (OR SUCH OTHER PERIOD, IF ANY, AS THE
COMMITTEE MAY PERMIT) AND NOT USED FOR ANOTHER OPTION EXERCISE BY ATTESTATION
DURING SUCH PERIOD, OR WERE NOT ACQUIRED, DIRECTLY OR INDIRECTLY, FROM THE
COMPANY.

 

(II)           CASHLESS EXERCISE.  THE COMPANY RESERVES, AT ANY AND ALL TIMES,
THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE
TO APPROVE OR TERMINATE ANY PROGRAM OR PROCEDURES FOR THE EXERCISE OF OPTIONS BY
MEANS OF A CASHLESS EXERCISE, INCLUDING WITH RESPECT TO ONE OR MORE PARTICIPANTS
SPECIFIED BY THE COMPANY NOTWITHSTANDING THAT SUCH PROGRAM OR PROCEDURES MAY BE
AVAILABLE TO OTHER PARTICIPANTS.

 

12

--------------------------------------------------------------------------------


 


6.4           EFFECT OF TERMINATION OF SERVICE.


 


(A)           OPTION EXERCISABILITY.  SUBJECT TO EARLIER TERMINATION OF THE
OPTION AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE IN THE GRANT OF AN OPTION AND SET FORTH IN THE AWARD AGREEMENT, AN
OPTION SHALL TERMINATE IMMEDIATELY UPON THE PARTICIPANT’S TERMINATION OF SERVICE
TO THE EXTENT THAT IT IS THEN UNVESTED AND SHALL BE EXERCISABLE AFTER THE
PARTICIPANT’S TERMINATION OF SERVICE TO THE EXTENT IT IS THEN VESTED ONLY DURING
THE APPLICABLE TIME PERIOD DETERMINED IN ACCORDANCE WITH THIS SECTION AND
THEREAFTER SHALL TERMINATE:


 

(I)            DISABILITY.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF
THE DISABILITY OF THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN
OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12)
MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY
EVENT NO LATER THAN THE DATE OF EXPIRATION OF THE OPTION’S TERM AS SET FORTH IN
THE AWARD AGREEMENT EVIDENCING SUCH OPTION (THE “OPTION EXPIRATION DATE”).

 

(II)           DEATH.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF THE
DEATH OF THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE
FOR VESTED SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY
BE EXERCISED BY THE PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO
ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY REASON OF THE PARTICIPANT’S DEATH
AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON
WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE
OPTION EXPIRATION DATE.  THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES WITHIN THREE (3) MONTHS
AFTER THE PARTICIPANT’S TERMINATION OF SERVICE.

 

(III)          OTHER TERMINATION OF SERVICE.  IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON, EXCEPT DISABILITY OR DEATH, THE OPTION, TO THE EXTENT
UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT AT ANY
TIME PRIOR TO THE EXPIRATION OF THREE (3) MONTHS AFTER THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION
EXPIRATION DATE.

 


(B)           EXTENSION IF EXERCISE PREVENTED BY LAW.  NOTWITHSTANDING THE
FOREGOING, IF THE EXERCISE OF AN OPTION WITHIN THE APPLICABLE TIME PERIODS SET
FORTH IN SECTION 6.4(A) IS PREVENTED BY THE PROVISIONS OF SECTION 15 BELOW, THE
OPTION SHALL REMAIN EXERCISABLE UNTIL THREE (3) MONTHS (OR SUCH LONGER PERIOD OF
TIME AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION) AFTER THE DATE THE
PARTICIPANT IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


(C)           EXTENSION IF PARTICIPANT SUBJECT TO SECTION 16(B). 
NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE TIME PERIODS SET
FORTH IN SECTION 6.4(A) OF SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION WOULD
SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE EXCHANGE ACT, THE
OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF (I) THE TENTH
(10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT
WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND NINETIETH
(190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR (III) THE OPTION
EXPIRATION DATE.


 


6.5           TRANSFERABILITY OF OPTIONS.  DURING THE LIFETIME OF THE
PARTICIPANT, AN OPTION SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  AN OPTION SHALL NOT BE SUBJECT
IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMITTED BY THE
COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH OPTION, A NONSTATUTORY STOCK OPTION SHALL BE ASSIGNABLE OR TRANSFERABLE
SUBJECT TO THE APPLICABLE LIMITATIONS, IF ANY, DESCRIBED IN THE GENERAL
INSTRUCTIONS TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT.

 

13

--------------------------------------------------------------------------------


 


7.             STOCK APPRECIATION RIGHTS.


 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference, including provisions of Section 18 with respect
to Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions:

 


7.1           TYPES OF SARS AUTHORIZED.  SARS MAY BE GRANTED IN TANDEM WITH ALL
OR ANY PORTION OF A RELATED OPTION (A “TANDEM SAR”) OR MAY BE GRANTED
INDEPENDENTLY OF ANY OPTION (A “FREESTANDING SAR”).  A TANDEM SAR MAY ONLY BE
GRANTED CONCURRENTLY WITH THE GRANT OF THE RELATED OPTION.


 


7.2           EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH SAR SHALL BE
ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT (A) THE
EXERCISE PRICE PER SHARE SUBJECT TO A TANDEM SAR SHALL BE THE EXERCISE PRICE PER
SHARE UNDER THE RELATED OPTION AND (B) THE EXERCISE PRICE PER SHARE SUBJECT TO A
FREESTANDING SAR SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE EFFECTIVE DATE OF GRANT OF THE SAR.


 


7.3           EXERCISABILITY AND TERM OF SARS.


 


(A)           TANDEM SARS.  TANDEM SARS SHALL BE EXERCISABLE ONLY AT THE TIME
AND TO THE EXTENT, AND ONLY TO THE EXTENT, THAT THE RELATED OPTION IS
EXERCISABLE, SUBJECT TO SUCH PROVISIONS AS THE COMMITTEE MAY SPECIFY WHERE THE
TANDEM SAR IS GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES OF
STOCK SUBJECT TO THE RELATED OPTION.  THE COMMITTEE MAY, IN ITS DISCRETION,
PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A TANDEM SAR THAT SUCH SAR MAY NOT BE
EXERCISED WITHOUT THE ADVANCE APPROVAL OF THE COMPANY AND, IF SUCH APPROVAL IS
NOT GIVEN, THEN THE OPTION SHALL NEVERTHELESS REMAIN EXERCISABLE IN ACCORDANCE
WITH ITS TERMS.  A TANDEM SAR SHALL TERMINATE AND CEASE TO BE EXERCISABLE NO
LATER THAN THE DATE ON WHICH THE RELATED OPTION EXPIRES OR IS TERMINATED OR
CANCELED.  UPON THE EXERCISE OF A TANDEM SAR WITH RESPECT TO SOME OR ALL OF THE
SHARES SUBJECT TO SUCH SAR, THE RELATED OPTION SHALL BE CANCELED AUTOMATICALLY
AS TO THE NUMBER OF SHARES WITH RESPECT TO WHICH THE TANDEM SAR WAS EXERCISED. 
UPON THE EXERCISE OF AN OPTION RELATED TO A TANDEM SAR AS TO SOME OR ALL OF THE
SHARES SUBJECT TO SUCH OPTION, THE RELATED TANDEM SAR SHALL BE CANCELED
AUTOMATICALLY AS TO THE NUMBER OF SHARES WITH RESPECT TO WHICH THE RELATED
OPTION WAS EXERCISED.


 


(B)           FREESTANDING SARS.  FREESTANDING SARS SHALL BE EXERCISABLE AT SUCH
TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH SAR; PROVIDED,
HOWEVER, THAT NO FREESTANDING SAR SHALL BE EXERCISABLE AFTER THE EXPIRATION OF
TEN (10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH SAR.


 


7.4           EXERCISE OF SARS.  UPON THE EXERCISE (OR DEEMED EXERCISE PURSUANT
TO SECTION 7.5) OF AN SAR, THE PARTICIPANT (OR THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE SAR BY
REASON OF THE PARTICIPANT’S DEATH) SHALL BE ENTITLED TO RECEIVE PAYMENT OF AN
AMOUNT FOR EACH SHARE WITH RESPECT TO WHICH THE SAR IS EXERCISED EQUAL TO THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF
EXERCISE OF THE SAR OVER THE EXERCISE PRICE.  PAYMENT OF SUCH AMOUNT SHALL BE
MADE (A) IN THE CASE OF A TANDEM SAR, SOLELY IN SHARES OF STOCK IN A LUMP SUM AS
SOON AS PRACTICABLE FOLLOWING THE DATE OF EXERCISE OF THE SAR AND (B) IN THE
CASE OF A FREESTANDING SAR, IN CASH, SHARES OF STOCK, OR ANY COMBINATION THEREOF
AS DETERMINED BY THE COMMITTEE IN COMPLIANCE WITH SECTION 409A.  UNLESS
OTHERWISE PROVIDED IN THE AWARD AGREEMENT EVIDENCING A FREESTANDING SAR, PAYMENT
SHALL BE MADE IN A LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE DATE OF
EXERCISE OF THE SAR.  THE AWARD AGREEMENT EVIDENCING ANY FREESTANDING SAR MAY
PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS IN COMPLIANCE WITH
SECTION 409A.  WHEN PAYMENT IS TO BE MADE IN SHARES OF STOCK, THE NUMBER OF
SHARES TO BE ISSUED SHALL BE DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE OF
A SHARE OF STOCK ON THE DATE OF EXERCISE OF THE SAR.  FOR PURPOSES OF SECTION 7,
AN SAR SHALL BE DEEMED EXERCISED ON THE DATE ON WHICH THE COMPANY RECEIVES
NOTICE OF EXERCISE FROM THE PARTICIPANT OR AS OTHERWISE PROVIDED IN SECTION 7.5.


 


7.5           DEEMED EXERCISE OF SARS.  IF, ON THE DATE ON WHICH AN SAR WOULD
OTHERWISE TERMINATE OR EXPIRE, THE SAR BY ITS TERMS REMAINS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION AND, IF SO

 

14

--------------------------------------------------------------------------------


 

exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.


 


7.6           EFFECT OF TERMINATION OF SERVICE.  SUBJECT TO EARLIER TERMINATION
OF THE SAR AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE IN THE GRANT OF AN SAR AND SET FORTH IN THE AWARD AGREEMENT, AN SAR
SHALL BE EXERCISABLE AFTER A PARTICIPANT’S TERMINATION OF SERVICE ONLY TO THE
EXTENT AND DURING THE APPLICABLE TIME PERIOD DETERMINED IN ACCORDANCE WITH
SECTION 6.4 (TREATING THE SAR AS IF IT WERE AN OPTION) AND THEREAFTER SHALL
TERMINATE.


 


7.7           TRANSFERABILITY OF SARS.  DURING THE LIFETIME OF THE PARTICIPANT,
AN SAR SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S
GUARDIAN OR LEGAL REPRESENTATIVE.  AN SAR SHALL NOT BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMITTED BY THE
COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH AWARD, A TANDEM SAR RELATED TO A NONSTATUTORY STOCK OPTION OR A
FREESTANDING SAR SHALL BE ASSIGNABLE OR TRANSFERABLE SUBJECT TO THE APPLICABLE
LIMITATIONS, IF ANY, DESCRIBED IN THE GENERAL INSTRUCTIONS TO FORM S-8
REGISTRATION STATEMENT UNDER THE SECURITIES ACT.


 


8.             RESTRICTED STOCK AWARDS.


 

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish.  No Restricted Stock Award or
purported Restricted Stock Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 


8.1           TYPES OF RESTRICTED STOCK AWARDS AUTHORIZED.  RESTRICTED STOCK
AWARDS MAY BE GRANTED IN THE FORM OF EITHER A RESTRICTED STOCK BONUS OR A
RESTRICTED STOCK PURCHASE RIGHT.  RESTRICTED STOCK AWARDS MAY BE GRANTED UPON
SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION,
UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS DESCRIBED IN SECTION 10.4. 
IF EITHER THE GRANT OF A RESTRICTED STOCK AWARD OR THE LAPSING OF THE
RESTRICTION PERIOD IS TO BE CONTINGENT UPON THE ATTAINMENT OF ONE OR MORE
PERFORMANCE GOALS, THE COMMITTEE SHALL FOLLOW PROCEDURES SUBSTANTIALLY
EQUIVALENT TO THOSE SET FORTH IN SECTIONS 10.3 THROUGH 10.5(A).


 


8.2           PURCHASE PRICE.  THE PURCHASE PRICE FOR SHARES OF STOCK ISSUABLE
UNDER EACH RESTRICTED STOCK PURCHASE RIGHT SHALL BE ESTABLISHED BY THE COMMITTEE
IN ITS DISCRETION.  NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING)
SHALL BE REQUIRED AS A CONDITION OF RECEIVING SHARES OF STOCK PURSUANT TO A
RESTRICTED STOCK BONUS, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY
RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT.  NOTWITHSTANDING THE
FOREGOING, IF REQUIRED BY APPLICABLE STATE CORPORATE LAW, THE PARTICIPANT SHALL
FURNISH CONSIDERATION IN THE FORM OF CASH OR PAST SERVICES RENDERED TO A
PARTICIPATING COMPANY OR FOR ITS BENEFIT HAVING A VALUE NOT LESS THAN THE PAR
VALUE OF THE SHARES OF STOCK SUBJECT TO A RESTRICTED STOCK AWARD.


 


8.3           PURCHASE PERIOD.  A RESTRICTED STOCK PURCHASE RIGHT SHALL BE
EXERCISABLE WITHIN A PERIOD ESTABLISHED BY THE COMMITTEE, WHICH SHALL IN NO
EVENT EXCEED THIRTY (30) DAYS FROM THE EFFECTIVE DATE OF THE GRANT OF THE
RESTRICTED STOCK PURCHASE RIGHT.


 


8.4           PAYMENT OF PURCHASE PRICE.  EXCEPT AS OTHERWISE PROVIDED BELOW,
PAYMENT OF THE PURCHASE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED
PURSUANT TO ANY RESTRICTED STOCK PURCHASE RIGHT SHALL BE MADE (A) IN CASH OR BY
CHECK OR CASH EQUIVALENT, (B) BY SUCH OTHER CONSIDERATION AS MAY BE APPROVED BY
THE COMMITTEE FROM TIME TO TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR
(C) BY ANY COMBINATION THEREOF.  THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO
TIME GRANT RESTRICTED STOCK PURCHASE RIGHTS WHICH DO NOT PERMIT ALL OF THE
FOREGOING FORMS OF CONSIDERATION TO BE USED IN PAYMENT OF THE PURCHASE PRICE OR
WHICH OTHERWISE RESTRICT ONE OR MORE FORMS OF CONSIDERATION.

 

15

--------------------------------------------------------------------------------


 


8.5           VESTING AND RESTRICTIONS ON TRANSFER.  SUBJECT TO SECTION 5.3(B),
SHARES ISSUED PURSUANT TO ANY RESTRICTED STOCK AWARD MAY (BUT NEED NOT) BE MADE
SUBJECT TO VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH SERVICE
REQUIREMENTS, CONDITIONS, RESTRICTIONS OR PERFORMANCE CRITERIA, INCLUDING,
WITHOUT LIMITATION, PERFORMANCE GOALS AS DESCRIBED IN SECTION 10.4, AS SHALL BE
ESTABLISHED BY THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH AWARD.  DURING ANY RESTRICTION PERIOD IN WHICH SHARES ACQUIRED PURSUANT TO
A RESTRICTED STOCK AWARD REMAIN SUBJECT TO VESTING CONDITIONS, SUCH SHARES MAY
NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF
OTHER THAN PURSUANT TO AN OWNERSHIP CHANGE EVENT OR AS PROVIDED IN SECTION 8.8. 
THE COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING
A RESTRICTED STOCK AWARD THAT, IF THE SATISFACTION OF VESTING CONDITIONS WITH
RESPECT TO ANY SHARES SUBJECT TO SUCH RESTRICTED STOCK AWARD WOULD OTHERWISE
OCCUR ON A DAY ON WHICH THE SALE OF SUCH SHARES WOULD VIOLATE THE COMPANY’S
INSIDER TRADING POLICY, THEN THE SATISFACTION OF THE VESTING CONDITIONS
AUTOMATICALLY BE DEEMED TO OCCUR ON THE NEXT DAY ON WHICH THE SALE OF SUCH
SHARES WOULD NOT VIOLATE THE INSIDER TRADING POLICY.  UPON REQUEST BY THE
COMPANY, EACH PARTICIPANT SHALL EXECUTE ANY AGREEMENT EVIDENCING SUCH TRANSFER
RESTRICTIONS PRIOR TO THE RECEIPT OF SHARES OF STOCK HEREUNDER AND SHALL
PROMPTLY PRESENT TO THE COMPANY ANY AND ALL CERTIFICATES REPRESENTING SHARES OF
STOCK ACQUIRED HEREUNDER FOR THE PLACEMENT ON SUCH CERTIFICATES OF APPROPRIATE
LEGENDS EVIDENCING ANY SUCH TRANSFER RESTRICTIONS.


 


8.6           VOTING RIGHTS; DIVIDENDS AND DISTRIBUTIONS.  EXCEPT AS PROVIDED IN
THIS SECTION, SECTION 8.5 AND ANY AWARD AGREEMENT, DURING ANY RESTRICTION PERIOD
APPLICABLE TO SHARES SUBJECT TO A RESTRICTED STOCK AWARD, THE PARTICIPANT SHALL
HAVE ALL OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY HOLDING SHARES OF STOCK,
INCLUDING THE RIGHT TO VOTE SUCH SHARES AND TO RECEIVE ALL DIVIDENDS AND OTHER
DISTRIBUTIONS PAID WITH RESPECT TO SUCH SHARES.  HOWEVER, IN THE EVENT OF A
DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR OTHER PROPERTY OR ANY OTHER
ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS
DESCRIBED IN SECTION 4.4, ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES
OR OTHER PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT IS
ENTITLED BY REASON OF THE PARTICIPANT’S RESTRICTED STOCK AWARD SHALL BE
IMMEDIATELY SUBJECT TO THE SAME VESTING CONDITIONS AS THE SHARES SUBJECT TO THE
RESTRICTED STOCK AWARD WITH RESPECT TO WHICH SUCH DIVIDENDS OR DISTRIBUTIONS
WERE PAID OR ADJUSTMENTS WERE MADE.


 


8.7           EFFECT OF TERMINATION OF SERVICE.  UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE IN THE AWARD AGREEMENT EVIDENCING A RESTRICTED STOCK AWARD, IF A
PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER VOLUNTARY OR
INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR DISABILITY), THEN (A) THE
COMPANY SHALL HAVE THE OPTION TO REPURCHASE FOR THE PURCHASE PRICE PAID BY THE
PARTICIPANT ANY SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO A RESTRICTED
STOCK PURCHASE RIGHT WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE
OF THE PARTICIPANT’S TERMINATION OF SERVICE AND (B) THE PARTICIPANT SHALL
FORFEIT TO THE COMPANY ANY SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO A
RESTRICTED STOCK BONUS WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE
OF THE PARTICIPANT’S TERMINATION OF SERVICE.  THE COMPANY SHALL HAVE THE RIGHT
TO ASSIGN AT ANY TIME ANY REPURCHASE RIGHT IT MAY HAVE, WHETHER OR NOT SUCH
RIGHT IS THEN EXERCISABLE, TO ONE OR MORE PERSONS AS MAY BE SELECTED BY THE
COMPANY.


 


8.8           NONTRANSFERABILITY OF RESTRICTED STOCK AWARD RIGHTS.  RIGHTS TO
ACQUIRE SHARES OF STOCK PURSUANT TO A RESTRICTED STOCK AWARD SHALL NOT BE
SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO A RESTRICTED STOCK AWARD GRANTED
TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY
BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


9.             RESTRICTED STOCK UNIT AWARDS.


 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference, including the provisions of Section 18 with
respect to Section 409A, if applicable, and shall comply with and be subject to
the following terms and conditions:

 


9.1           GRANT OF RESTRICTED STOCK UNIT AWARDS.  RESTRICTED STOCK UNIT
AWARDS MAY BE GRANTED UPON SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE,
INCLUDING, WITHOUT LIMITATION, UPON THE ATTAINMENT OF ONE OR

 

16

--------------------------------------------------------------------------------


 

more Performance Goals described in Section 10.4.  If either the grant of a
Restricted Stock Unit Award or the Vesting Conditions with respect to such Award
is to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).


 


9.2           PURCHASE PRICE.  NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) SHALL BE REQUIRED AS A CONDITION OF RECEIVING A RESTRICTED
STOCK UNIT AWARD, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY
RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT.  NOTWITHSTANDING THE
FOREGOING, IF REQUIRED BY APPLICABLE STATE CORPORATE LAW, THE PARTICIPANT SHALL
FURNISH CONSIDERATION IN THE FORM OF CASH OR PAST SERVICES RENDERED TO A
PARTICIPATING COMPANY OR FOR ITS BENEFIT HAVING A VALUE NOT LESS THAN THE PAR
VALUE OF THE SHARES OF STOCK ISSUED UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT
AWARD.


 


9.3           VESTING.  SUBJECT TO SECTION 5.3(B), RESTRICTED STOCK UNIT AWARDS
MAY (BUT NEED NOT) BE MADE SUBJECT TO VESTING CONDITIONS BASED UPON THE
SATISFACTION OF SUCH SERVICE REQUIREMENTS, CONDITIONS, RESTRICTIONS OR
PERFORMANCE CRITERIA, INCLUDING, WITHOUT LIMITATION, PERFORMANCE GOALS AS
DESCRIBED IN SECTION 10.4, AS SHALL BE ESTABLISHED BY THE COMMITTEE AND SET
FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH AWARD.


 


9.4           VOTING RIGHTS, DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS. 
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF
A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  HOWEVER, THE COMMITTEE, IN
ITS DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY RESTRICTED
STOCK UNIT AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE DIVIDEND
EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK DURING THE
PERIOD BEGINNING ON THE DATE SUCH AWARD IS GRANTED AND ENDING, WITH RESPECT TO
THE PARTICULAR SHARES SUBJECT TO THE AWARD, ON THE EARLIER OF THE DATE THE AWARD
IS SETTLED OR THE DATE ON WHICH IT IS TERMINATED.  SUCH DIVIDEND EQUIVALENTS, IF
ANY, SHALL BE PAID BY CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE RESTRICTED
STOCK UNITS AS OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK.  THE
NUMBER OF ADDITIONAL RESTRICTED STOCK UNITS (ROUNDED TO THE NEAREST WHOLE
NUMBER) TO BE SO CREDITED SHALL BE DETERMINED BY DIVIDING (A) THE AMOUNT OF CASH
DIVIDENDS PAID ON SUCH DATE WITH RESPECT TO THE NUMBER OF SHARES OF STOCK
REPRESENTED BY THE RESTRICTED STOCK UNITS PREVIOUSLY CREDITED TO THE PARTICIPANT
BY (B) THE FAIR MARKET VALUE PER SHARE OF STOCK ON SUCH DATE.  SUCH ADDITIONAL
RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND
SHALL BE SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER
AS PRACTICABLE) AS THE RESTRICTED STOCK UNITS ORIGINALLY SUBJECT TO THE
RESTRICTED STOCK UNIT AWARD.  IN THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN
SHARES OF STOCK OR OTHER PROPERTY OR ANY OTHER ADJUSTMENT MADE UPON A CHANGE IN
THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN SECTION 4.4, APPROPRIATE
ADJUSTMENTS SHALL BE MADE IN THE PARTICIPANT’S RESTRICTED STOCK UNIT AWARD SO
THAT IT REPRESENTS THE RIGHT TO RECEIVE UPON SETTLEMENT ANY AND ALL NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL CASH
DIVIDENDS) TO WHICH THE PARTICIPANT WOULD BE ENTITLED BY REASON OF THE SHARES OF
STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD, AND ALL SUCH NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY SHALL BE IMMEDIATELY SUBJECT TO THE SAME
VESTING CONDITIONS AS ARE APPLICABLE TO THE AWARD.


 


9.5           EFFECT OF TERMINATION OF SERVICE.  UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING A RESTRICTED STOCK
UNIT AWARD, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR DISABILITY), THEN
THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED STOCK UNITS PURSUANT
TO THE AWARD WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF SERVICE.


 


9.6           SETTLEMENT OF RESTRICTED STOCK UNIT AWARDS.  THE COMPANY SHALL
ISSUE TO A PARTICIPANT ON THE DATE ON WHICH RESTRICTED STOCK UNITS SUBJECT TO
THE PARTICIPANT’S RESTRICTED STOCK UNIT AWARD VEST OR ON SUCH OTHER DATE
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD
AGREEMENT ONE (1) SHARE OF STOCK (AND/OR ANY OTHER NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY PURSUANT TO AN ADJUSTMENT DESCRIBED IN
SECTION 9.4) FOR EACH RESTRICTED STOCK UNIT THEN BECOMING VESTED OR OTHERWISE TO
BE SETTLED ON SUCH DATE, SUBJECT TO THE WITHHOLDING OF APPLICABLE TAXES, IF
ANY.  IF PERMITTED BY THE COMMITTEE, SUBJECT TO THE PROVISIONS OF SECTION 18
WITH RESPECT TO SECTION 409A, THE PARTICIPANT MAY ELECT IN ACCORDANCE WITH TERMS
SPECIFIED IN THE AWARD AGREEMENT TO DEFER RECEIPT OF ALL OR ANY PORTION OF THE
SHARES OF STOCK OR OTHER PROPERTY OTHERWISE ISSUABLE TO THE PARTICIPANT PURSUANT
TO THIS SECTION, AND SUCH DEFERRED ISSUANCE DATE(S) ELECTED BY THE PARTICIPANT
SHALL BE SET FORTH IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE FOR

 

17

--------------------------------------------------------------------------------


 

settlement of any Restricted Stock Unit Award by payment to the Participant in
cash of an amount equal to the Fair Market Value on the payment date of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section.  The Committee, in its discretion, may provide in any Award
Agreement evidencing a Restricted Stock Unit Award that, if the settlement of
the Award with respect to any shares would otherwise occur on a day on which the
sale of such shares would violate the Company’s Insider Trading Policy, then the
settlement with respect to such shares shall occur on the next day on which the
sale of such shares would not violate the Insider Trading Policy.


 


9.7           NONTRANSFERABILITY OF RESTRICTED STOCK UNIT AWARDS.  THE RIGHT TO
RECEIVE SHARES PURSUANT TO A RESTRICTED STOCK UNIT AWARD SHALL NOT BE SUBJECT IN
ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO A RESTRICTED STOCK UNIT AWARD GRANTED
TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY
BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


10.           PERFORMANCE AWARDS.


 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference, including the provisions of Section 18 with respect to Section 409A,
if applicable, and shall comply with and be subject to the following terms and
conditions:

 


10.1         TYPES OF PERFORMANCE AWARDS AUTHORIZED.  PERFORMANCE AWARDS MAY BE
GRANTED IN THE FORM OF EITHER PERFORMANCE SHARES OR PERFORMANCE UNITS.  EACH
AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD SHALL SPECIFY THE NUMBER OF
PERFORMANCE SHARES OR PERFORMANCE UNITS SUBJECT THERETO, THE PERFORMANCE AWARD
FORMULA, THE PERFORMANCE GOAL(S) AND PERFORMANCE PERIOD APPLICABLE TO THE AWARD,
AND THE OTHER TERMS, CONDITIONS AND RESTRICTIONS OF THE AWARD.


 


10.2         INITIAL VALUE OF PERFORMANCE SHARES AND PERFORMANCE UNITS.  UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN GRANTING A PERFORMANCE AWARD, EACH
PERFORMANCE SHARE SHALL HAVE AN INITIAL MONETARY VALUE EQUAL TO THE FAIR MARKET
VALUE OF ONE (1) SHARE OF STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4.4, ON THE EFFECTIVE DATE OF GRANT OF THE PERFORMANCE SHARE, AND EACH
PERFORMANCE UNIT SHALL HAVE AN INITIAL MONETARY VALUE ESTABLISHED BY THE
COMMITTEE AT THE TIME OF GRANT.  THE FINAL VALUE PAYABLE TO THE PARTICIPANT IN
SETTLEMENT OF A PERFORMANCE AWARD DETERMINED ON THE BASIS OF THE APPLICABLE
PERFORMANCE AWARD FORMULA WILL DEPEND ON THE EXTENT TO WHICH PERFORMANCE GOALS
ESTABLISHED BY THE COMMITTEE ARE ATTAINED WITHIN THE APPLICABLE PERFORMANCE
PERIOD ESTABLISHED BY THE COMMITTEE.


 


10.3         ESTABLISHMENT OF PERFORMANCE PERIOD, PERFORMANCE GOALS AND
PERFORMANCE AWARD FORMULA.  IN GRANTING EACH PERFORMANCE AWARD, THE COMMITTEE
SHALL ESTABLISH IN WRITING THE APPLICABLE PERFORMANCE PERIOD (SUBJECT TO
SECTION 5.3(B)), PERFORMANCE AWARD FORMULA AND ONE OR MORE PERFORMANCE GOALS
WHICH, WHEN MEASURED AT THE END OF THE PERFORMANCE PERIOD, SHALL DETERMINE ON
THE BASIS OF THE PERFORMANCE AWARD FORMULA THE FINAL VALUE OF THE PERFORMANCE
AWARD TO BE PAID TO THE PARTICIPANT.  UNLESS OTHERWISE PERMITTED IN COMPLIANCE
WITH THE REQUIREMENTS UNDER SECTION 162(M) WITH RESPECT TO EACH PERFORMANCE
AWARD INTENDED TO RESULT IN THE PAYMENT OF PERFORMANCE-BASED COMPENSATION, THE
COMMITTEE SHALL ESTABLISH THE PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA
APPLICABLE TO EACH PERFORMANCE AWARD NO LATER THAN THE EARLIER OF (A) THE DATE
NINETY (90) DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD OR
(B) THE DATE ON WHICH 25% OF THE PERFORMANCE PERIOD HAS ELAPSED, AND, IN ANY
EVENT, AT A TIME WHEN THE OUTCOME OF THE PERFORMANCE GOALS REMAINS SUBSTANTIALLY
UNCERTAIN.  ONCE ESTABLISHED, THE PERFORMANCE GOALS AND PERFORMANCE AWARD
FORMULA APPLICABLE TO A COVERED EMPLOYEE SHALL NOT BE CHANGED DURING THE
PERFORMANCE PERIOD.  THE COMPANY SHALL NOTIFY EACH PARTICIPANT GRANTED A
PERFORMANCE AWARD OF THE TERMS OF SUCH AWARD, INCLUDING THE PERFORMANCE PERIOD,
PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA.

 

18

--------------------------------------------------------------------------------


 


10.4         MEASUREMENT OF PERFORMANCE GOALS.  PERFORMANCE GOALS SHALL BE
ESTABLISHED BY THE COMMITTEE ON THE BASIS OF TARGETS TO BE ATTAINED
(“PERFORMANCE TARGETS”) WITH RESPECT TO ONE OR MORE MEASURES OF BUSINESS OR
FINANCIAL PERFORMANCE (EACH, A “PERFORMANCE MEASURE”), SUBJECT TO THE FOLLOWING:


 


(A)           PERFORMANCE MEASURES.  PERFORMANCE MEASURES SHALL HAVE THE SAME
MEANINGS AS USED IN THE COMPANY’S FINANCIAL STATEMENTS, OR, IF SUCH TERMS ARE
NOT USED IN THE COMPANY’S FINANCIAL STATEMENTS, THEY SHALL HAVE THE MEANING
APPLIED PURSUANT TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, OR AS USED
GENERALLY IN THE COMPANY’S INDUSTRY.  PERFORMANCE MEASURES SHALL BE CALCULATED
WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY CORPORATION CONSOLIDATED
THEREWITH FOR FINANCIAL REPORTING PURPOSES OR SUCH DIVISION OR OTHER BUSINESS
UNIT AS MAY BE SELECTED BY THE COMMITTEE.  FOR PURPOSES OF THE PLAN, THE
PERFORMANCE MEASURES APPLICABLE TO A PERFORMANCE AWARD SHALL BE CALCULATED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, BUT PRIOR TO THE
ACCRUAL OR PAYMENT OF ANY PERFORMANCE AWARD FOR THE SAME PERFORMANCE PERIOD AND
EXCLUDING THE EFFECT (WHETHER POSITIVE OR NEGATIVE) OF ANY CHANGE IN ACCOUNTING
STANDARDS OR ANY EXTRAORDINARY, UNUSUAL OR NONRECURRING ITEM, AS DETERMINED BY
THE COMMITTEE, OCCURRING AFTER THE ESTABLISHMENT OF THE PERFORMANCE GOALS
APPLICABLE TO THE PERFORMANCE AWARD.  EACH SUCH ADJUSTMENT, IF ANY, SHALL BE
MADE SOLELY FOR THE PURPOSE OF PROVIDING A CONSISTENT BASIS FROM PERIOD TO
PERIOD FOR THE CALCULATION OF PERFORMANCE MEASURES IN ORDER TO PREVENT THE
DILUTION OR ENLARGEMENT OF THE PARTICIPANT’S RIGHTS WITH RESPECT TO A
PERFORMANCE AWARD.  PERFORMANCE MEASURES MAY BE ONE OR MORE OF THE FOLLOWING, AS
DETERMINED BY THE COMMITTEE:


 

(I)            REVENUE;

 

(II)           SALES;

 

(III)          EXPENSES;

 

(IV)          OPERATING INCOME;

 

(V)           GROSS MARGIN;

 

(VI)          OPERATING MARGIN;

 

(VII)         EARNINGS BEFORE ANY ONE OR MORE OF: STOCK-BASED COMPENSATION
EXPENSE, INTEREST, TAXES, DEPRECIATION AND AMORTIZATION;

 

(VIII)        PRE-TAX PROFIT;

 

(IX)           NET OPERATING INCOME;

 

(X)            NET INCOME;

 

(XI)           ECONOMIC VALUE ADDED;

 

(XII)          FREE CASH FLOW;

 

(XIII)         OPERATING CASH FLOW;

 

(XIV)        STOCK PRICE;

 

(XV)         EARNINGS PER SHARE;

 

(XVI)        RETURN ON STOCKHOLDER EQUITY;

 

(XVII)       RETURN ON CAPITAL;

 

(XVIII)      RETURN ON ASSETS;

 

19

--------------------------------------------------------------------------------


 

(XIX)         RETURN ON INVESTMENT;

 

(XX)          EMPLOYEE SATISFACTION;

 

(XXI)         EMPLOYEE RETENTION;

 

(XXII)        BALANCE OF CASH, CASH EQUIVALENTS AND MARKETABLE SECURITIES;

 

(XXIII)       MARKET SHARE;

 

(XXIV)       CUSTOMER SATISFACTION;

 

(XXV)        PRODUCT DEVELOPMENT;

 

(XXVI)       RESEARCH AND DEVELOPMENT EXPENSES;

 

(XXVII)      COMPLETION OF AN IDENTIFIED SPECIAL PROJECT; AND

 

(XXVIII)     COMPLETION OF A JOINT VENTURE OR OTHER CORPORATE TRANSACTION.

 


(B)           PERFORMANCE TARGETS.  PERFORMANCE TARGETS MAY INCLUDE A MINIMUM,
MAXIMUM, TARGET LEVEL AND INTERMEDIATE LEVELS OF PERFORMANCE, WITH THE FINAL
VALUE OF A PERFORMANCE AWARD DETERMINED UNDER THE APPLICABLE PERFORMANCE AWARD
FORMULA BY THE LEVEL ATTAINED DURING THE APPLICABLE PERFORMANCE PERIOD.  A
PERFORMANCE TARGET MAY BE STATED AS AN ABSOLUTE VALUE OR AS A VALUE DETERMINED
RELATIVE TO AN INDEX, BUDGET OR OTHER STANDARD SELECTED BY THE COMMITTEE.


 


10.5         SETTLEMENT OF PERFORMANCE AWARDS.


 


(A)           DETERMINATION OF FINAL VALUE.  AS SOON AS PRACTICABLE FOLLOWING
THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO A PERFORMANCE AWARD, THE
COMMITTEE SHALL CERTIFY IN WRITING THE EXTENT TO WHICH THE APPLICABLE
PERFORMANCE GOALS HAVE BEEN ATTAINED AND THE RESULTING FINAL VALUE OF THE AWARD
EARNED BY THE PARTICIPANT AND TO BE PAID UPON ITS SETTLEMENT IN ACCORDANCE WITH
THE APPLICABLE PERFORMANCE AWARD FORMULA.


 


(B)           DISCRETIONARY ADJUSTMENT OF AWARD FORMULA.  IN ITS DISCRETION, THE
COMMITTEE MAY, EITHER AT THE TIME IT GRANTS A PERFORMANCE AWARD OR AT ANY TIME
THEREAFTER, PROVIDE FOR THE POSITIVE OR NEGATIVE ADJUSTMENT OF THE PERFORMANCE
AWARD FORMULA APPLICABLE TO A PERFORMANCE AWARD GRANTED TO ANY PARTICIPANT WHO
IS NOT A COVERED EMPLOYEE TO REFLECT SUCH PARTICIPANT’S INDIVIDUAL PERFORMANCE
IN HIS OR HER POSITION WITH THE COMPANY OR SUCH OTHER FACTORS AS THE COMMITTEE
MAY DETERMINE.  IF PERMITTED UNDER A COVERED EMPLOYEE’S AWARD AGREEMENT, THE
COMMITTEE SHALL HAVE THE DISCRETION, ON THE BASIS OF SUCH CRITERIA AS MAY BE
ESTABLISHED BY THE COMMITTEE, TO REDUCE SOME OR ALL OF THE VALUE OF THE
PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAID TO THE COVERED EMPLOYEE UPON ITS
SETTLEMENT NOTWITHSTANDING THE ATTAINMENT OF ANY PERFORMANCE GOAL AND THE
RESULTING VALUE OF THE PERFORMANCE AWARD DETERMINED IN ACCORDANCE WITH THE
PERFORMANCE AWARD FORMULA.  NO SUCH REDUCTION MAY RESULT IN AN INCREASE IN THE
AMOUNT PAYABLE UPON SETTLEMENT OF ANOTHER PARTICIPANT’S PERFORMANCE AWARD THAT
IS INTENDED TO RESULT IN PERFORMANCE-BASED COMPENSATION.


 


(C)           EFFECT OF LEAVES OF ABSENCE.  UNLESS OTHERWISE REQUIRED BY LAW OR
A PARTICIPANT’S AWARD AGREEMENT, PAYMENT OF THE FINAL VALUE, IF ANY, OF A
PERFORMANCE AWARD HELD BY A PARTICIPANT WHO HAS TAKEN IN EXCESS OF THIRTY (30)
DAYS IN LEAVES OF ABSENCE DURING A PERFORMANCE PERIOD SHALL BE PRORATED ON THE
BASIS OF THE NUMBER OF DAYS OF THE PARTICIPANT’S SERVICE DURING THE PERFORMANCE
PERIOD DURING WHICH THE PARTICIPANT WAS NOT ON A LEAVE OF ABSENCE.


 


(D)           NOTICE TO PARTICIPANTS.  AS SOON AS PRACTICABLE FOLLOWING THE
COMMITTEE’S DETERMINATION AND CERTIFICATION IN ACCORDANCE WITH
SECTIONS 10.5(A) AND (B), THE COMPANY SHALL NOTIFY EACH PARTICIPANT OF THE
DETERMINATION OF THE COMMITTEE.

 

20

--------------------------------------------------------------------------------


 


(E)           PAYMENT IN SETTLEMENT OF PERFORMANCE AWARDS.  SUBJECT TO THE
PROVISIONS OF SECTION 18 WITH RESPECT TO SECTION 409A, AS SOON AS PRACTICABLE
FOLLOWING THE COMMITTEE’S DETERMINATION AND CERTIFICATION IN ACCORDANCE WITH
SECTIONS 10.5(A) AND (B), PAYMENT SHALL BE MADE TO EACH ELIGIBLE PARTICIPANT (OR
SUCH PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT
TO RECEIVE SUCH PAYMENT BY REASON OF THE PARTICIPANT’S DEATH) OF THE FINAL VALUE
OF THE PARTICIPANT’S PERFORMANCE AWARD.  PAYMENT OF SUCH AMOUNT SHALL BE MADE IN
CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS DETERMINED BY THE COMMITTEE. 
UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD,
PAYMENT SHALL BE MADE IN A LUMP SUM.  IF PERMITTED BY THE COMMITTEE, AND SUBJECT
TO THE PROVISIONS OF SECTION 18 WITH RESPECT TO SECTION 409A, THE PARTICIPANT
MAY ELECT TO DEFER RECEIPT OF ALL OR ANY PORTION OF THE PAYMENT TO BE MADE TO
PARTICIPANT PURSUANT TO THIS SECTION, AND SUCH DEFERRED PAYMENT DATE(S) ELECTED
BY THE PARTICIPANT SHALL BE SET FORTH IN THE AWARD AGREEMENT.  IF ANY PAYMENT IS
TO BE MADE ON A DEFERRED BASIS, THE COMMITTEE MAY, BUT SHALL NOT BE OBLIGATED
TO, PROVIDE FOR THE PAYMENT DURING THE DEFERRAL PERIOD OF DIVIDEND EQUIVALENTS
OR INTEREST.


 


(F)            PROVISIONS APPLICABLE TO PAYMENT IN SHARES.  IF PAYMENT IS TO BE
MADE IN SHARES OF STOCK, THE NUMBER OF SUCH SHARES SHALL BE DETERMINED BY
DIVIDING THE FINAL VALUE OF THE PERFORMANCE AWARD BY THE VALUE OF A SHARE OF
STOCK DETERMINED BY THE METHOD SPECIFIED IN THE AWARD AGREEMENT.  SUCH METHODS
MAY INCLUDE, WITHOUT LIMITATION, THE CLOSING MARKET PRICE ON A SPECIFIED DATE
(SUCH AS THE SETTLEMENT DATE) OR AN AVERAGE OF MARKET PRICES OVER A SERIES OF
TRADING DAYS.  SHARES OF STOCK ISSUED IN PAYMENT OF ANY PERFORMANCE AWARD MAY BE
FULLY VESTED AND FREELY TRANSFERABLE SHARES OR MAY BE SHARES OF STOCK SUBJECT TO
VESTING CONDITIONS AS PROVIDED IN SECTION 8.5.  ANY SHARES SUBJECT TO VESTING
CONDITIONS SHALL BE EVIDENCED BY AN APPROPRIATE AWARD AGREEMENT AND SHALL BE
SUBJECT TO THE PROVISIONS OF SECTIONS 8.5 THROUGH 8.8 ABOVE.


 


10.6         VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS. 
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY PERFORMANCE SHARE AWARDS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES, IF ANY (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  HOWEVER, THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY
PERFORMANCE SHARE AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK
DURING THE PERIOD BEGINNING ON THE DATE THE AWARD IS GRANTED AND ENDING, WITH
RESPECT TO THE PARTICULAR SHARES SUBJECT TO THE AWARD, ON THE EARLIER OF THE
DATE ON WHICH THE PERFORMANCE SHARES ARE SETTLED OR THE DATE ON WHICH THEY ARE
FORFEITED.  SUCH DIVIDEND EQUIVALENTS, IF ANY, SHALL BE CREDITED TO THE
PARTICIPANT IN THE FORM OF ADDITIONAL WHOLE PERFORMANCE SHARES AS OF THE DATE OF
PAYMENT OF SUCH CASH DIVIDENDS ON STOCK.  THE NUMBER OF ADDITIONAL PERFORMANCE
SHARES (ROUNDED TO THE NEAREST WHOLE NUMBER) TO BE SO CREDITED SHALL BE
DETERMINED BY DIVIDING (A) THE AMOUNT OF CASH DIVIDENDS PAID ON THE DIVIDEND
PAYMENT DATE WITH RESPECT TO THE NUMBER OF SHARES OF STOCK REPRESENTED BY THE
PERFORMANCE SHARES PREVIOUSLY CREDITED TO THE PARTICIPANT BY (B) THE FAIR MARKET
VALUE PER SHARE OF STOCK ON SUCH DATE.  DIVIDEND EQUIVALENTS MAY BE PAID
CURRENTLY OR MAY BE ACCUMULATED AND PAID TO THE EXTENT THAT PERFORMANCE SHARES
BECOME NONFORFEITABLE, AS DETERMINED BY THE COMMITTEE.  SETTLEMENT OF DIVIDEND
EQUIVALENTS MAY BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS
DETERMINED BY THE COMMITTEE, AND MAY BE PAID ON THE SAME BASIS AS SETTLEMENT OF
THE RELATED PERFORMANCE SHARE AS PROVIDED IN SECTION 10.5.  DIVIDEND EQUIVALENTS
SHALL NOT BE PAID WITH RESPECT TO PERFORMANCE UNITS.  IN THE EVENT OF A DIVIDEND
OR DISTRIBUTION PAID IN SHARES OF STOCK OR OTHER PROPERTY OR ANY OTHER
ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS
DESCRIBED IN SECTION 4.4, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE
PARTICIPANT’S PERFORMANCE SHARE AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE
UPON SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD
ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE
PERFORMANCE SHARE AWARD, AND ALL SUCH NEW, SUBSTITUTED OR ADDITIONAL SECURITIES
OR OTHER PROPERTY SHALL BE IMMEDIATELY SUBJECT TO THE SAME PERFORMANCE GOALS AS
ARE APPLICABLE TO THE AWARD.


 


10.7         EFFECT OF TERMINATION OF SERVICE.  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD,
THE EFFECT OF A PARTICIPANT’S TERMINATION OF SERVICE ON THE PERFORMANCE AWARD
SHALL BE AS FOLLOWS:


 


(A)           DEATH, DISABILITY OR RETIREMENT.  IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DEATH, DISABILITY OR RETIREMENT OF THE PARTICIPANT
BEFORE THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO THE PERFORMANCE
AWARD, THE FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD SHALL BE
DETERMINED BY THE EXTENT TO WHICH THE APPLICABLE PERFORMANCE GOALS HAVE BEEN
ATTAINED WITH RESPECT TO THE ENTIRE PERFORMANCE PERIOD AND

 

21

--------------------------------------------------------------------------------


 

shall be prorated based on the number of months of the Participant’s Service
during the Performance Period.  Payment shall be made following the end of the
Performance Period in any manner permitted by Section 10.5.


 


(B)           OTHER TERMINATION OF SERVICE.  IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON EXCEPT DEATH, DISABILITY OR RETIREMENT BEFORE THE
COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO THE PERFORMANCE AWARD, SUCH
AWARD SHALL BE FORFEITED IN ITS ENTIRETY; PROVIDED, HOWEVER, THAT IN THE EVENT
OF AN INVOLUNTARY TERMINATION OF THE PARTICIPANT’S SERVICE, THE COMMITTEE, IN
ITS SOLE DISCRETION, MAY WAIVE THE AUTOMATIC FORFEITURE OF ALL OR ANY PORTION OF
ANY SUCH AWARD AND PROVIDE FOR PAYMENT OF SUCH AWARD OR PORTION THEREOF ON THE
SAME BASIS AS IF THE PARTICIPANT’S SERVICE HAD TERMINATED BY REASON OF
RETIREMENT.


 


10.8         NONTRANSFERABILITY OF PERFORMANCE AWARDS.  PRIOR TO SETTLEMENT IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN, NO PERFORMANCE AWARD SHALL BE
SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO A PERFORMANCE AWARD
GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER
LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE.


 


11.           DEFERRED COMPENSATION AWARDS.


 


11.1         ESTABLISHMENT OF DEFERRED COMPENSATION AWARD PROGRAMS.  THIS
SECTION 11 SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE COMMITTEE DETERMINES TO
ESTABLISH A PROGRAM PURSUANT TO THIS SECTION.  THE COMMITTEE, IN ITS DISCRETION
AND UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE, SUBJECT TO THE
PROVISIONS OF SECTION 18 WITH RESPECT TO SECTION 409A, MAY ESTABLISH ONE OR MORE
PROGRAMS PURSUANT TO THE PLAN UNDER WHICH:


 


(A)           ELECTIVE CASH COMPENSATION REDUCTION AWARDS.  PARTICIPANTS
DESIGNATED BY THE COMMITTEE WHO ARE INSIDERS OR OTHERWISE AMONG A SELECT GROUP
OF HIGHLY COMPENSATED EMPLOYEES MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED
BY THE COMMITTEE AND COMPLYING WITH SECTION 409A, TO REDUCE SUCH PARTICIPANT’S
COMPENSATION OTHERWISE PAYABLE IN CASH (SUBJECT TO ANY MINIMUM OR MAXIMUM
REDUCTIONS IMPOSED BY THE COMMITTEE) AND TO BE GRANTED AUTOMATICALLY AT SUCH
TIME OR TIMES AS SPECIFIED BY THE COMMITTEE ONE OR MORE AWARDS OF STOCK UNITS
WITH RESPECT TO SUCH NUMBERS OF SHARES OF STOCK AS DETERMINED IN ACCORDANCE WITH
THE RULES OF THE PROGRAM ESTABLISHED BY THE COMMITTEE AND HAVING SUCH OTHER
TERMS AND CONDITIONS AS ESTABLISHED BY THE COMMITTEE.


 


(B)           STOCK ISSUANCE DEFERRAL AWARDS.  PARTICIPANTS DESIGNATED BY THE
COMMITTEE WHO ARE INSIDERS OR OTHERWISE AMONG A SELECT GROUP OF HIGHLY
COMPENSATED EMPLOYEES MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE
COMMITTEE AND COMPLYING WITH SECTION 409A, TO BE GRANTED AUTOMATICALLY AN AWARD
OF STOCK UNITS WITH RESPECT TO SUCH NUMBER OF SHARES OF STOCK AND UPON SUCH
OTHER TERMS AND CONDITIONS AS ESTABLISHED BY THE COMMITTEE IN LIEU OF:


 

(I)            SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH PARTICIPANT UPON THE
EXERCISE OF AN OPTION;

 

(II)           CASH OR SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH PARTICIPANT
UPON THE EXERCISE OF AN SAR; OR

 

(III)          CASH OR SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH PARTICIPANT
UPON THE SETTLEMENT OF A PERFORMANCE AWARD.

 


11.2         TERMS AND CONDITIONS OF DEFERRED COMPENSATION AWARDS.  DEFERRED
COMPENSATION AWARDS GRANTED PURSUANT TO THIS SECTION 11 SHALL BE EVIDENCED BY
AWARD AGREEMENTS IN SUCH FORM AS THE COMMITTEE SHALL FROM TIME TO TIME
ESTABLISH.  NO SUCH DEFERRED COMPENSATION AWARD OR PURPORTED DEFERRED
COMPENSATION AWARD SHALL BE A VALID AND BINDING OBLIGATION OF THE COMPANY UNLESS
EVIDENCED BY A FULLY EXECUTED AWARD AGREEMENT.  AWARD AGREEMENTS EVIDENCING
DEFERRED COMPENSATION AWARDS MAY INCORPORATE ALL OR ANY OF THE TERMS OF THE PLAN
BY REFERENCE, INCLUDING THE PROVISIONS OF SECTION 18 WITH RESPECT TO
SECTION 409A, AND, EXCEPT AS PROVIDED BELOW, SHALL COMPLY WITH AND BE SUBJECT TO
THE TERMS AND CONDITIONS OF SECTION 9.

 

22

--------------------------------------------------------------------------------


 


(A)           VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS. 
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES (AS
EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY).  HOWEVER, A PARTICIPANT SHALL BE
ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH
DIVIDENDS ON STOCK DURING THE PERIOD BEGINNING ON THE DATE THE STOCK UNITS ARE
GRANTED AUTOMATICALLY TO THE PARTICIPANT AND ENDING ON THE EARLIER OF THE DATE
ON WHICH SUCH STOCK UNITS ARE SETTLED OR THE DATE ON WHICH THEY ARE FORFEITED. 
SUCH DIVIDEND EQUIVALENTS SHALL BE PAID BY CREDITING THE PARTICIPANT WITH
ADDITIONAL WHOLE STOCK UNITS AS OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON
STOCK.  THE NUMBER OF ADDITIONAL STOCK UNITS (ROUNDED TO THE NEAREST WHOLE
NUMBER) TO BE SO CREDITED SHALL BE DETERMINED BY DIVIDING (A) THE AMOUNT OF CASH
DIVIDENDS PAID ON THE DIVIDEND PAYMENT DATE WITH RESPECT TO THE NUMBER OF SHARES
OF STOCK REPRESENTED BY THE STOCK UNITS PREVIOUSLY CREDITED TO THE PARTICIPANT
BY (B) THE FAIR MARKET VALUE PER SHARE OF STOCK ON SUCH DATE.  SUCH ADDITIONAL
STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND SHALL BE
SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER AS
PRACTICABLE) AS THE STOCK UNITS ORIGINALLY SUBJECT TO THE STOCK UNIT AWARD.  IN
THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR OTHER
PROPERTY OR ANY OTHER ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF
THE COMPANY AS DESCRIBED IN SECTION 4.4, APPROPRIATE ADJUSTMENTS SHALL BE MADE
IN THE PARTICIPANT’S STOCK UNIT AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE
UPON SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD
ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD.


 


(B)           SETTLEMENT OF STOCK UNIT AWARDS.  A PARTICIPANT ELECTING TO
RECEIVE AN AWARD OF STOCK UNITS PURSUANT TO THIS SECTION 11 SHALL SPECIFY AT THE
TIME OF SUCH ELECTION A SETTLEMENT DATE WITH RESPECT TO SUCH AWARD WHICH
COMPLIES WITH SECTION 409A.  THE COMPANY SHALL ISSUE TO THE PARTICIPANT ON THE
SETTLEMENT DATE ELECTED BY THE PARTICIPANT, OR AS SOON THEREAFTER AS
PRACTICABLE, A NUMBER OF WHOLE SHARES OF STOCK EQUAL TO THE NUMBER OF VESTED
STOCK UNITS SUBJECT TO THE STOCK UNIT AWARD.  SUCH SHARES OF STOCK SHALL BE
FULLY VESTED, AND THE PARTICIPANT SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL
CONSIDERATION (OTHER THAN APPLICABLE TAX WITHHOLDING) TO ACQUIRE SUCH SHARES.


 


12.           CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.


 

                                Cash-Based Awards and Other Stock-Based Awards
shall be evidenced by Award Agreements in such form as the Committee shall from
time to time establish.  No such Award or purported Award shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Cash-Based Awards and Other Stock-Based
Awards may incorporate all or any of the terms of the Plan by reference,
including the provisions of Section 18 with respect to Section 409A, if
applicable, and shall comply with and be subject to the following terms and
conditions:

 


12.1         GRANT OF CASH-BASED AWARDS.  SUBJECT TO THE PROVISIONS OF THE PLAN,
THE COMMITTEE, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT CASH-BASED AWARDS TO
PARTICIPANTS IN SUCH AMOUNTS AND UPON SUCH TERMS AND CONDITIONS, INCLUDING THE
ACHIEVEMENT OF PERFORMANCE CRITERIA, AS THE COMMITTEE MAY DETERMINE.


 


12.2         GRANT OF OTHER STOCK-BASED AWARDS.  THE COMMITTEE MAY GRANT OTHER
TYPES OF EQUITY-BASED OR EQUITY-RELATED AWARDS NOT OTHERWISE DESCRIBED BY THE
TERMS OF THIS PLAN (INCLUDING THE GRANT OR OFFER FOR SALE OF UNRESTRICTED
SECURITIES, STOCK-EQUIVALENT UNITS, STOCK APPRECIATION UNITS, SECURITIES OR
DEBENTURES CONVERTIBLE INTO COMMON STOCK OR OTHER FORMS DETERMINED BY THE
COMMITTEE) IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DETERMINE.  SUCH AWARDS MAY INVOLVE THE TRANSFER OF ACTUAL
SHARES OF STOCK TO PARTICIPANTS, OR PAYMENT IN CASH OR OTHERWISE OF AMOUNTS
BASED ON THE VALUE OF STOCK AND MAY INCLUDE, WITHOUT LIMITATION, AWARDS DESIGNED
TO COMPLY WITH OR TAKE ADVANTAGE OF THE APPLICABLE LOCAL LAWS OF JURISDICTIONS
OTHER THAN THE UNITED STATES.


 


12.3         VALUE OF CASH-BASED AND OTHER STOCK-BASED AWARDS.  EACH CASH-BASED
AWARD SHALL SPECIFY A MONETARY PAYMENT AMOUNT OR PAYMENT RANGE AS DETERMINED BY
THE COMMITTEE.  EACH OTHER STOCK-BASED AWARD SHALL BE EXPRESSED IN TERMS OF
SHARES OF STOCK OR UNITS BASED ON SUCH SHARES OF STOCK, AS DETERMINED BY THE
COMMITTEE.  SUBJECT TO SECTION 5.3(B), THE COMMITTEE MAY REQUIRE THE
SATISFACTION OF SUCH SERVICE REQUIREMENTS, CONDITIONS, RESTRICTIONS OR
PERFORMANCE CRITERIA, INCLUDING, WITHOUT LIMITATION, PERFORMANCE GOALS AS
DESCRIBED IN SECTION 10.4, AS SHALL BE ESTABLISHED BY THE COMMITTEE AND SET
FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH AWARD.  IF THE COMMITTEE EXERCISES
ITS DISCRETION TO ESTABLISH PERFORMANCE CRITERIA, THE FINAL VALUE OF CASH-BASED

 

23

--------------------------------------------------------------------------------


 

Awards or Other Stock-Based Awards that will be paid to the Participant will
depend on the extent to which the performance criteria are met.  The
establishment of performance criteria with respect to the grant or vesting of
any Cash-Based Award or Other Stock-Based Award intended to result in
Performance-Based Compensation shall follow procedures substantially equivalent
to those applicable to Performance Awards set forth in Section 10.


 


12.4         PAYMENT OR SETTLEMENT OF CASH-BASED AWARDS AND OTHER STOCK-BASED
AWARDS.  PAYMENT OR SETTLEMENT, IF ANY, WITH RESPECT TO A CASH-BASED AWARD OR AN
OTHER STOCK-BASED AWARD SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF THE AWARD,
IN CASH, SHARES OF STOCK OR OTHER SECURITIES OR ANY COMBINATION THEREOF AS THE
COMMITTEE DETERMINES.  THE DETERMINATION AND CERTIFICATION OF THE FINAL VALUE
WITH RESPECT TO ANY CASH-BASED AWARD OR OTHER STOCK-BASED AWARD INTENDED TO
RESULT IN PERFORMANCE-BASED COMPENSATION SHALL COMPLY WITH THE REQUIREMENTS
APPLICABLE TO PERFORMANCE AWARDS SET FORTH IN SECTION 10.  TO THE EXTENT
APPLICABLE, PAYMENT OR SETTLEMENT WITH RESPECT TO EACH CASH-BASED AWARD AND
OTHER STOCK-BASED AWARD SHALL BE MADE IN COMPLIANCE WITH THE PROVISIONS OF
SECTION 18 WITH RESPECT TO CODE SECTION 409A.


 


12.5         VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS. 
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY OTHER STOCK-BASED AWARDS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES OF STOCK (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY), IF ANY, IN
SETTLEMENT OF SUCH AWARD.  HOWEVER, THE COMMITTEE, IN ITS DISCRETION, MAY
PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY OTHER STOCK-BASED AWARD THAT THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO
THE PAYMENT OF CASH DIVIDENDS ON STOCK DURING THE PERIOD BEGINNING ON THE DATE
SUCH AWARD IS GRANTED AND ENDING, WITH RESPECT TO THE PARTICULAR SHARES SUBJECT
TO THE AWARD, ON THE EARLIER OF THE DATE THE AWARD IS SETTLED OR THE DATE ON
WHICH IT IS TERMINATED.  SUCH DIVIDEND EQUIVALENTS, IF ANY, SHALL BE PAID IN
ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION 9.4.  DIVIDEND EQUIVALENT
RIGHTS SHALL NOT BE GRANTED WITH RESPECT TO CASH-BASED AWARDS.


 


12.6         EFFECT OF TERMINATION OF SERVICE.  EACH AWARD AGREEMENT EVIDENCING
A CASH-BASED AWARD OR OTHER STOCK-BASED AWARD SHALL SET FORTH THE EXTENT TO
WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO RETAIN SUCH AWARD FOLLOWING
TERMINATION OF THE PARTICIPANT’S SERVICE.  SUCH PROVISIONS SHALL BE DETERMINED
IN THE SOLE DISCRETION OF THE COMMITTEE, NEED NOT BE UNIFORM AMONG ALL
CASH-BASED AWARDS OR OTHER STOCK-BASED AWARDS, AND MAY REFLECT DISTINCTIONS
BASED ON THE REASONS FOR TERMINATION.


 


12.7         NONTRANSFERABILITY OF CASH-BASED AWARDS AND OTHER STOCK-BASED
AWARDS.  PRIOR TO THE PAYMENT OR SETTLEMENT OF A CASH-BASED AWARD OR OTHER
STOCK-BASED AWARD, THE AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY,
EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  THE
COMMITTEE MAY IMPOSE SUCH ADDITIONAL RESTRICTIONS ON ANY SHARES OF STOCK ISSUED
IN SETTLEMENT OF CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS AS IT MAY DEEM
ADVISABLE, INCLUDING, WITHOUT LIMITATION, MINIMUM HOLDING PERIOD REQUIREMENTS,
RESTRICTIONS UNDER APPLICABLE FEDERAL SECURITIES LAWS, UNDER THE REQUIREMENTS OF
ANY STOCK EXCHANGE OR MARKET UPON WHICH SUCH SHARES OF STOCK ARE THEN LISTED
AND/OR TRADED, OR UNDER ANY STATE SECURITIES LAWS APPLICABLE TO SUCH SHARES OF
STOCK.


 


13.           STANDARD FORMS OF AWARD AGREEMENT.


 


13.1         AWARD AGREEMENTS.  EACH AWARD SHALL COMPLY WITH AND BE SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THE APPROPRIATE FORM OF AWARD AGREEMENT
APPROVED BY THE COMMITTEE AND AS AMENDED FROM TIME TO TIME.  ANY AWARD AGREEMENT
MAY CONSIST OF AN APPROPRIATE FORM OF NOTICE OF GRANT AND A FORM OF AGREEMENT
INCORPORATED THEREIN BY REFERENCE, OR SUCH OTHER FORM OR FORMS, INCLUDING
ELECTRONIC MEDIA, AS THE COMMITTEE MAY APPROVE FROM TIME TO TIME.


 


13.2         AUTHORITY TO VARY TERMS.  THE COMMITTEE SHALL HAVE THE AUTHORITY
FROM TIME TO TIME TO VARY THE TERMS OF ANY STANDARD FORM OF AWARD AGREEMENT
EITHER IN CONNECTION WITH THE GRANT OR AMENDMENT OF AN INDIVIDUAL AWARD OR IN
CONNECTION WITH THE AUTHORIZATION OF A NEW STANDARD FORM OR FORMS; PROVIDED,
HOWEVER, THAT THE TERMS AND CONDITIONS OF ANY SUCH NEW, REVISED OR AMENDED
STANDARD FORM OR FORMS OF AWARD AGREEMENT ARE NOT INCONSISTENT WITH THE TERMS OF
THE PLAN.

 

24

--------------------------------------------------------------------------------


 


14.           CHANGE IN CONTROL.  SUBJECT TO THE REQUIREMENTS AND LIMITATIONS OF
SECTION 409A IF APPLICABLE, THE COMMITTEE MAY PROVIDE FOR ANY ONE OR MORE OF THE
FOLLOWING:


 


14.1         ACCELERATED VESTING.  THE COMMITTEE MAY, IN ITS DISCRETION, PROVIDE
IN ANY AWARD AGREEMENT OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH
ACTIONS AS IT DEEMS APPROPRIATE TO PROVIDE FOR THE ACCELERATION OF THE
EXERCISABILITY, VESTING AND/OR SETTLEMENT IN CONNECTION WITH SUCH CHANGE IN
CONTROL OF EACH OR ANY OUTSTANDING AWARD OR PORTION THEREOF AND SHARES ACQUIRED
PURSUANT THERETO UPON SUCH CONDITIONS, INCLUDING TERMINATION OF THE
PARTICIPANT’S SERVICE PRIOR TO, UPON, OR FOLLOWING SUCH CHANGE IN CONTROL, TO
SUCH EXTENT AS THE COMMITTEE SHALL DETERMINE.


 


14.2         ASSUMPTION, CONTINUATION OR SUBSTITUTION.  IN THE EVENT OF A CHANGE
IN CONTROL, THE SURVIVING, CONTINUING, SUCCESSOR, OR PURCHASING CORPORATION OR
OTHER BUSINESS ENTITY OR PARENT THEREOF, AS THE CASE MAY BE (THE “ACQUIROR”),
MAY, WITHOUT THE CONSENT OF ANY PARTICIPANT, EITHER ASSUME OR CONTINUE THE
COMPANY’S RIGHTS AND OBLIGATIONS UNDER EACH OR ANY AWARD OR PORTION THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR SUBSTITUTE FOR EACH OR
ANY SUCH OUTSTANDING AWARD OR PORTION THEREOF A SUBSTANTIALLY EQUIVALENT AWARD
WITH RESPECT TO THE ACQUIROR’S STOCK, AS APPLICABLE.  FOR PURPOSES OF THIS
SECTION, IF SO DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AN AWARD
DENOMINATED IN SHARES OF STOCK SHALL BE DEEMED ASSUMED IF, FOLLOWING THE CHANGE
IN CONTROL, THE AWARD CONFERS THE RIGHT TO RECEIVE, SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THE APPLICABLE AWARD AGREEMENT, FOR EACH SHARE OF
STOCK SUBJECT TO THE AWARD IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, THE
CONSIDERATION (WHETHER STOCK, CASH, OTHER SECURITIES OR PROPERTY OR A
COMBINATION THEREOF) TO WHICH A HOLDER OF A SHARE OF STOCK ON THE EFFECTIVE DATE
OF THE CHANGE IN CONTROL WAS ENTITLED; PROVIDED, HOWEVER, THAT IF SUCH
CONSIDERATION IS NOT SOLELY COMMON STOCK OF THE ACQUIROR, THE COMMITTEE MAY,
WITH THE CONSENT OF THE ACQUIROR, PROVIDE FOR THE CONSIDERATION TO BE RECEIVED
UPON THE EXERCISE OR SETTLEMENT OF THE AWARD, FOR EACH SHARE OF STOCK SUBJECT TO
THE AWARD, TO CONSIST SOLELY OF COMMON STOCK OF THE ACQUIROR EQUAL IN FAIR
MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF STOCK
PURSUANT TO THE CHANGE IN CONTROL.  ANY AWARD OR PORTION THEREOF WHICH IS
NEITHER ASSUMED OR CONTINUED BY THE ACQUIROR IN CONNECTION WITH THE CHANGE IN
CONTROL NOR EXERCISED OR SETTLED AS OF THE TIME OF CONSUMMATION OF THE CHANGE IN
CONTROL SHALL TERMINATE AND CEASE TO BE OUTSTANDING EFFECTIVE AS OF THE TIME OF
CONSUMMATION OF THE CHANGE IN CONTROL.


 


14.3         CASH-OUT OF OUTSTANDING STOCK-BASED AWARDS.  THE COMMITTEE MAY, IN
ITS DISCRETION AND WITHOUT THE CONSENT OF ANY PARTICIPANT, DETERMINE THAT, UPON
THE OCCURRENCE OF A CHANGE IN CONTROL, EACH OR ANY AWARD DENOMINATED IN SHARES
OF STOCK OR PORTION THEREOF OUTSTANDING IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL AND NOT PREVIOUSLY EXERCISED OR SETTLED SHALL BE CANCELED IN EXCHANGE
FOR A PAYMENT WITH RESPECT TO EACH VESTED SHARE (AND EACH UNVESTED SHARE, IF SO
DETERMINED BY THE COMMITTEE) OF STOCK SUBJECT TO SUCH CANCELED AWARD IN
(I) CASH, (II) STOCK OF THE COMPANY OR OF A CORPORATION OR OTHER BUSINESS ENTITY
A PARTY TO THE CHANGE IN CONTROL, OR (III) OTHER PROPERTY WHICH, IN ANY SUCH
CASE, SHALL BE IN AN AMOUNT HAVING A FAIR MARKET VALUE EQUAL TO THE FAIR MARKET
VALUE OF THE CONSIDERATION TO BE PAID PER SHARE OF STOCK IN THE CHANGE IN
CONTROL, REDUCED BY THE EXERCISE OR PURCHASE PRICE PER SHARE, IF ANY, UNDER SUCH
AWARD.  IN THE EVENT SUCH DETERMINATION IS MADE BY THE COMMITTEE, THE AMOUNT OF
SUCH PAYMENT (REDUCED BY APPLICABLE WITHHOLDING TAXES, IF ANY) SHALL BE PAID TO
PARTICIPANTS IN RESPECT OF THE VESTED PORTIONS OF THEIR CANCELED AWARDS AS SOON
AS PRACTICABLE FOLLOWING THE DATE OF THE CHANGE IN CONTROL AND IN RESPECT OF THE
UNVESTED PORTIONS OF THEIR CANCELED AWARDS IN ACCORDANCE WITH THE VESTING
SCHEDULES APPLICABLE TO SUCH AWARDS.


 


15.           COMPLIANCE WITH SECURITIES LAW.


 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require

 

25

--------------------------------------------------------------------------------


 

the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 


16.           TAX WITHHOLDING.


 


16.1         TAX WITHHOLDING IN GENERAL.  THE COMPANY SHALL HAVE THE RIGHT TO
DEDUCT FROM ANY AND ALL PAYMENTS MADE UNDER THE PLAN, OR TO REQUIRE THE
PARTICIPANT, THROUGH PAYROLL WITHHOLDING, CASH PAYMENT OR OTHERWISE, TO MAKE
ADEQUATE PROVISION FOR, THE FEDERAL, STATE, LOCAL AND FOREIGN TAXES, IF ANY,
REQUIRED BY LAW TO BE WITHHELD BY THE PARTICIPATING COMPANY GROUP WITH RESPECT
TO AN AWARD OR THE SHARES ACQUIRED PURSUANT THERETO.  THE COMPANY SHALL HAVE NO
OBLIGATION TO DELIVER SHARES OF STOCK, TO RELEASE SHARES OF STOCK FROM AN ESCROW
ESTABLISHED PURSUANT TO AN AWARD AGREEMENT, OR TO MAKE ANY PAYMENT IN CASH UNDER
THE PLAN UNTIL THE PARTICIPATING COMPANY GROUP’S TAX WITHHOLDING OBLIGATIONS
HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


16.2         WITHHOLDING IN SHARES.  THE COMPANY SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO DEDUCT FROM THE SHARES OF STOCK ISSUABLE TO A PARTICIPANT
UPON THE EXERCISE OR SETTLEMENT OF AN AWARD, OR TO ACCEPT FROM THE PARTICIPANT
THE TENDER OF, A NUMBER OF WHOLE SHARES OF STOCK HAVING A FAIR MARKET VALUE, AS
DETERMINED BY THE COMPANY, EQUAL TO ALL OR ANY PART OF THE TAX WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP.  THE FAIR MARKET VALUE OF ANY
SHARES OF STOCK WITHHELD OR TENDERED TO SATISFY ANY SUCH TAX WITHHOLDING
OBLIGATIONS SHALL NOT EXCEED THE AMOUNT DETERMINED BY THE APPLICABLE MINIMUM
STATUTORY WITHHOLDING RATES.


 


17.           AMENDMENT OR TERMINATION OF PLAN.


 

The Committee may amend, suspend or terminate the Plan at any time.  However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.4), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the
rules of any stock exchange or market system upon which the Stock may then be
listed.  No amendment, suspension or termination of the Plan shall affect any
then outstanding Award unless expressly provided by the Committee.  Except as
provided by the next sentence, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of the
Participant.  Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any Participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.

 


18.           COMPLIANCE WITH SECTION 409A.


 


18.1         AWARDS SUBJECT TO SECTION 409A.  THE PROVISIONS OF THIS SECTION 18
SHALL APPLY TO ANY AWARD OR PORTION THEREOF THAT IS OR BECOMES SUBJECT TO
SECTION 409A, NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THE
PLAN OR THE AWARD AGREEMENT APPLICABLE TO SUCH AWARD.  AWARDS SUBJECT TO
SECTION 409A INCLUDE, WITHOUT LIMITATION:


 


(A)           ANY NONSTATUTORY STOCK OPTION THAT PERMITS THE DEFERRAL OF
COMPENSATION OTHER THAN THE DEFERRAL OF RECOGNITION OF INCOME UNTIL THE EXERCISE
OF THE AWARD.


 


(B)           EACH DEFERRED COMPENSATION AWARD.


 


(C)           ANY RESTRICTED STOCK UNIT AWARD, PERFORMANCE AWARD, CASH-BASED
AWARD OR OTHER STOCK-BASED AWARD THAT EITHER (I) PROVIDES BY ITS TERMS FOR
SETTLEMENT OF ALL OR ANY PORTION OF THE AWARD ON ONE OR MORE DATES FOLLOWING THE
SHORT-TERM DEFERRAL PERIOD (AS DEFINED BELOW) OR (II) PERMITS OR REQUIRES THE
PARTICIPANT TO ELECT ONE OR MORE DATES ON WHICH THE AWARD WILL BE SETTLED.

 

26

--------------------------------------------------------------------------------


 

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture.  For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.

 


18.2         DEFERRAL AND/OR DISTRIBUTION ELECTIONS.  EXCEPT AS OTHERWISE
PERMITTED OR REQUIRED BY SECTION 409A OR ANY APPLICABLE U.S. TREASURY
REGULATIONS PROMULGATED PURSUANT TO SECTION 409A OR OTHER APPLICABLE GUIDANCE,
THE FOLLOWING RULES SHALL APPLY TO ANY DEFERRAL AND/OR DISTRIBUTION ELECTIONS
(EACH, AN “ELECTION”) THAT MAY BE PERMITTED OR REQUIRED BY THE COMMITTEE
PURSUANT TO AN AWARD SUBJECT TO SECTION 409A:


 


(A)           ALL ELECTIONS MUST BE IN WRITING AND SPECIFY THE AMOUNT OF THE
DISTRIBUTION IN SETTLEMENT OF AN AWARD BEING DEFERRED, AS WELL AS THE TIME AND
FORM OF DISTRIBUTION AS PERMITTED BY THIS PLAN.


 


(B)           ALL ELECTIONS SHALL BE MADE BY THE END OF THE PARTICIPANT’S
TAXABLE YEAR PRIOR TO THE YEAR IN WHICH SERVICES COMMENCE FOR WHICH AN AWARD MAY
BE GRANTED TO SUCH PARTICIPANT; PROVIDED, HOWEVER, THAT IF THE AWARD QUALIFIES
AS “PERFORMANCE-BASED COMPENSATION” FOR PURPOSES OF SECTION 409A AND IS BASED ON
SERVICES PERFORMED OVER A PERIOD OF AT LEAST TWELVE (12) MONTHS, THEN THE
ELECTION MAY BE MADE NO LATER THAN SIX (6) MONTHS PRIOR TO THE END OF SUCH
PERIOD.


 


(C)           ELECTIONS SHALL CONTINUE IN EFFECT UNTIL A WRITTEN ELECTION TO
REVOKE OR CHANGE SUCH ELECTION IS RECEIVED BY THE COMPANY, EXCEPT THAT A WRITTEN
ELECTION TO REVOKE OR CHANGE SUCH ELECTION MUST BE MADE PRIOR TO THE LAST DAY
FOR MAKING AN ELECTION DETERMINED IN ACCORDANCE WITH PARAGRAPH (B) ABOVE OR AS
PERMITTED BY SECTION 18.3.


 


18.3         SUBSEQUENT ELECTIONS.  ANY AWARD SUBJECT TO SECTION 409A WHICH
PERMITS A SUBSEQUENT ELECTION TO DELAY THE DISTRIBUTION OR CHANGE THE FORM OF
DISTRIBUTION IN SETTLEMENT OF SUCH AWARD SHALL COMPLY WITH THE FOLLOWING
REQUIREMENTS:


 


(A)           NO SUBSEQUENT ELECTION MAY TAKE EFFECT UNTIL AT LEAST TWELVE (12)
MONTHS AFTER THE DATE ON WHICH THE SUBSEQUENT ELECTION IS MADE;


 


(B)           EACH SUBSEQUENT ELECTION RELATED TO A DISTRIBUTION IN SETTLEMENT
OF AN AWARD NOT DESCRIBED IN SECTION 18.3(B), 18.4(B), OR 18.4(F) MUST RESULT IN
A DELAY OF THE DISTRIBUTION FOR A PERIOD OF NOT LESS THAN FIVE (5) YEARS FROM
THE DATE SUCH DISTRIBUTION WOULD OTHERWISE HAVE BEEN MADE; AND


 


(C)           NO SUBSEQUENT ELECTION RELATED TO A DISTRIBUTION PURSUANT TO
SECTION 18.4(D) SHALL BE MADE LESS THAN TWELVE (12) MONTHS PRIOR TO THE DATE OF
THE FIRST SCHEDULED PAYMENT UNDER SUCH DISTRIBUTION.


 


18.4         DISTRIBUTIONS PURSUANT TO DEFERRAL ELECTIONS.  NO DISTRIBUTION IN
SETTLEMENT OF AN AWARD SUBJECT TO SECTION 409A MAY COMMENCE EARLIER THAN:


 


(A)           SEPARATION FROM SERVICE (AS DETERMINED BY THE SECRETARY OF THE
UNITED STATES TREASURY);


 


(B)           THE DATE THE PARTICIPANT BECOMES DISABLED (AS DEFINED BELOW);


 


(C)           DEATH;


 


(D)           A SPECIFIED TIME (OR PURSUANT TO A FIXED SCHEDULE) THAT IS EITHER
(I) SPECIFIED BY THE COMMITTEE UPON THE GRANT OF AN AWARD AND SET FORTH IN THE
AWARD AGREEMENT EVIDENCING SUCH AWARD OR (II) SPECIFIED BY THE PARTICIPANT IN AN
ELECTION COMPLYING WITH THE REQUIREMENTS OF SECTION 18.2 AND/OR 18.3, AS
APPLICABLE;

 

27

--------------------------------------------------------------------------------


 


(E)           TO THE EXTENT PROVIDED BY THE SECRETARY OF THE U.S. TREASURY, A
CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OR THE COMPANY OR IN THE OWNERSHIP
OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY; OR


 


(F)            THE OCCURRENCE OF AN UNFORESEEABLE EMERGENCY (AS DEFINED BELOW).


 

Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i))
of the Company, no distribution pursuant to Section 18.4(a) in settlement of an
Award subject to Section 409A may be made before the date which is six
(6) months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death.

 


18.5         UNFORESEEABLE EMERGENCY.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO
PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY AWARD SUBJECT TO SECTION 409A FOR
DISTRIBUTION IN SETTLEMENT OF ALL OR A PORTION OF SUCH AWARD IN THE EVENT THAT A
PARTICIPANT ESTABLISHES, TO THE SATISFACTION OF THE COMMITTEE, THE OCCURRENCE OF
AN UNFORESEEABLE EMERGENCY.  IN SUCH EVENT, THE AMOUNT(S) DISTRIBUTED WITH
RESPECT TO SUCH UNFORESEEABLE EMERGENCY CANNOT EXCEED THE AMOUNTS NECESSARY TO
SATISFY SUCH UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES
REASONABLY ANTICIPATED AS A RESULT OF SUCH DISTRIBUTION(S), AFTER TAKING INTO
ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE
PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).  ALL DISTRIBUTIONS WITH RESPECT TO AN
UNFORESEEABLE EMERGENCY SHALL BE MADE IN A LUMP SUM AS SOON AS PRACTICABLE
FOLLOWING THE COMMITTEE’S DETERMINATION THAT AN UNFORESEEABLE EMERGENCY HAS
OCCURRED.


 

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee.  The Committee’s decision with respect to whether an
Unforeseeable Emergency has occurred and the manner in which, if at all, the
distribution in settlement of an Award shall be altered or modified, shall be
final, conclusive, and not subject to approval or appeal.

 


18.6         DISABLED.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO PROVIDE IN ANY
AWARD SUBJECT TO SECTION 409A FOR DISTRIBUTION IN SETTLEMENT OF SUCH AWARD IN
THE EVENT THAT THE PARTICIPANT BECOMES DISABLED.  A PARTICIPANT SHALL BE
CONSIDERED “DISABLED” IF EITHER:


 


(A)           THE PARTICIPANT IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR


 


(B)           THE PARTICIPANT IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS,
RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE
(3) MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE
PARTICIPANT’S EMPLOYER.


 

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled.  If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.

 


18.7         DEATH.  IF A PARTICIPANT DIES BEFORE COMPLETE DISTRIBUTION OF
AMOUNTS PAYABLE UPON SETTLEMENT OF AN AWARD SUBJECT TO SECTION 409A, SUCH
UNDISTRIBUTED AMOUNTS SHALL BE DISTRIBUTED TO HIS OR HER BENEFICIARY UNDER THE
DISTRIBUTION METHOD FOR DEATH ESTABLISHED BY THE PARTICIPANT’S ELECTION AS SOON
AS ADMINISTRATIVELY POSSIBLE FOLLOWING RECEIPT BY THE COMMITTEE OF SATISFACTORY
NOTICE AND CONFIRMATION OF THE PARTICIPANT’S DEATH.  IF THE PARTICIPANT HAS MADE
NO ELECTION WITH RESPECT TO DISTRIBUTIONS UPON DEATH, ALL SUCH DISTRIBUTIONS
SHALL BE PAID IN A LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE DATE OF THE
PARTICIPANT’S DEATH.

 

28

--------------------------------------------------------------------------------


 


18.8         NO ACCELERATION OF DISTRIBUTIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THIS PLAN DOES NOT PERMIT THE ACCELERATION OF THE TIME OR
SCHEDULE OF ANY DISTRIBUTION UNDER THIS PLAN, EXCEPT AS PROVIDED BY SECTION 409A
AND/OR THE SECRETARY OF THE U.S. TREASURY.


 


19.           MISCELLANEOUS PROVISIONS.


 


19.1         REPURCHASE RIGHTS.  SHARES ISSUED UNDER THE PLAN MAY BE SUBJECT TO
ONE OR MORE REPURCHASE OPTIONS, OR OTHER CONDITIONS AND RESTRICTIONS AS
DETERMINED BY THE COMMITTEE IN ITS DISCRETION AT THE TIME THE AWARD IS GRANTED. 
THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY TIME ANY REPURCHASE RIGHT IT
MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN EXERCISABLE, TO ONE OR MORE PERSONS
AS MAY BE SELECTED BY THE COMPANY.  UPON REQUEST BY THE COMPANY, EACH
PARTICIPANT SHALL EXECUTE ANY AGREEMENT EVIDENCING SUCH TRANSFER RESTRICTIONS
PRIOR TO THE RECEIPT OF SHARES OF STOCK HEREUNDER AND SHALL PROMPTLY PRESENT TO
THE COMPANY ANY AND ALL CERTIFICATES REPRESENTING SHARES OF STOCK ACQUIRED
HEREUNDER FOR THE PLACEMENT ON SUCH CERTIFICATES OF APPROPRIATE LEGENDS
EVIDENCING ANY SUCH TRANSFER RESTRICTIONS.


 


19.2         FORFEITURE EVENTS.


 


(A)           THE COMMITTEE MAY SPECIFY IN AN AWARD AGREEMENT THAT THE
PARTICIPANT’S RIGHTS, PAYMENTS, AND BENEFITS WITH RESPECT TO AN AWARD SHALL BE
SUBJECT TO REDUCTION, CANCELLATION, FORFEITURE, OR RECOUPMENT UPON THE
OCCURRENCE OF SPECIFIED EVENTS, IN ADDITION TO ANY OTHERWISE APPLICABLE VESTING
OR PERFORMANCE CONDITIONS OF AN AWARD.  SUCH EVENTS MAY INCLUDE, BUT SHALL NOT
BE LIMITED TO, TERMINATION OF SERVICE FOR CAUSE OR ANY ACT BY A PARTICIPANT,
WHETHER BEFORE OR AFTER TERMINATION OF SERVICE, THAT WOULD CONSTITUTE CAUSE FOR
TERMINATION OF SERVICE.


 


(B)           IF THE COMPANY IS REQUIRED TO PREPARE AN ACCOUNTING RESTATEMENT
DUE TO THE MATERIAL NONCOMPLIANCE OF THE COMPANY, AS A RESULT OF MISCONDUCT,
WITH ANY FINANCIAL REPORTING REQUIREMENT UNDER THE SECURITIES LAWS, ANY
PARTICIPANT WHO KNOWINGLY OR THROUGH GROSS NEGLIGENCE ENGAGED IN THE MISCONDUCT,
OR WHO KNOWINGLY OR THROUGH GROSS NEGLIGENCE FAILED TO PREVENT THE MISCONDUCT,
AND ANY PARTICIPANT WHO IS ONE OF THE INDIVIDUALS SUBJECT TO AUTOMATIC
FORFEITURE UNDER SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002, SHALL REIMBURSE
THE COMPANY THE AMOUNT OF ANY PAYMENT IN SETTLEMENT OF AN AWARD EARNED OR
ACCRUED DURING THE TWELVE- (12-) MONTH PERIOD FOLLOWING THE FIRST PUBLIC
ISSUANCE OR FILING WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
(WHICHEVER FIRST OCCURRED) OF THE FINANCIAL DOCUMENT EMBODYING SUCH FINANCIAL
REPORTING REQUIREMENT.


 


19.3         PROVISION OF INFORMATION.  EACH PARTICIPANT SHALL BE GIVEN ACCESS
TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT INFORMATION GENERALLY
MADE AVAILABLE TO THE COMPANY’S COMMON STOCKHOLDERS.


 


19.4         RIGHTS AS EMPLOYEE, CONSULTANT OR DIRECTOR.  NO PERSON, EVEN THOUGH
ELIGIBLE PURSUANT TO SECTION 5, SHALL HAVE A RIGHT TO BE SELECTED AS A
PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO BE SELECTED AGAIN AS A
PARTICIPANT.  NOTHING IN THE PLAN OR ANY AWARD GRANTED UNDER THE PLAN SHALL
CONFER ON ANY PARTICIPANT A RIGHT TO REMAIN AN EMPLOYEE, CONSULTANT OR DIRECTOR
OR INTERFERE WITH OR LIMIT IN ANY WAY ANY RIGHT OF A PARTICIPATING COMPANY TO
TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME.  TO THE EXTENT THAT AN EMPLOYEE
OF A PARTICIPATING COMPANY OTHER THAN THE COMPANY RECEIVES AN AWARD UNDER THE
PLAN, THAT AWARD SHALL IN NO EVENT BE UNDERSTOOD OR INTERPRETED TO MEAN THAT THE
COMPANY IS THE EMPLOYEE’S EMPLOYER OR THAT THE EMPLOYEE HAS AN EMPLOYMENT
RELATIONSHIP WITH THE COMPANY.


 


19.5         RIGHTS AS A STOCKHOLDER.  A PARTICIPANT SHALL HAVE NO RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN AWARD UNTIL THE DATE OF THE
ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF
THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  NO
ADJUSTMENT SHALL BE MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER RIGHTS FOR WHICH
THE RECORD DATE IS PRIOR TO THE DATE SUCH SHARES ARE ISSUED, EXCEPT AS PROVIDED
IN SECTION 4.4 OR ANOTHER PROVISION OF THE PLAN.


 


19.6         DELIVERY OF TITLE TO SHARES.  SUBJECT TO ANY GOVERNING RULES OR
REGULATIONS, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED THE SHARES OF STOCK
ACQUIRED PURSUANT TO AN AWARD AND SHALL DELIVER SUCH SHARES TO OR FOR THE
BENEFIT OF THE PARTICIPANT BY MEANS OF ONE OR MORE OF THE FOLLOWING: (A) BY
DELIVERING TO THE PARTICIPANT

 

29

--------------------------------------------------------------------------------


 

evidence of book entry shares of Stock credited to the account of the
Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.


 


19.7         FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OR SETTLEMENT OF ANY AWARD.


 


19.8         RETIREMENT AND WELFARE PLANS.  NEITHER AWARDS MADE UNDER THIS PLAN
NOR SHARES OF STOCK OR CASH PAID PURSUANT TO SUCH AWARDS MAY BE INCLUDED AS
“COMPENSATION” FOR PURPOSES OF COMPUTING THE BENEFITS PAYABLE TO ANY PARTICIPANT
UNDER ANY PARTICIPATING COMPANY’S RETIREMENT PLANS (BOTH QUALIFIED AND
NON-QUALIFIED) OR WELFARE BENEFIT PLANS UNLESS SUCH OTHER PLAN EXPRESSLY
PROVIDES THAT SUCH COMPENSATION SHALL BE TAKEN INTO ACCOUNT IN COMPUTING A
PARTICIPANT’S BENEFIT.


 


19.9         BENEFICIARY DESIGNATION.  SUBJECT TO LOCAL LAWS AND PROCEDURES,
EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN TO WHICH THE
PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH BEFORE HE OR
SHE RECEIVES ANY OR ALL OF SUCH BENEFIT.  EACH DESIGNATION WILL REVOKE ALL PRIOR
DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE
COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING
WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME.  IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE. 
IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS
LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY WILL PAY ANY
REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


19.10       SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS (OR ANY PART
THEREOF) OF THIS PLAN SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, SUCH PROVISION SHALL BE MODIFIED SO AS TO MAKE IT VALID, LEGAL AND
ENFORCEABLE, AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS (OR ANY PART THEREOF) OF THE PLAN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


19.11       NO CONSTRAINT ON CORPORATE ACTION.  NOTHING IN THIS PLAN SHALL BE
CONSTRUED TO: (A) LIMIT, IMPAIR, OR OTHERWISE AFFECT THE COMPANY’S OR ANOTHER
PARTICIPATING COMPANY’S RIGHT OR POWER TO MAKE ADJUSTMENTS, RECLASSIFICATIONS,
REORGANIZATIONS, OR CHANGES OF ITS CAPITAL OR BUSINESS STRUCTURE, OR TO MERGE OR
CONSOLIDATE, OR DISSOLVE, LIQUIDATE, SELL, OR TRANSFER ALL OR ANY PART OF ITS
BUSINESS OR ASSETS; OR (B) LIMIT THE RIGHT OR POWER OF THE COMPANY OR ANOTHER
PARTICIPATING COMPANY TO TAKE ANY ACTION WHICH SUCH ENTITY DEEMS TO BE NECESSARY
OR APPROPRIATE.


 


19.12       UNFUNDED OBLIGATION.  PARTICIPANTS SHALL HAVE THE STATUS OF GENERAL
UNSECURED CREDITORS OF THE COMPANY.  ANY AMOUNTS PAYABLE TO PARTICIPANTS
PURSUANT TO THE PLAN SHALL BE UNFUNDED AND UNSECURED OBLIGATIONS FOR ALL
PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974.  NO PARTICIPATING COMPANY SHALL BE REQUIRED TO
SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO CREATE ANY TRUSTS, OR
ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH OBLIGATIONS.  THE COMPANY
SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY INVESTMENTS, INCLUDING
TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL ITS PAYMENT OBLIGATIONS
HEREUNDER.  ANY INVESTMENTS OR THE CREATION OR MAINTENANCE OF ANY TRUST OR ANY
PARTICIPANT ACCOUNT SHALL NOT CREATE OR CONSTITUTE A TRUST OR FIDUCIARY
RELATIONSHIP BETWEEN THE COMMITTEE OR ANY PARTICIPATING COMPANY AND A
PARTICIPANT, OR OTHERWISE CREATE ANY VESTED OR BENEFICIAL INTEREST IN ANY
PARTICIPANT OR THE PARTICIPANT’S CREDITORS IN ANY ASSETS OF ANY PARTICIPATING
COMPANY.  THE PARTICIPANTS SHALL HAVE NO CLAIM AGAINST ANY PARTICIPATING COMPANY
FOR ANY CHANGES IN THE VALUE OF ANY ASSETS WHICH MAY BE INVESTED OR REINVESTED
BY THE COMPANY WITH RESPECT TO THE PLAN.


 


19.13       CHOICE OF LAW.  EXCEPT TO THE EXTENT GOVERNED BY APPLICABLE FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THE PLAN AND
EACH AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Zoran Corporation 2005 Equity Incentive Plan as duly
adopted by the Board on May 26, 2005 and amended on July 19, 2005 and
April      , 2006.

 

 

 

 

 

 

Secretary

 

31

--------------------------------------------------------------------------------


 

PLAN HISTORY AND NOTES TO COMPANY

 

May 26, 2005

 

Board adopts Plan with a reserve of 4,500,000 shares, subject to increase by up
to 1,250,000 shares subject to Predecessor Plan options cancelled pursuant to an
Option for Full Value Award Exchange Program and to be made subject to
replacement Full Value Awards.

 

 

 

July 19, 2005

 

To seek reversal of negative voting recommendation by Institutional Shareholder
Services, Board amends Plan prior to reconvening the annual meeting of
stockholders adjourned on July 13, 2005 to reduce the fixed share reserve (and
ISO share issuance limit) from 4,500,000 shares to 1,800,000 shares and to
revise the share accounting provisions of Section 4.2(b) to eliminate “liberal
share counting.”

 

 

 

July 29, 2005

 

Stockholders approve Plan.

 

 

 

February 6, 2006

 

On this date, pursuant to its Offer to Exchange filed with the SEC on Schedule
TO, the Company accepted for cancellation options granted under the Predecessor
Plans for 1,065,536 shares and issued in exchange therefore pursuant to the Plan
awards of Restricted Stock and Restricted Stock Units for 197,433 shares. Per
Section 4.3, the share reserve of the Plan was increased by 256,663 shares
(i.e., 197,433 multiplied by the Full Value Award ratio of 1.3).

 

 

 

April     , 2006

 

Board approves amendment to Plan to increase share reserve by 2,500,000 shares
from 2,056,663 shares to 4,556,663 shares, to clarify the effect of Change in
Control on awards and to conform Sections 2.1(t) [Full Value Awards], 3.6
[Option or SAR Repricing] and 4.2(b) [Share Accounting] to comments from
Institutional Shareholder Services.

 

 

 

June 22, 2006

 

Stockholders approve amendment to Plan to increase share reserve by 2,500,000
shares.

 

 

 

IMPORTANT NOTE: Implementation of Section 11—Deferred Compensation Awards or
deferral of settlement of any Award

 

Upon establishment of a Deferred Compensation Award program pursuant to
Section 11 or provision for deferral of settlement of any Award, determine
whether such program will constitute a “top-hat” pension plan under ERISA. If
so, file notice with Dept. of Labor under ERISA Reg. 2520.104-23 within 120 days
of adoption of resolutions by the Committee to establish the program to obtain
exemption from reporting and disclosure requirements of ERISA. Include claims
procedure in award agreements evidencing such awards.

 

 

 

IMPORTANT NOTE: IRC 162(m) 5 year reapproval of performance goals

 

Because the Committee may change the targets under performance goals,
Section 162(m) requires stockholder reapproval of the material terms of
performance goals no later than the annual meeting in the 5th year following the
year in which the public company stockholders initially approved such material
terms. See Treas. Reg. 1.162-27(e)(4)(vi).

 

--------------------------------------------------------------------------------

 

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For U.S. Participants)

 

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement.  The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

 


1.                                       DEFINITIONS AND CONSTRUCTION.


 


1.1                                 DEFINITIONS.  UNLESS OTHERWISE DEFINED
HEREIN, CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE
GRANT NOTICE OR THE PLAN.


 


1.2                                 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


2.                                       TAX CONSEQUENCES.


 


2.1                                 TAX STATUS OF OPTION.  THIS OPTION IS
INTENDED TO HAVE THE TAX STATUS DESIGNATED IN THE GRANT NOTICE.


 


(A)                                  INCENTIVE STOCK OPTION.  IF THE GRANT
NOTICE SO DESIGNATES, THIS OPTION IS INTENDED TO BE AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422(B) OF THE CODE, BUT THE COMPANY DOES NOT
REPRESENT OR WARRANT THAT THIS OPTION QUALIFIES AS SUCH.  THE PARTICIPANT SHOULD
CONSULT WITH THE PARTICIPANT’S OWN TAX ADVISOR REGARDING THE TAX EFFECTS OF THIS
OPTION AND THE REQUIREMENTS NECESSARY TO OBTAIN FAVORABLE INCOME TAX TREATMENT
UNDER SECTION 422 OF THE CODE, INCLUDING, BUT NOT LIMITED TO, HOLDING PERIOD
REQUIREMENTS.  (NOTE TO PARTICIPANT: IF THE OPTION IS EXERCISED MORE THAN THREE
(3) MONTHS AFTER THE DATE ON WHICH YOU CEASE TO BE AN EMPLOYEE (OTHER THAN BY
REASON OF YOUR DEATH OR PERMANENT AND TOTAL DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE), THE OPTION WILL BE TREATED AS A NONSTATUTORY
STOCK OPTION AND NOT AS AN INCENTIVE STOCK OPTION TO THE EXTENT REQUIRED BY
SECTION 422 OF THE CODE.)


 


(B)                                 NONSTATUTORY STOCK OPTION.  IF THE GRANT
NOTICE SO DESIGNATES, THIS OPTION IS INTENDED TO BE A NONSTATUTORY STOCK OPTION
AND SHALL NOT BE TREATED AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422(B) OF THE CODE.


 


2.2                                 ISO FAIR MARKET VALUE LIMITATION.  IF THE
GRANT NOTICE DESIGNATES THIS OPTION AS AN INCENTIVE STOCK OPTION, THEN TO THE
EXTENT THAT THE OPTION (TOGETHER WITH ALL INCENTIVE STOCK OPTIONS GRANTED TO THE
PARTICIPANT UNDER ALL STOCK OPTION PLANS OF THE PARTICIPATING COMPANY GROUP,
INCLUDING THE PLAN) BECOMES EXERCISABLE FOR THE FIRST TIME DURING ANY CALENDAR
YEAR FOR SHARES HAVING A FAIR MARKET VALUE GREATER THAN ONE HUNDRED THOUSAND
DOLLARS ($100,000), THE PORTION OF SUCH OPTIONS WHICH EXCEEDS SUCH AMOUNT WILL
BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION 2.2,
OPTIONS DESIGNATED AS INCENTIVE STOCK OPTIONS ARE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED, AND THE FAIR MARKET VALUE OF STOCK IS
DETERMINED AS OF

 

--------------------------------------------------------------------------------



 


THE TIME THE OPTION WITH RESPECT TO SUCH STOCK IS GRANTED.  IF THE CODE IS
AMENDED TO PROVIDE FOR A DIFFERENT LIMITATION FROM THAT SET FORTH IN THIS
SECTION 2.2, SUCH DIFFERENT LIMITATION SHALL BE DEEMED INCORPORATED HEREIN
EFFECTIVE AS OF THE DATE REQUIRED OR PERMITTED BY SUCH AMENDMENT TO THE CODE. 
IF THE OPTION IS TREATED AS AN INCENTIVE STOCK OPTION IN PART AND AS A
NONSTATUTORY STOCK OPTION IN PART BY REASON OF THE LIMITATION SET FORTH IN THIS
SECTION 2.2, THE PARTICIPANT MAY DESIGNATE WHICH PORTION OF SUCH OPTION THE
PARTICIPANT IS EXERCISING.  IN THE ABSENCE OF SUCH DESIGNATION, THE PARTICIPANT
SHALL BE DEEMED TO HAVE EXERCISED THE INCENTIVE STOCK OPTION PORTION OF THE
OPTION FIRST.  SEPARATE CERTIFICATES REPRESENTING EACH SUCH PORTION SHALL BE
ISSUED UPON THE EXERCISE OF THE OPTION.  (NOTE TO PARTICIPANT: IF THE AGGREGATE
EXERCISE PRICE OF THE OPTION (THAT IS, THE EXERCISE PRICE MULTIPLIED BY THE
NUMBER OF OPTION SHARES) PLUS THE AGGREGATE EXERCISE PRICE OF ANY OTHER
INCENTIVE STOCK OPTIONS YOU HOLD (WHETHER GRANTED PURSUANT TO THE PLAN OR ANY
OTHER STOCK OPTION PLAN OF THE PARTICIPATING COMPANY GROUP) IS GREATER THAN
$100,000, YOU SHOULD CONTACT THE CHIEF FINANCIAL OFFICER OF THE COMPANY TO
ASCERTAIN WHETHER THE ENTIRE OPTION QUALIFIES AS AN INCENTIVE STOCK OPTION.)


 


3.                                       ADMINISTRATION.


 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee.  All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option.  Any Officer
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 


4.                                       EXERCISE OF THE OPTION.


 


4.1                                 RIGHT TO EXERCISE.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL
VESTING DATE AND PRIOR TO THE TERMINATION OF THE OPTION (AS PROVIDED IN
SECTION 6) IN AN AMOUNT NOT TO EXCEED THE NUMBER OF VESTED SHARES LESS THE
NUMBER OF SHARES PREVIOUSLY ACQUIRED UPON EXERCISE OF THE OPTION.  IN NO EVENT
SHALL THE OPTION BE EXERCISABLE FOR MORE SHARES THAN THE NUMBER OF OPTION
SHARES, AS ADJUSTED PURSUANT TO SECTION 9.


 


4.2                                 METHOD OF EXERCISE.  EXERCISE OF THE OPTION
SHALL BE BY MEANS OF ELECTRONIC OR WRITTEN NOTICE (THE “EXERCISE NOTICE”) IN A
FORM AUTHORIZED BY THE COMPANY.  AN ELECTRONIC EXERCISE NOTICE MUST BE DIGITALLY
SIGNED OR AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE
NOTICE AND TRANSMITTED TO THE COMPANY OR AN AUTHORIZED REPRESENTATIVE OF THE
COMPANY (INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  IN
THE EVENT THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE TO PROVIDE AN
ELECTRONIC EXERCISE NOTICE, THE OPTION SHALL BE EXERCISED BY A WRITTEN EXERCISE
NOTICE ADDRESSED TO THE COMPANY, WHICH SHALL BE SIGNED BY THE PARTICIPANT AND
DELIVERED IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
BY CONFIRMED FACSIMILE TRANSMISSION, OR BY SUCH OTHER MEANS AS THE COMPANY MAY
PERMIT, TO THE COMPANY, OR AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
(INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  EACH
EXERCISE NOTICE, WHETHER ELECTRONIC OR WRITTEN, MUST STATE THE PARTICIPANT’S
ELECTION TO EXERCISE THE OPTION, THE NUMBER OF WHOLE SHARES OF STOCK FOR WHICH
THE OPTION IS BEING EXERCISED AND SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS
TO THE PARTICIPANT’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS MAY BE
REQUIRED PURSUANT TO THE PROVISIONS OF THIS OPTION AGREEMENT.  FURTHER, EACH
EXERCISE NOTICE MUST BE RECEIVED BY THE COMPANY PRIOR TO THE TERMINATION OF THE
OPTION AS SET FORTH IN SECTION 6 AND MUST BE ACCOMPANIED BY FULL PAYMENT OF THE
AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
ELECTRONIC OR WRITTEN EXERCISE NOTICE AND THE AGGREGATE EXERCISE PRICE.


 


4.3                                 PAYMENT OF EXERCISE PRICE.


 


(A)                                  FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT
AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES OF STOCK FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE
(I) IN CASH OR BY CHECK OR CASH EQUIVALENT, (II) IF PERMITTED BY THE COMPANY, BY
TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF WHOLE SHARES OF STOCK
OWNED BY THE PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS THAN THE AGGREGATE
EXERCISE PRICE, (III) BY MEANS OF A CASHLESS EXERCISE, AS DEFINED IN
SECTION 4.3(B), OR (IV) BY ANY COMBINATION OF THE FOREGOING.

 

2

--------------------------------------------------------------------------------



 


(B)                                 LIMITATIONS ON FORMS OF CONSIDERATION.


 

(I)                                     TENDER OF STOCK.  NOTWITHSTANDING THE
FOREGOING, THE OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK TO THE EXTENT SUCH TENDER OR
ATTESTATION WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW,
REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK.  IF
REQUIRED BY THE COMPANY, THE OPTION MAY NOT BE EXERCISED BY TENDER TO THE
COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK UNLESS SUCH SHARES
EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE THAN SIX (6) MONTHS OR SUCH
OTHER PERIOD, IF ANY, REQUIRED BY THE COMPANY (AND NOT USED FOR ANOTHER OPTION
EXERCISE BY ATTESTATION DURING SUCH PERIOD) OR WERE NOT ACQUIRED, DIRECTLY OR
INDIRECTLY, FROM THE COMPANY.

 

(II)                                  CASHLESS EXERCISE.  A “CASHLESS EXERCISE”
MEANS THE DELIVERY OF A PROPERLY EXECUTED NOTICE TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER IN A FORM ACCEPTABLE TO THE COMPANY PROVIDING FOR THE
ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME
OR ALL OF THE SHARES OF STOCK ACQUIRED UPON THE EXERCISE OF THE OPTION PURSUANT
TO A PROGRAM OR PROCEDURE APPROVED BY THE COMPANY (INCLUDING, WITHOUT
LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS
PROMULGATED FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM).  THE COMPANY RESERVES, AT ANY AND ALL TIMES, THE RIGHT, IN THE
COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE TO APPROVE OR
TERMINATE ANY SUCH PROGRAM OR PROCEDURE, INCLUDING WITH RESPECT TO THE
PARTICIPANT NOTWITHSTANDING THAT SUCH PROGRAM OR PROCEDURES MAY BE AVAILABLE TO
OTHERS.

 


4.4                                 TAX WITHHOLDING.  AT THE TIME THE OPTION IS
EXERCISED, IN WHOLE OR IN PART, OR AT ANY TIME THEREAFTER AS REQUESTED BY THE
COMPANY, THE PARTICIPANT HEREBY AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY
OTHER AMOUNTS PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE
PROVISION FOR (INCLUDING BY MEANS OF A CASHLESS EXERCISE TO THE EXTENT PERMITTED
BY THE COMPANY), ANY SUMS REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX WITHHOLDING OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP, IF ANY,
WHICH ARISE IN CONNECTION WITH THE OPTION.  THE COMPANY SHALL HAVE NO OBLIGATION
TO DELIVER SHARES OF STOCK UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE
PARTICIPATING COMPANY GROUP HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


4.5                                 BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE
REGISTRATION.  THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE
DISCRETION, TO DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH
WHICH THE PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS
NOTICE ANY OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF
THE OPTION.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE
PARTICIPANT.


 


4.6                                 RESTRICTIONS ON GRANT OF THE OPTION AND
ISSUANCE OF SHARES.  THE GRANT OF THE OPTION AND THE ISSUANCE OF SHARES OF STOCK
UPON EXERCISE OF THE OPTION SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES. 
THE OPTION MAY NOT BE EXERCISED IF THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE
WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN
SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF ANY STOCK
EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED.  IN ADDITION,
THE OPTION MAY NOT BE EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT SHALL AT THE TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH
RESPECT TO THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION OR (II) IN THE
OPINION OF LEGAL COUNSEL TO THE COMPANY, THE SHARES ISSUABLE UPON EXERCISE OF
THE OPTION MAY BE ISSUED IN ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE PARTICIPANT IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  THE INABILITY OF THE
COMPANY TO OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF
ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE COMPANY
OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO
WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO
THE EXERCISE OF THE OPTION, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY
ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE
WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY
WITH RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.

 

3

--------------------------------------------------------------------------------



 


4.7                                 FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.


 


5.                                       NONTRANSFERABILITY OF THE OPTION.


 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 


6.                                       TERMINATION OF THE OPTION.


 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 


7.                                       EFFECT OF TERMINATION OF SERVICE.


 


7.1                                 OPTION EXERCISABILITY.  THE OPTION SHALL
TERMINATE IMMEDIATELY UPON THE PARTICIPANT’S TERMINATION OF SERVICE TO THE
EXTENT THAT IT IS THEN UNVESTED AND SHALL BE EXERCISABLE AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE TO THE EXTENT IT IS THEN VESTED ONLY DURING THE
APPLICABLE TIME PERIOD AS DETERMINED BELOW AND THEREAFTER SHALL TERMINATE.


 

(a)                                  Disability.  If the Participant’s Service
terminates because of the Disability of the Participant, the Option, to the
extent unexercised and exercisable for Vested Shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.


 

(b)                                 Death.  If the Participant’s Service
terminates because of the death of the Participant, the Option, to the extent
unexercised and exercisable for Vested Shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.  The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.


 

(c)                                  Other Termination of Service.  If the
Participant’s Service terminates for any reason, except Disability or death, the
Option, to the extent unexercised and exercisable for Vested Shares by the
Participant on the date on which the Participant’s Service terminated, may be
exercised by  the Participant at any time prior to the expiration of three
(3) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.


 

7.2                                 Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, if the exercise of the Option within the
applicable time periods set forth in Section 7.1 is prevented by the provisions
of Section 4.6, the Option shall remain exercisable until three (3) months after
the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.


 

7.3                                 Extension if Participant Subject to
Section 16(b).  Notwithstanding the foregoing, if a sale within the applicable
time periods set forth in Section 7.1 of shares acquired upon the exercise of
the Option would subject the Participant to suit under Section 16(b) of the
Exchange Act, the Option shall remain exercisable until the earliest to occur of
(i) the tenth (10th) day following the date on which a sale of such shares by
the

 

4

--------------------------------------------------------------------------------



 


PARTICIPANT WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND
NINETIETH (190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR
(III) THE OPTION EXPIRATION DATE.


 


8.                                       EFFECT OF CHANGE IN CONTROL.


 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under the Option or substitute for
the Option a substantially equivalent option for the Acquiror’s stock.  For
purposes of this Section, the Option shall be deemed assumed if, following the
Change in Control, the Option confers the right to receive, subject to the terms
and conditions of the Plan and this Option Agreement, for each share of Stock
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control.  The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control.

 


9.                                       ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.


 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number, and in no event may the Exercise Price be decreased to an amount less
than the par value, if any, of the stock subject to the Option.  The Committee
in its sole discretion, may also make such adjustments in the terms of the
Option to reflect, or related to, such changes in the capital structure of the
Company or distributions as it deems appropriate.  The adjustments determined by
the Committee pursuant to this Section shall be final, binding and conclusive.

 


10.                                 RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE
OR CONSULTANT.


 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 


11.                                 NOTICE OF SALES UPON DISQUALIFYING
DISPOSITION.


 

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement.  In addition, if the
Grant Notice designates this Option as an Incentive

 

5

--------------------------------------------------------------------------------


 

Stock Option, the Participant shall (a) promptly notify the Chief Financial
Officer of the Company if the Participant disposes of any of the shares acquired
pursuant to the Option within one (1) year after the date the Participant
exercises all or part of the Option or within two (2) years after the Date of
Grant and (b) provide the Company with a description of the circumstances of
such disposition.  Until such time as the Participant disposes of such shares in
a manner consistent with the provisions of this Option Agreement, unless
otherwise expressly authorized by the Company, the Participant shall hold all
shares acquired pursuant to the Option in the Participant’s name (and not in the
name of any nominee) for the one-year period immediately after the exercise of
the Option and the two-year period immediately after Date of Grant.  At any time
during the one-year or two-year periods set forth above, the Company may place a
legend on any certificate representing shares acquired pursuant to the Option
requesting the transfer agent for the Company’s stock to notify the Company of
any such transfers.  The obligation of the Participant to notify the Company of
any such transfer shall continue notwithstanding that a legend has been placed
on the certificate pursuant to the preceding sentence.

 


12.                                 LEGENDS.


 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.  Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”).  IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE].  SHOULD
THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

 


13.                                 MISCELLANEOUS PROVISIONS.


 


13.1                           TERMINATION OR AMENDMENT.  THE COMMITTEE MAY
TERMINATE OR AMEND THE PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT
EXCEPT AS PROVIDED IN SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH
TERMINATION OR AMENDMENT MAY ADVERSELY AFFECT THE OPTION OR ANY UNEXERCISED
PORTION HEREOF WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT
REGULATION.  NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.


 


13.2                           FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO
EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY
REASONABLY BE NECESSARY TO CARRY OUT THE INTENT OF THIS OPTION AGREEMENT.


 


13.3                           BINDING EFFECT.  SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


13.4                           DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT
RELATING TO PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN
(EXCEPT TO THE EXTENT THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY
UPON ACTUAL RECEIPT OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY
AT THE E-MAIL ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING
COMPANY, OR UPON DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY
REGISTERED OR CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE

 

6

--------------------------------------------------------------------------------



 


ADDRESS OF SUCH PARTY SET FORTH IN THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS
SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


 


(A)                                  DESCRIPTION OF ELECTRONIC DELIVERY.  THE
PLAN DOCUMENTS, WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE
GRANT NOTICE, THIS OPTION AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE
COMPANY PROVIDED GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO
THE PARTICIPANT ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT MAY DELIVER
ELECTRONICALLY THE GRANT NOTICE AND EXERCISE NOTICE CALLED FOR BY SECTION 4.2 TO
THE COMPANY OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN AS THE
COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH MEANS OF ELECTRONIC DELIVERY MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A COMPANY
INTRANET OR THE INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE
PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC
DELIVERY SPECIFIED BY THE COMPANY.


 


(B)                                 CONSENT TO ELECTRONIC DELIVERY.  THE
PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT HAS READ SECTION 13.4(A) OF THIS
OPTION AGREEMENT AND CONSENTS TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS
AND THE DELIVERY OF THE GRANT NOTICE AND EXERCISE NOTICE, AS DESCRIBED IN
SECTION 13.4(A).  THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM
THE COMPANY A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO
THE PARTICIPANT BY CONTACTING THE COMPANY BY TELEPHONE OR IN WRITING.  THE
PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT WILL BE PROVIDED WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
MUST PROVIDE THE COMPANY OR ANY DESIGNATED THIRD PARTY ADMINISTRATOR WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR HER CONSENT TO THE
ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 13.4(A) OR MAY CHANGE THE
ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE DELIVERED (IF
PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME BY NOTIFYING
THE COMPANY OF SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY TELEPHONE,
POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE
OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED
IN SECTION 13.4(A).


 


13.5                           INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS
OPTION AGREEMENT AND THE PLAN, TOGETHER WITH ANY THE SUPERSEDING AGREEMENT, IF
ANY, SHALL CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT
AND THE PARTICIPATING COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED
HEREIN AND SUPERSEDE ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS,
REPRESENTATIONS, OR WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO SUCH SUBJECT MATTER.  TO THE EXTENT CONTEMPLATED
HEREIN, THE PROVISIONS OF THE GRANT NOTICE, THE OPTION AGREEMENT AND THE PLAN
SHALL SURVIVE ANY EXERCISE OF THE OPTION AND SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


13.6                           APPLICABLE LAW.  THIS OPTION AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO
AGREEMENTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF CALIFORNIA.


 


13.7                           COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED
IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

™ Incentive Stock Option

Participant:

 

™ Nonstatutory Stock Option

 

 

Date:

 

 

STOCK OPTION EXERCISE NOTICE

 

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

 

Ladies and Gentlemen:

 

1.                                       Option.  I was granted an option (the
“Option”) to purchase shares of the common stock (the “Shares”) of Zoran
Corporation (the “Company”) pursuant to the Company’s 2005 Equity Incentive Plan
(the “Plan”), my Notice of Grant of Stock Option (the “Grant Notice”) and my
Stock Option Agreement (the “Option Agreement”) as follows:

 

Date of Grant:

 

 

 

 

 

Number of Option Shares:

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

2.                                       Exercise of Option.  I hereby elect to
exercise the Option to purchase the following number of Shares, all of which are
Vested Shares in accordance with the Grant Notice and the Option Agreement:

 

 

Total Shares Purchased:

 

 

 

 

 

 

 

Total Exercise Price (Total Shares  X  Price per Share)

 

$

 

 

 

 

 

 

 

3.                                       Payments.  I enclose payment in full of
the total exercise price for the Shares in the following form(s), as authorized
by my Option Agreement:

 

 

™  Cash:

 

$

 

 

 

 

 

 

 

 

 

 

™  Check:

 

$

 

 

 

 

 

™  Tender of Company Stock:

Contact Plan Administrator

 

 

™  Cashless Exercise (same-day sale):

Contact Plan Administrator

 

4.                                       Tax Withholding.  I authorize payroll
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax withholding obligations of the Company, if any, in
connection with the Option.  If I am exercising a Nonstatutory Stock Option, I
enclose payment in full of my withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

™  Cash:

 

$

 

 

 

 

 

 

 

 

 

 

 

™  Check:

$

 

 

 

 

™  Tender of Company Stock:

Contact Plan Administrator

 

 

 

™  Cashless Exercise (same-day sale):

Contact Plan Administrator

 

--------------------------------------------------------------------------------


 

5.                                       Participant Information.

 

My address is:

 

 

 

 

 

My Social Security Number is:

 

 

6.                                       Notice of Disqualifying Disposition. 
If the Option is an Incentive Stock Option, I agree that I will promptly notify
the Chief Financial Officer of the Company if I transfer any of the Shares
within one (1) year from the date I exercise all or part of the Option or within
two (2) years of the Date of Grant.

 

7.                                       Binding Effect.  I agree that the
Shares are being acquired in accordance with and subject to the terms,
provisions and conditions of the Grant Notice, the Option Agreement and the
Plan, to all of which I hereby expressly assent.  This Agreement shall inure to
the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.

 

 

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

 

 

Receipt of the above is hereby acknowledged.

 

 

 

ZORAN CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For Non-U.S. Participants)

 

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement.  The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

 


1.                                       DEFINITIONS AND CONSTRUCTION.


 


1.1                                 DEFINITIONS.  UNLESS OTHERWISE DEFINED
HEREIN, CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE
GRANT NOTICE OR THE PLAN.


 


1.2                                 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


2.                                       CERTAIN CONDITIONS OF THE OPTION.


 


2.1                                 COMPLIANCE WITH LOCAL LAW.  THE PARTICIPANT
AGREES THAT THE PARTICIPANT WILL NOT ACQUIRE SHARES PURSUANT TO THE OPTION OR
TRANSFER, ASSIGN, SELL OR OTHERWISE DEAL WITH SUCH SHARES EXCEPT IN COMPLIANCE
WITH LOCAL LAW.


 


2.2                                 EMPLOYMENT CONDITIONS.  IN ACCEPTING THE
OPTION, THE PARTICIPANT ACKNOWLEDGES THAT:


 


(A)                                  ANY NOTICE PERIOD MANDATED UNDER LOCAL LAW
SHALL NOT BE TREATED AS SERVICE FOR THE PURPOSE OF DETERMINING THE VESTING OF
THE OPTION; AND THE PARTICIPANT’S RIGHT TO EXERCISE THE OPTION AFTER TERMINATION
OF SERVICE, IF ANY, WILL BE MEASURED BY THE DATE OF TERMINATION OF THE
PARTICIPANT’S ACTIVE SERVICE AND WILL NOT BE EXTENDED BY ANY NOTICE PERIOD
MANDATED UNDER LOCAL LAW.  SUBJECT TO THE FOREGOING AND THE PROVISIONS OF THE
PLAN, THE COMPANY, IN ITS SOLE DISCRETION, SHALL DETERMINE WHETHER THE
PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(B)                                 THE PLAN IS ESTABLISHED VOLUNTARILY BY THE
COMPANY.  IT IS DISCRETIONARY IN NATURE AND IT MAY BE MODIFIED, AMENDED,
SUSPENDED OR TERMINATED BY THE COMPANY AT ANY TIME, UNLESS OTHERWISE PROVIDED IN
THE PLAN AND THIS OPTION AGREEMENT.


 


(C)                                  THE GRANT OF THE OPTION IS VOLUNTARY AND
OCCASIONAL AND DOES NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE FUTURE
GRANTS OF OPTIONS, OR BENEFITS IN LIEU OF OPTIONS, EVEN IF OPTIONS HAVE BEEN
GRANTED REPEATEDLY IN THE PAST.


 


(D)                                 ALL DECISIONS WITH RESPECT TO FUTURE OPTION
GRANTS, IF ANY, WILL BE AT THE SOLE DISCRETION OF THE COMPANY.

 

--------------------------------------------------------------------------------



 


(E)                                  THE PARTICIPANT’S PARTICIPATION IN THE PLAN
SHALL NOT CREATE A RIGHT TO FURTHER SERVICE WITH ANY PARTICIPATING COMPANY AND
SHALL NOT INTERFERE WITH THE ABILITY OF ANY PARTICIPATING COMPANY TO TERMINATE
THE PARTICIPANT’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(F)                                    THE PARTICIPANT IS VOLUNTARILY
PARTICIPATING IN THE PLAN.


 


(G)                                 THE OPTION IS AN EXTRAORDINARY ITEM THAT
DOES NOT CONSTITUTE COMPENSATION OF ANY KIND FOR SERVICE OF ANY KIND RENDERED TO
ANY PARTICIPATING COMPANY, AND WHICH IS OUTSIDE THE SCOPE OF THE PARTICIPANT’S
EMPLOYMENT CONTRACT, IF ANY.


 


(H)                                 THE OPTION IS NOT PART OF NORMAL OR EXPECTED
COMPENSATION OR SALARY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO,
CALCULATING ANY SEVERANCE, RESIGNATION, TERMINATION, REDUNDANCY, END-OF-SERVICE
PAYMENTS, BONUSES, LONG-SERVICE AWARDS, PENSION OR RETIREMENT BENEFITS OR
SIMILAR PAYMENTS.


 


(I)                                     IN THE EVENT THAT THE PARTICIPANT IS NOT
AN EMPLOYEE OF THE COMPANY, THE OPTION GRANT WILL NOT BE INTERPRETED TO FORM AN
EMPLOYMENT CONTRACT OR RELATIONSHIP WITH THE COMPANY; AND FURTHERMORE THE OPTION
GRANT WILL NOT BE INTERPRETED TO FORM AN EMPLOYMENT CONTRACT WITH ANY OTHER
PARTICIPATING COMPANY.


 


(J)                                     THE FUTURE VALUE OF THE UNDERLYING
SHARES IS UNKNOWN AND CANNOT BE PREDICTED WITH CERTAINTY.  IF THE UNDERLYING
SHARES DO NOT INCREASE IN VALUE, THE OPTION WILL HAVE NO VALUE.  IF THE
PARTICIPANT EXERCISES THE OPTION AND OBTAINS SHARES, THE VALUE OF THOSE SHARES
ACQUIRED UPON EXERCISE MAY INCREASE OR DECREASE IN VALUE, EVEN BELOW THE
EXERCISE PRICE.


 


(K)                                  NO CLAIM OR ENTITLEMENT TO COMPENSATION OR
DAMAGES ARISES FROM TERMINATION OF THE OPTION OR DIMINUTION IN VALUE OF THE
OPTION OR SHARES PURCHASED THROUGH EXERCISE OF THE OPTION RESULTING FROM
TERMINATION OF THE PARTICIPANT’S SERVICE (FOR ANY REASON WHETHER OR NOT IN
BREACH OF LOCAL LAW) AND THE PARTICIPANT IRREVOCABLY RELEASES THE COMPANY AND
EACH OTHER PARTICIPATING COMPANY FROM ANY SUCH CLAIM THAT MAY ARISE.  IF,
NOTWITHSTANDING THE FOREGOING, ANY SUCH CLAIM IS FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE ARISEN THEN, BY SIGNING THIS OPTION AGREEMENT, THE
PARTICIPANT SHALL BE DEEMED IRREVOCABLY TO HAVE WAIVED THE PARTICIPANT’S
ENTITLEMENT TO PURSUE SUCH A CLAIM.


 


2.3                                 DATA PRIVACY CONSENT.


 


(A)                                  THE PARTICIPANT HEREBY EXPLICITLY AND
UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR
OTHER FORM, OF THE PARTICIPANT’S PERSONAL DATA AS DESCRIBED IN THIS DOCUMENT BY
AND AMONG THE MEMBERS OF THE PARTICIPATING COMPANY GROUP FOR THE EXCLUSIVE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PARTICIPANT’S
PARTICIPATION IN THE PLAN.


 


(B)                                 THE PARTICIPANT UNDERSTANDS THAT THE
PARTICIPATING COMPANY GROUP HOLDS CERTAIN PERSONAL INFORMATION ABOUT THE
PARTICIPANT, INCLUDING, BUT NOT LIMITED TO, THE PARTICIPANT’S NAME, HOME ADDRESS
AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL INSURANCE NUMBER OR OTHER
IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OR
DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, EXERCISED, VESTED, UNVESTED OR
OUTSTANDING IN THE PARTICIPANT’S FAVOR, FOR THE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE PLAN (“DATA”).  THE PARTICIPANT UNDERSTANDS THAT
DATA MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE PARTICIPANT’S COUNTRY OR ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY MAY
HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE PARTICIPANT’S
COUNTRY.  THE PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE
NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE
PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.  THE PARTICIPANT AUTHORIZES
THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN
ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE PARTICIPANT’S PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE
TRANSFER OF SUCH DATA AS MAY BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH
WHOM THE PARTICIPANT MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED UPON EXERCISE OF
THE OPTION.  THE PARTICIPANT UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE THE PARTICIPANT’S PARTICIPATION
IN THE PLAN.  THE PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY, AT ANY TIME, VIEW
DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF DATA,
REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR REFUSE OR WITHDRAW THE CONSENTS
HEREIN, IN ANY CASE WITHOUT COST, BY

 

2

--------------------------------------------------------------------------------


 


CONTACTING IN WRITING THE PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE. 
THE PARTICIPANT UNDERSTANDS, HOWEVER, THAT REFUSING OR WITHDRAWING THE
PARTICIPANT’S CONSENT MAY AFFECT THE PARTICIPANT’S ABILITY TO PARTICIPATE IN THE
PLAN.  FOR MORE INFORMATION ON THE CONSEQUENCES OF THE PARTICIPANT’S REFUSAL TO
CONSENT OR WITHDRAWAL OF CONSENT, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY
CONTACT THE PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.


 


3.                                       ADMINISTRATION.


 


ALL QUESTIONS OF INTERPRETATION CONCERNING THIS OPTION AGREEMENT SHALL BE
DETERMINED BY THE COMMITTEE.  ALL DETERMINATIONS BY THE COMMITTEE SHALL BE FINAL
AND BINDING UPON ALL PERSONS HAVING AN INTEREST IN THE OPTION.  ANY OFFICER
SHALL HAVE THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY
MATTER, RIGHT, OBLIGATION, OR ELECTION WHICH IS THE RESPONSIBILITY OF OR WHICH
IS ALLOCATED TO THE COMPANY HEREIN, PROVIDED THE OFFICER HAS APPARENT AUTHORITY
WITH RESPECT TO SUCH MATTER, RIGHT, OBLIGATION, OR ELECTION.

 


4.                                       EXERCISE OF THE OPTION.


 


4.1                                 RIGHT TO EXERCISE.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL
VESTING DATE AND PRIOR TO THE TERMINATION OF THE OPTION (AS PROVIDED IN
SECTION 6) IN AN AMOUNT NOT TO EXCEED THE NUMBER OF VESTED SHARES LESS THE
NUMBER OF SHARES PREVIOUSLY ACQUIRED UPON EXERCISE OF THE OPTION.  IN NO EVENT
SHALL THE OPTION BE EXERCISABLE FOR MORE SHARES THAN THE NUMBER OF OPTION
SHARES, AS ADJUSTED PURSUANT TO SECTION 9.


 


4.2                                 METHOD OF EXERCISE.  EXERCISE OF THE OPTION
SHALL BE BY MEANS OF ELECTRONIC OR WRITTEN NOTICE (THE “EXERCISE NOTICE”) IN A
FORM AUTHORIZED BY THE COMPANY.  AN ELECTRONIC EXERCISE NOTICE MUST BE DIGITALLY
SIGNED OR AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE
NOTICE AND TRANSMITTED TO THE COMPANY OR AN AUTHORIZED REPRESENTATIVE OF THE
COMPANY (INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  IN
THE EVENT THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE TO PROVIDE AN
ELECTRONIC EXERCISE NOTICE, THE OPTION SHALL BE EXERCISED BY A WRITTEN EXERCISE
NOTICE ADDRESSED TO THE COMPANY, WHICH SHALL BE SIGNED BY THE PARTICIPANT AND
DELIVERED IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
BY CONFIRMED FACSIMILE TRANSMISSION, OR BY SUCH OTHER MEANS AS THE COMPANY MAY
PERMIT, TO THE COMPANY, OR AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
(INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  EACH
EXERCISE NOTICE, WHETHER ELECTRONIC OR WRITTEN, MUST STATE THE PARTICIPANT’S
ELECTION TO EXERCISE THE OPTION, THE NUMBER OF WHOLE SHARES OF STOCK FOR WHICH
THE OPTION IS BEING EXERCISED AND SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS
TO THE PARTICIPANT’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS MAY BE
REQUIRED PURSUANT TO THE PROVISIONS OF THIS OPTION AGREEMENT.  FURTHER, EACH
EXERCISE NOTICE MUST BE RECEIVED BY THE COMPANY PRIOR TO THE TERMINATION OF THE
OPTION AS SET FORTH IN SECTION 6 AND MUST BE ACCOMPANIED BY FULL PAYMENT OF THE
AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
ELECTRONIC OR WRITTEN EXERCISE NOTICE AND THE AGGREGATE EXERCISE PRICE.


 


4.3                                 PAYMENT OF EXERCISE PRICE.


 


(A)                                  FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT
AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES OF STOCK FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE
(I) IN CASH OR BY CHECK OR CASH EQUIVALENT, (II) IF PERMITTED BY THE COMPANY, BY
TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF WHOLE SHARES OF STOCK
OWNED BY THE PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS THAN THE AGGREGATE
EXERCISE PRICE, (III) BY MEANS OF A CASHLESS EXERCISE, AS DEFINED IN
SECTION 4.3(B), OR (IV) BY ANY COMBINATION OF THE FOREGOING.


 


(B)                                 LIMITATIONS ON FORMS OF CONSIDERATION.


 

(I)                                     TENDER OF STOCK.  NOTWITHSTANDING THE
FOREGOING, THE OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK TO THE EXTENT SUCH TENDER OR
ATTESTATION WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW,
REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK.  IF
REQUIRED BY THE COMPANY, THE OPTION MAY NOT BE EXERCISED BY TENDER TO THE
COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK UNLESS SUCH SHARES
EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE THAN SIX (6) MONTHS OR SUCH
OTHER PERIOD, IF ANY, REQUIRED BY THE COMPANY (AND NOT USED FOR

 

3

--------------------------------------------------------------------------------


 

ANOTHER OPTION EXERCISE BY ATTESTATION DURING SUCH PERIOD) OR WERE NOT ACQUIRED,
DIRECTLY OR INDIRECTLY, FROM THE COMPANY.

 

(II)                                  CASHLESS EXERCISE.  A “CASHLESS EXERCISE”
MEANS THE DELIVERY OF A PROPERLY EXECUTED NOTICE TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER IN A FORM ACCEPTABLE TO THE COMPANY PROVIDING FOR THE
ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME
OR ALL OF THE SHARES OF STOCK ACQUIRED UPON THE EXERCISE OF THE OPTION PURSUANT
TO A PROGRAM OR PROCEDURE APPROVED BY THE COMPANY (INCLUDING, WITHOUT
LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS
PROMULGATED FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM).  THE COMPANY RESERVES, AT ANY AND ALL TIMES, THE RIGHT, IN THE
COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE TO APPROVE OR
TERMINATE ANY SUCH PROGRAM OR PROCEDURE, INCLUDING WITH RESPECT TO THE
PARTICIPANT NOTWITHSTANDING THAT SUCH PROGRAM OR PROCEDURES MAY BE AVAILABLE TO
OTHERS.

 


4.4                                 TAX WITHHOLDING.  REGARDLESS OF ANY ACTION
TAKEN BY THE COMPANY OR ANY OTHER PARTICIPATING COMPANY WITH RESPECT TO ANY OR
ALL INCOME TAX, SOCIAL INSURANCE, PAYROLL TAX, PAYMENT ON ACCOUNT OR OTHER
TAX-RELATED WITHHOLDING (THE “TAX OBLIGATIONS”), THE PARTICIPANT ACKNOWLEDGES
THAT THE ULTIMATE LIABILITY FOR ALL TAX OBLIGATIONS LEGALLY DUE BY THE
PARTICIPANT IS AND REMAINS THE PARTICIPANT’S RESPONSIBILITY AND THAT THE COMPANY
(A) MAKES NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX
OBLIGATIONS IN CONNECTION WITH ANY ASPECT OF THE OPTION, INCLUDING THE GRANT,
VESTING OR EXERCISE OF THE OPTION, THE SUBSEQUENT SALE OF SHARES ACQUIRED
PURSUANT TO SUCH EXERCISE, OR THE RECEIPT OF ANY DIVIDENDS AND (B) DOES NOT
COMMIT TO STRUCTURE THE TERMS OF THE GRANT OR ANY OTHER ASPECT OF THE OPTION TO
REDUCE OR ELIMINATE THE PARTICIPANT’S LIABILITY FOR TAX OBLIGATIONS.  AT THE
TIME OF EXERCISE OF THE OPTION, THE PARTICIPANT SHALL PAY OR MAKE ADEQUATE
ARRANGEMENTS SATISFACTORY TO THE COMPANY TO SATISFY ALL WITHHOLDING OBLIGATIONS
OF THE COMPANY AND ANY OTHER PARTICIPATING COMPANY.  IN THIS REGARD, AT THE TIME
THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT ANY TIME THEREAFTER AS
REQUESTED BY THE COMPANY OR ANY OTHER PARTICIPATING COMPANY, THE PARTICIPANT
HEREBY AUTHORIZES WITHHOLDING OF ALL APPLICABLE TAX OBLIGATIONS FROM PAYROLL AND
ANY OTHER AMOUNTS PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE
ADEQUATE PROVISION FOR WITHHOLDING OF ALL APPLICABLE TAX OBLIGATIONS, IF ANY, BY
EACH PARTICIPATING COMPANY WHICH ARISE IN CONNECTION WITH THE OPTION. 
ALTERNATIVELY, OR IN ADDITION, IF PERMISSIBLE UNDER APPLICABLE LAW, INCLUDING
LOCAL LAW, THE COMPANY OR ANY OTHER PARTICIPATING COMPANY MAY (I) SELL OR
ARRANGE FOR THE SALE OF SHARES ACQUIRED BY THE PARTICIPANT TO SATISFY THE TAX
OBLIGATIONS, AND/OR (II) WITHHOLD IN SHARES, PROVIDED THAT ONLY THE AMOUNT OF
SHARES NECESSARY TO SATISFY THE MINIMUM WITHHOLDING AMOUNT REQUIRED BY
APPLICABLE LAW, INCLUDING LOCAL LAW, IS WITHHELD.  FINALLY, THE PARTICIPANT
SHALL PAY TO THE COMPANY OR ANY OTHER PARTICIPATING COMPANY ANY AMOUNT OF THE
TAX OBLIGATIONS THAT ANY SUCH COMPANY MAY BE REQUIRED TO WITHHOLD AS A RESULT OF
THE PARTICIPANT’S PARTICIPATION IN THE PLAN THAT CANNOT BE SATISFIED BY THE
MEANS PREVIOUSLY DESCRIBED.  THE COMPANY SHALL HAVE NO OBLIGATION TO PROCESS THE
EXERCISE OF THE OPTION OR TO DELIVER SHARES UNTIL THE TAX OBLIGATIONS AS
DESCRIBED IN THIS SECTION HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


4.5                                 BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE
REGISTRATION.  THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE
DISCRETION, TO DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH
WHICH THE PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS
NOTICE ANY OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF
THE OPTION.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE
PARTICIPANT.


 


4.6                                 RESTRICTIONS ON GRANT OF THE OPTION AND
ISSUANCE OF SHARES.  THE GRANT OF THE OPTION AND THE ISSUANCE OF SHARES OF STOCK
UPON EXERCISE OF THE OPTION SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF UNITED STATES FEDERAL OR STATE OR LOCAL LAW WITH RESPECT TO SUCH
SECURITIES.  THE OPTION MAY NOT BE EXERCISED IF THE ISSUANCE OF SHARES OF STOCK
UPON EXERCISE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR
FOREIGN SECURITIES LAWS, INCLUDING LOCAL LAW, OR OTHER LAW OR REGULATIONS OR THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK MAY
THEN BE LISTED.  IN ADDITION, THE OPTION MAY NOT BE EXERCISED UNLESS (I) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT SHALL AT THE TIME OF EXERCISE OF
THE OPTION BE IN EFFECT WITH RESPECT TO THE SHARES ISSUABLE UPON EXERCISE OF THE
OPTION OR (II) IN THE OPINION OF LEGAL COUNSEL TO THE COMPANY, THE SHARES
ISSUABLE UPON EXERCISE OF THE OPTION MAY BE ISSUED IN ACCORDANCE WITH THE TERMS
OF AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS
THE FOREGOING CONDITIONS ARE SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE
ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  THE
INABILITY OF THE COMPANY TO OBTAIN FROM ANY REGULATORY BODY

 

4

--------------------------------------------------------------------------------



 


HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL
TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES SUBJECT TO THE
OPTION SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO
ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE
BEEN OBTAINED.  AS A CONDITION TO THE EXERCISE OF THE OPTION, THE COMPANY MAY
REQUIRE THE PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY OR
APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO
MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY
THE COMPANY.


 


4.7                                 FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.


 


5.                                       NONTRANSFERABILITY OF THE OPTION.


 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 


6.                                       TERMINATION OF THE OPTION.


 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 


7.                                       EFFECT OF TERMINATION OF SERVICE.


 


7.1                                 OPTION EXERCISABILITY.  THE OPTION SHALL
TERMINATE IMMEDIATELY UPON THE PARTICIPANT’S TERMINATION OF SERVICE TO THE
EXTENT THAT IT IS THEN UNVESTED AND SHALL BE EXERCISABLE AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE TO THE EXTENT IT IS THEN VESTED ONLY DURING THE
APPLICABLE TIME PERIOD AS DETERMINED BELOW AND THEREAFTER SHALL TERMINATE.


 


(A)                                  DISABILITY.  IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DISABILITY OF THE PARTICIPANT, THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE
EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


(B)                                 DEATH.  IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DEATH OF THE PARTICIPANT, THE OPTION, TO THE EXTENT
UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY
REASON OF THE PARTICIPANT’S DEATH AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE
(12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.  THE PARTICIPANT’S SERVICE
SHALL BE DEEMED TO HAVE TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES
WITHIN THREE (3) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(C)                                  OTHER TERMINATION OF SERVICE.  IF THE
PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, EXCEPT DISABILITY OR DEATH, THE
OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES BY THE
PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY  THE PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF THREE
(3) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


7.2                                 EXTENSION IF EXERCISE PREVENTED BY LAW. 
NOTWITHSTANDING THE FOREGOING, IF THE EXERCISE OF THE OPTION WITHIN THE
APPLICABLE TIME PERIODS SET FORTH IN SECTION 7.1 IS PREVENTED BY THE PROVISIONS
OF

 

5

--------------------------------------------------------------------------------



 


SECTION 4.6, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THREE (3) MONTHS AFTER
THE DATE THE PARTICIPANT IS NOTIFIED BY THE COMPANY THAT THE OPTION IS
EXERCISABLE, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


7.3                                 EXTENSION IF PARTICIPANT SUBJECT TO
SECTION 16(B).  NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE
TIME PERIODS SET FORTH IN SECTION 7.1 OF SHARES ACQUIRED UPON THE EXERCISE OF
THE OPTION WOULD SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE
EXCHANGE ACT, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF
(I) THE TENTH (10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY
THE PARTICIPANT WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED
AND NINETIETH (190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR
(III) THE OPTION EXPIRATION DATE.


 


8.                                       EFFECT OF CHANGE IN CONTROL.


 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under the Option or substitute for
the Option a substantially equivalent option for the Acquiror’s stock.  For
purposes of this Section, the Option shall be deemed assumed if, following the
Change in Control, the Option confers the right to receive, subject to the terms
and conditions of the Plan and this Option Agreement, for each share of Stock
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control.  The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control.

 


9.                                       ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.


 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number, and in no event may the Exercise Price be decreased to an amount less
than the par value, if any, of the stock subject to the Option.  The Committee
in its sole discretion, may also make such adjustments in the terms of the
Option to reflect, or related to, such changes in the capital structure of the
Company or distributions as it deems appropriate.  The adjustments determined by
the Committee pursuant to this Section shall be final, binding and conclusive.

 


10.                                 RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE
OR CONSULTANT.


 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a

 

6

--------------------------------------------------------------------------------


 

Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 


11.                                 LEGENDS.


 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including Local Law, restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement.  The Participant shall, at the request of the Company,
promptly present to the Company any and all certificates representing shares
acquired pursuant to the Option in the possession of the Participant in order to
carry out the provisions of this Section.

 


12.                                 MISCELLANEOUS PROVISIONS.


 


12.1                           TERMINATION OR AMENDMENT.  THE COMMITTEE MAY
TERMINATE OR AMEND THE PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT
EXCEPT AS PROVIDED IN SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH
TERMINATION OR AMENDMENT MAY ADVERSELY AFFECT THE OPTION OR ANY UNEXERCISED
PORTION HEREOF WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT
REGULATION.  NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.


 


12.2                           FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO
EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY
REASONABLY BE NECESSARY TO CARRY OUT THE INTENT OF THIS OPTION AGREEMENT.


 


12.3                           BINDING EFFECT.  SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


12.4                           DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT
RELATING TO PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN
(EXCEPT TO THE EXTENT THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY
UPON ACTUAL RECEIPT OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY
AT THE E-MAIL ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING
COMPANY, OR UPON DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY
REGISTERED OR CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE
ADDRESS OF SUCH PARTY SET FORTH IN THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS
SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


 


(A)                                  DESCRIPTION OF ELECTRONIC DELIVERY.  THE
PLAN DOCUMENTS, WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE
GRANT NOTICE, THIS OPTION AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE
COMPANY PROVIDED GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO
THE PARTICIPANT ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT MAY DELIVER
ELECTRONICALLY THE GRANT NOTICE AND EXERCISE NOTICE CALLED FOR BY SECTION 4.2 TO
THE COMPANY OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN AS THE
COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH MEANS OF ELECTRONIC DELIVERY MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A COMPANY
INTRANET OR THE INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE
PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC
DELIVERY SPECIFIED BY THE COMPANY.


 


(B)                                 CONSENT TO ELECTRONIC DELIVERY.  THE
PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT HAS READ SECTION 12.4(A) OF THIS
OPTION AGREEMENT AND CONSENTS TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS
AND THE DELIVERY OF THE GRANT NOTICE AND EXERCISE NOTICE, AS DESCRIBED IN
SECTION 12.4(A).  THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM
THE COMPANY A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO
THE PARTICIPANT BY CONTACTING THE COMPANY BY TELEPHONE OR IN WRITING.  THE
PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT WILL BE PROVIDED WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
MUST PROVIDE THE COMPANY OR ANY DESIGNATED THIRD PARTY ADMINISTRATOR WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR HER CONSENT TO THE
ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 12.4(A) OR MAY CHANGE THE
ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE DELIVERED (IF
PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME BY NOTIFYING
THE COMPANY OF SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY TELEPHONE,
POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT

 

7

--------------------------------------------------------------------------------



 


UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF
DOCUMENTS DESCRIBED IN SECTION 12.4(A).


 


12.5                           INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS
OPTION AGREEMENT AND THE PLAN, TOGETHER WITH ANY THE SUPERSEDING AGREEMENT, IF
ANY, SHALL CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT
AND THE PARTICIPATING COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED
HEREIN AND SUPERSEDE ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS,
REPRESENTATIONS, OR WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO SUCH SUBJECT MATTER.  TO THE EXTENT CONTEMPLATED
HEREIN, THE PROVISIONS OF THE GRANT NOTICE, THE OPTION AGREEMENT AND THE PLAN
SHALL SURVIVE ANY EXERCISE OF THE OPTION AND SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


12.6                           APPLICABLE LAW.  THIS OPTION AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO
AGREEMENTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF CALIFORNIA.  FOR PURPOSES OF LITIGATING ANY DISPUTE
THAT ARISES DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP OF THE PARTIES AS
EVIDENCED BY THIS OPTION AGREEMENT, THE PARTIES HEREBY SUBMIT TO AND CONSENT TO
THE JURISDICTION OF THE STATE OF CALIFORNIA AND AGREE THAT SUCH LITIGATION SHALL
BE CONDUCTED ONLY IN THE COURTS OF THE COUNTY OF SANTA CLARA, CALIFORNIA, OR THE
FEDERAL COURTS OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND
NO OTHER COURTS, WHERE THIS OPTION AGREEMENT IS MADE AND/OR PERFORMED.


 


12.7                           COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED
IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 

 

 

Participant:

 

 

 

 

Date:

 

 

 

 

 

STOCK OPTION EXERCISE NOTICE

 

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

 

Ladies and Gentlemen:

 

1.                                       Option.  I was granted an option (the
“Option”) to purchase shares of the common stock (the “Shares”) of Zoran
Corporation (the “Company”) pursuant to the Company’s 2005 Equity Incentive Plan
(the “Plan”), my Notice of Grant of Stock Option (the “Grant Notice”) and my
Stock Option Agreement (the “Option Agreement”) as follows:

 

Date of Grant:

 

 

 

 

 

Number of Option Shares:

 

 

 

 

 

Exercise Price per Share:

$

 

 

2.                                       Exercise of Option.  I hereby elect to
exercise the Option to purchase the following number of Shares, all of which are
Vested Shares in accordance with the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

 

 

 

 

 

Total Exercise Price (Total Shares  X  Price per Share)

 

$

 

 

3.                                       Payments.  I enclose payment in full of
the total exercise price for the Shares in the following form(s), as authorized
by my Option Agreement:

 

                                                                                                                                                                                                                                                                                                                                                                                               

™  Cash:

 

$

 

 

 

 

 

 

 

 

 

™  Check:

$

 

 

 

 

™  Tender of Company Stock:

Contact Plan Administrator

 

 

 

™  Cashless Exercise (same-day sale):

Contact Plan Administrator

 

4.                                       Tax Withholding.  I authorize payroll
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax withholding obligations of the Company, if any, in
connection with the Option.  If I am exercising a Nonstatutory Stock Option, I
enclose payment in full of my withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

™  Cash:

 

$

 

 

 

 

 

 

 

 

 

™  Check:

$

 

 

 

 

™  Tender of Company Stock:

Contact Plan Administrator

 

 

 

™  Cashless Exercise (same-day sale):

Contact Plan Administrator

 

--------------------------------------------------------------------------------


 

5.                                       Participant Information.

 

My address is:

 

 

 

 

 

 

My Tax Identification Number is:

 

 

6.                                       Binding Effect.  I agree that the
Shares are being acquired in accordance with and subject to the terms,
provisions and conditions of the Grant Notice, the Option Agreement and the
Plan, to all of which I hereby expressly assent.  This Agreement shall inure to
the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

(Signature)

 

 

 

Receipt of the above is hereby acknowledged.

 

 

 

 

 

ZORAN CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

 

 

2

--------------------------------------------------------------------------------

 

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For Chief Executive Officer)

 

                Zoran Corporation has granted to the Participant named in the
Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement.  The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference.  By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

 


1.             DEFINITIONS AND CONSTRUCTION.


 


1.1           DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE PLAN.


 


1.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE
CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


 


2.             TAX CONSEQUENCES.


 


2.1           TAX STATUS OF OPTION.  THIS OPTION IS INTENDED TO HAVE THE TAX
STATUS DESIGNATED IN THE GRANT NOTICE.


 


(A)           INCENTIVE STOCK OPTION.  IF THE GRANT NOTICE SO DESIGNATES, THIS
OPTION IS INTENDED TO BE AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422(B) OF THE CODE, BUT THE COMPANY DOES NOT REPRESENT OR WARRANT THAT
THIS OPTION QUALIFIES AS SUCH.  THE PARTICIPANT SHOULD CONSULT WITH THE
PARTICIPANT’S OWN TAX ADVISOR REGARDING THE TAX EFFECTS OF THIS OPTION AND THE
REQUIREMENTS NECESSARY TO OBTAIN FAVORABLE INCOME TAX TREATMENT UNDER
SECTION 422 OF THE CODE, INCLUDING, BUT NOT LIMITED TO, HOLDING PERIOD
REQUIREMENTS.  (NOTE TO PARTICIPANT: IF THE OPTION IS EXERCISED MORE THAN THREE
(3) MONTHS AFTER THE DATE ON WHICH YOU CEASE TO BE AN EMPLOYEE (OTHER THAN BY
REASON OF YOUR DEATH OR PERMANENT AND TOTAL DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE), THE OPTION WILL BE TREATED AS A NONSTATUTORY
STOCK OPTION AND NOT AS AN INCENTIVE STOCK OPTION TO THE EXTENT REQUIRED BY
SECTION 422 OF THE CODE.)

 

 

--------------------------------------------------------------------------------



 


(B)           NONSTATUTORY STOCK OPTION.  IF THE GRANT NOTICE SO DESIGNATES,
THIS OPTION IS INTENDED TO BE A NONSTATUTORY STOCK OPTION AND SHALL NOT BE
TREATED AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422(B) OF THE
CODE.


 


2.2           ISO FAIR MARKET VALUE LIMITATION.  IF THE GRANT NOTICE DESIGNATES
THIS OPTION AS AN INCENTIVE STOCK OPTION, THEN TO THE EXTENT THAT THE OPTION
(TOGETHER WITH ALL INCENTIVE STOCK OPTIONS GRANTED TO THE PARTICIPANT UNDER ALL
STOCK OPTION PLANS OF THE PARTICIPATING COMPANY GROUP, INCLUDING THE PLAN)
BECOMES EXERCISABLE FOR THE FIRST TIME DURING ANY CALENDAR YEAR FOR SHARES
HAVING A FAIR MARKET VALUE GREATER THAN ONE HUNDRED THOUSAND DOLLARS ($100,000),
THE PORTION OF SUCH OPTIONS WHICH EXCEEDS SUCH AMOUNT WILL BE TREATED AS
NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION 2.2, OPTIONS
DESIGNATED AS INCENTIVE STOCK OPTIONS ARE TAKEN INTO ACCOUNT IN THE ORDER IN
WHICH THEY WERE GRANTED, AND THE FAIR MARKET VALUE OF STOCK IS DETERMINED AS OF
THE TIME THE OPTION WITH RESPECT TO SUCH STOCK IS GRANTED.  IF THE CODE IS
AMENDED TO PROVIDE FOR A DIFFERENT LIMITATION FROM THAT SET FORTH IN THIS
SECTION 2.2, SUCH DIFFERENT LIMITATION SHALL BE DEEMED INCORPORATED HEREIN
EFFECTIVE AS OF THE DATE REQUIRED OR PERMITTED BY SUCH AMENDMENT TO THE CODE. 
IF THE OPTION IS TREATED AS AN INCENTIVE STOCK OPTION IN PART AND AS A
NONSTATUTORY STOCK OPTION IN PART BY REASON OF THE LIMITATION SET FORTH IN THIS
SECTION 2.2, THE PARTICIPANT MAY DESIGNATE WHICH PORTION OF SUCH OPTION THE
PARTICIPANT IS EXERCISING.  IN THE ABSENCE OF SUCH DESIGNATION, THE PARTICIPANT
SHALL BE DEEMED TO HAVE EXERCISED THE INCENTIVE STOCK OPTION PORTION OF THE
OPTION FIRST.  SEPARATE CERTIFICATES REPRESENTING EACH SUCH PORTION SHALL BE
ISSUED UPON THE EXERCISE OF THE OPTION.  (NOTE TO PARTICIPANT: IF THE AGGREGATE
EXERCISE PRICE OF THE OPTION (THAT IS, THE EXERCISE PRICE MULTIPLIED BY THE
NUMBER OF OPTION SHARES) PLUS THE AGGREGATE EXERCISE PRICE OF ANY OTHER
INCENTIVE STOCK OPTIONS YOU HOLD (WHETHER GRANTED PURSUANT TO THE PLAN OR ANY
OTHER STOCK OPTION PLAN OF THE PARTICIPATING COMPANY GROUP) IS GREATER THAN
$100,000, YOU SHOULD CONTACT THE CHIEF FINANCIAL OFFICER OF THE COMPANY TO
ASCERTAIN WHETHER THE ENTIRE OPTION QUALIFIES AS AN INCENTIVE STOCK OPTION.)


 


3.             ADMINISTRATION.


 

                                All questions of interpretation concerning this
Option Agreement shall be determined by the Committee.  All determinations by
the Committee shall be final and binding upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

 


4.             EXERCISE OF THE OPTION.


 


4.1           RIGHT TO EXERCISE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL VESTING DATE AND PRIOR TO
THE TERMINATION OF THE OPTION (AS PROVIDED IN SECTION 6) IN AN AMOUNT NOT TO
EXCEED THE NUMBER OF VESTED SHARES LESS THE NUMBER OF SHARES PREVIOUSLY ACQUIRED
UPON EXERCISE OF THE OPTION.  IN NO EVENT SHALL THE OPTION BE EXERCISABLE FOR
MORE SHARES THAN THE NUMBER OF OPTION SHARES, AS ADJUSTED PURSUANT TO SECTION 9.


 


 

--------------------------------------------------------------------------------



 


4.2           METHOD OF EXERCISE.  EXERCISE OF THE OPTION SHALL BE BY MEANS OF
ELECTRONIC OR WRITTEN NOTICE (THE “EXERCISE NOTICE”) IN A FORM AUTHORIZED BY THE
COMPANY.  AN ELECTRONIC EXERCISE NOTICE MUST BE DIGITALLY SIGNED OR
AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE NOTICE AND
TRANSMITTED TO THE COMPANY OR AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
(INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  IN THE EVENT
THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE TO PROVIDE AN ELECTRONIC
EXERCISE NOTICE, THE OPTION SHALL BE EXERCISED BY A WRITTEN EXERCISE NOTICE
ADDRESSED TO THE COMPANY, WHICH SHALL BE SIGNED BY THE PARTICIPANT AND DELIVERED
IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, BY
CONFIRMED FACSIMILE TRANSMISSION, OR BY SUCH OTHER MEANS AS THE COMPANY MAY
PERMIT, TO THE COMPANY, OR AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
(INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  EACH
EXERCISE NOTICE, WHETHER ELECTRONIC OR WRITTEN, MUST STATE THE PARTICIPANT’S
ELECTION TO EXERCISE THE OPTION, THE NUMBER OF WHOLE SHARES OF STOCK FOR WHICH
THE OPTION IS BEING EXERCISED AND SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS
TO THE PARTICIPANT’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS MAY BE
REQUIRED PURSUANT TO THE PROVISIONS OF THIS OPTION AGREEMENT.  FURTHER, EACH
EXERCISE NOTICE MUST BE RECEIVED BY THE COMPANY PRIOR TO THE TERMINATION OF THE
OPTION AS SET FORTH IN SECTION 6 AND MUST BE ACCOMPANIED BY FULL PAYMENT OF THE
AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
ELECTRONIC OR WRITTEN EXERCISE NOTICE AND THE AGGREGATE EXERCISE PRICE.


 


4.3           PAYMENT OF EXERCISE PRICE.


 


(A)           FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT AS OTHERWISE PROVIDED
BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK
FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE (I) IN CASH OR BY CHECK OR
CASH EQUIVALENT, (II) IF PERMITTED BY THE COMPANY, BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF WHOLE SHARES OF STOCK OWNED BY THE PARTICIPANT
HAVING A FAIR MARKET VALUE NOT LESS THAN THE AGGREGATE EXERCISE PRICE, (III) BY
MEANS OF A CASHLESS EXERCISE, AS DEFINED IN SECTION 4.3(B), OR (IV) BY ANY
COMBINATION OF THE FOREGOING.


 


(B)           LIMITATIONS ON FORMS OF CONSIDERATION.


 

(I)            TENDER OF STOCK.  NOTWITHSTANDING THE FOREGOING, THE OPTION MAY
NOT BE EXERCISED BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK TO THE EXTENT SUCH TENDER OR ATTESTATION WOULD CONSTITUTE A
VIOLATION OF THE PROVISIONS OF ANY LAW, REGULATION OR AGREEMENT RESTRICTING THE
REDEMPTION OF THE COMPANY’S STOCK.  IF REQUIRED BY THE COMPANY, THE OPTION MAY
NOT BE EXERCISED BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK UNLESS SUCH SHARES EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR
MORE THAN SIX (6) MONTHS OR SUCH OTHER PERIOD, IF ANY, REQUIRED BY THE COMPANY
(AND NOT USED FOR ANOTHER OPTION EXERCISE BY ATTESTATION DURING SUCH PERIOD) OR
WERE NOT ACQUIRED, DIRECTLY OR INDIRECTLY, FROM THE COMPANY.

 

(II)           CASHLESS EXERCISE.  A “CASHLESS EXERCISE” MEANS THE DELIVERY OF A
PROPERLY EXECUTED NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER IN A
FORM ACCEPTABLE TO THE COMPANY PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF
THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME OR ALL OF THE SHARES OF
STOCK ACQUIRED UPON THE EXERCISE OF THE

 

 

--------------------------------------------------------------------------------


 

OPTION PURSUANT TO A PROGRAM OR PROCEDURE APPROVED BY THE COMPANY (INCLUDING,
WITHOUT LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF
REGULATION T AS PROMULGATED FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM).  THE COMPANY RESERVES, AT ANY AND ALL TIMES, THE RIGHT,
IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE TO APPROVE
OR TERMINATE ANY SUCH PROGRAM OR PROCEDURE, INCLUDING WITH RESPECT TO THE
PARTICIPANT NOTWITHSTANDING THAT SUCH PROGRAM OR PROCEDURES MAY BE AVAILABLE TO
OTHERS.

 


4.4           TAX WITHHOLDING.  AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR
IN PART, OR AT ANY TIME THEREAFTER AS REQUESTED BY THE COMPANY, THE PARTICIPANT
HEREBY AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR (INCLUDING BY
MEANS OF A CASHLESS EXERCISE TO THE EXTENT PERMITTED BY THE COMPANY), ANY SUMS
REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP, IF ANY, WHICH ARISE IN
CONNECTION WITH THE OPTION.  THE COMPANY SHALL HAVE NO OBLIGATION TO DELIVER
SHARES OF STOCK UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE PARTICIPATING
COMPANY GROUP HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


4.5           BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.  THE
PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE DISCRETION, TO DEPOSIT
FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE PARTICIPANT
HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS NOTICE ANY OR ALL SHARES
ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF THE OPTION.  EXCEPT AS
PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE SHARES AS TO WHICH THE
OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT, OR, IF
APPLICABLE, IN THE NAMES OF THE HEIRS OF THE PARTICIPANT.


 


4.6           RESTRICTIONS ON GRANT OF THE OPTION AND ISSUANCE OF SHARES.  THE
GRANT OF THE OPTION AND THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE OF THE
OPTION SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF
FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  THE OPTION MAY
NOT BE EXERCISED IF THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES
LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR
MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED.  IN ADDITION, THE OPTION
MAY NOT BE EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT SHALL AT THE TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH RESPECT TO THE
SHARES ISSUABLE UPON EXERCISE OF THE OPTION OR (II) IN THE OPINION OF LEGAL
COUNSEL TO THE COMPANY, THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION MAY BE
ISSUED IN ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  THE INABILITY OF THE COMPANY TO
OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY,
DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE COMPANY OF ANY
LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE
EXERCISE OF THE OPTION, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY
QUALIFICATIONS THAT MAY BE NECESSARY OR


 


 

--------------------------------------------------------------------------------


 


APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO
MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY
THE COMPANY.


 


4.7           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.


 


5.             NONTRANSFERABILITY OF THE OPTION.


 

                                During the lifetime of the Participant, the
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  The Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Following the death of the Participant, the Option, to the extent
provided in Section 7, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 


6.             TERMINATION OF THE OPTION.


 

                                The Option shall terminate and may no longer be
exercised after the first to occur of (a) the close of business on the Option
Expiration Date, (b) the close of business on the last date for exercising the
Option following termination of the Participant’s Service as described in
Section 7, or (c) a Change in Control to the extent provided in Section 8.

 


7.             EFFECT OF TERMINATION OF SERVICE.


 


7.1           OPTION EXERCISABILITY.  THE OPTION SHALL TERMINATE IMMEDIATELY
UPON THE PARTICIPANT’S TERMINATION OF SERVICE TO THE EXTENT THAT IT IS THEN
UNVESTED AND SHALL BE EXERCISABLE AFTER THE PARTICIPANT’S TERMINATION OF SERVICE
TO THE EXTENT IT IS THEN VESTED ONLY DURING THE APPLICABLE TIME PERIOD AS
DETERMINED BELOW AND THEREAFTER SHALL TERMINATE.


 


(A)           DISABILITY.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF
THE DISABILITY OF THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN
OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12)
MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY
EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


(B)           DEATH.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF THE
DEATH OF THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE
FOR VESTED SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY
BE EXERCISED BY THE PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO
ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY REASON OF THE PARTICIPANT’S DEATH
AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON
WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE
OPTION EXPIRATION DATE.  THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES WITHIN THREE (3) MONTHS
AFTER THE PARTICIPANT’S TERMINATION OF SERVICE.


 


 

--------------------------------------------------------------------------------



 


(C)           OTHER TERMINATION OF SERVICE.  IN THE EVENT OF THE PARTICIPANT’S
RETIREMENT (AS DEFINED BELOW) FROM THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”), THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE ON THE DATE ON
WHICH THE OPTIONEE’S CONTINUOUS SERVICE TERMINATED, MAY BE EXERCISED AT ANY TIME
THEREAFTER UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE OPTION TERM SET FORTH
IN THE GRANT NOTICE OR (II) THE PARTICIPANT’S ACCEPTANCE OF A SENIOR EXECUTIVE
MANAGEMENT-LEVEL POSITION WITH ANOTHER ENTITY.  FOR THE PURPOSES OF THIS
AGREEMENT, “RETIREMENT” MEANS THE TERMINATION OF THE PARTICIPANT’S CONTINUOUS
SERVICE AS A RESULT OF EITHER OF THE FOLLOWING, PROVIDED THAT THE PARTICIPANT
HAS SERVED CONTINUOUSLY ON THE BOARD FOR AT LEAST TWO (2) YEARS: (I) THE
PARTICIPANT’S RESIGNATION FROM THE BOARD OR (II) THE EXPIRATION OF THE
PARTICIPANT’S TERM AS A DIRECTOR OF THE COMPANY AFTER THE PARTICIPANT HAS
DECLINED TO STAND FOR REELECTION.


 


7.2           EXTENSION IF EXERCISE PREVENTED BY LAW.  NOTWITHSTANDING THE
FOREGOING, IF THE EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET
FORTH IN SECTION 7.1 IS PREVENTED BY THE PROVISIONS OF SECTION 4.6, THE OPTION
SHALL REMAIN EXERCISABLE UNTIL THREE (3) MONTHS AFTER THE DATE THE PARTICIPANT
IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN ANY EVENT NO
LATER THAN THE OPTION EXPIRATION DATE.


 


7.3           EXTENSION IF PARTICIPANT SUBJECT TO SECTION 16(B). 
NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE TIME PERIODS SET
FORTH IN SECTION 7.1 OF SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION WOULD
SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE EXCHANGE ACT, THE
OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF (I) THE TENTH
(10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT
WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND NINETIETH
(190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR (III) THE OPTION
EXPIRATION DATE.


 


8.             EFFECT OF CHANGE IN CONTROL.


 

                                In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Company’s rights and obligations
under the Option or substitute for the Option a substantially equivalent option
for the Acquiror’s stock.  For purposes of this Section, the Option shall be
deemed assumed if, following the Change in Control, the Option confers the right
to receive, subject to the terms and conditions of the Plan and this Option
Agreement, for each share of Stock subject to the Option immediately prior to
the Change in Control, the consideration (whether stock, cash, other securities
or property or a combination thereof) to which a holder of a share of Stock on
the effective date of the Change in Control was entitled; provided, however,
that if such consideration is not solely common stock of the Acquiror, the
Committee may, with the consent of the Acquiror, provide for the consideration
to be received upon the exercise of the Option, for each share of Stock subject
to the Option, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control.  The Option shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control to
the extent that the Option is neither

 

 

--------------------------------------------------------------------------------


 

assumed or continued by the Acquiror in connection with the Change in Control
nor exercised as of the date of the Change in Control.

 


9.             ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


 

                                Subject to any required action by the
stockholders of the Company, in the event of any change in the Stock effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number, Exercise Price and kind of shares subject to the Option, in order to
prevent dilution or enlargement of the Participant’s rights under the Option. 
For purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number, and in no event
may the Exercise Price be decreased to an amount less than the par value, if
any, of the stock subject to the Option.  The Committee in its sole discretion,
may also make such adjustments in the terms of the Option to reflect, or related
to, such changes in the capital structure of the Company or distributions as it
deems appropriate.  The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

 


10.           RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.


 

                                The Participant shall have no rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the shares for which the Option has been exercised (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
shares are issued, except as provided in Section 9.  If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term.  Nothing in this Option Agreement shall confer upon the
Participant any right to continue in the Service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service as a Director, an Employee or Consultant, as
the case may be, at any time.

 


11.           NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.


 

                                The Participant shall dispose of the shares
acquired pursuant to the Option only in accordance with the provisions of this
Option Agreement.  In addition, if the Grant Notice designates this Option as an
Incentive Stock Option, the Participant shall (a) promptly notify the Chief
Financial Officer of the Company if the Participant disposes of any of the
shares acquired pursuant to the Option within one (1) year after the date the
Participant exercises all or part of the

 

 

--------------------------------------------------------------------------------


 

Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition.  Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant.  At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers.  The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

 


12.           LEGENDS.


 

                                The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates representing shares of stock subject to the provisions of
this Option Agreement.  The Participant shall, at the request of the Company,
promptly present to the Company any and all certificates representing shares
acquired pursuant to the Option in the possession of the Participant in order to
carry out the provisions of this Section.  Unless otherwise specified by the
Company, legends placed on such certificates may include, but shall not be
limited to, the following:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”).  IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE].  SHOULD
THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

 


13.           MISCELLANEOUS PROVISIONS.


 


13.1         TERMINATION OR AMENDMENT.  THE COMMITTEE MAY TERMINATE OR AMEND THE
PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN
SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH TERMINATION OR
AMENDMENT MAY ADVERSELY AFFECT THE OPTION OR ANY UNEXERCISED PORTION HEREOF
WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR AMENDMENT IS
NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT


 



 


REGULATION.  NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.


 


13.2         FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS OPTION AGREEMENT.


 


13.3         BINDING EFFECT.  SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH
HEREIN, THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS.


 


13.4         DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT
OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL
ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING COMPANY, OR
UPON DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR
CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH
POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS OF SUCH
PARTY SET FORTH IN THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


 


(A)           DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS, WHICH MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE, THIS OPTION
AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE COMPANY PROVIDED
GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO THE PARTICIPANT
ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT MAY DELIVER ELECTRONICALLY THE
GRANT NOTICE AND EXERCISE NOTICE CALLED FOR BY SECTION 4.2 TO THE COMPANY OR TO
SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN AS THE COMPANY MAY DESIGNATE
FROM TIME TO TIME.  SUCH MEANS OF ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT
NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A COMPANY INTRANET OR THE INTERNET
SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY OF THE
DOCUMENT VIA E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC DELIVERY SPECIFIED BY THE
COMPANY.


 


(B)           CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES THAT
THE PARTICIPANT HAS READ SECTION 13.4(A) OF THIS OPTION AGREEMENT AND CONSENTS
TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND THE DELIVERY OF THE GRANT
NOTICE AND EXERCISE NOTICE, AS DESCRIBED IN SECTION 13.4(A).  THE PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM THE COMPANY A PAPER COPY OF ANY
DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO THE PARTICIPANT BY CONTACTING
THE COMPANY BY TELEPHONE OR IN WRITING.  THE PARTICIPANT FURTHER ACKNOWLEDGES
THAT THE PARTICIPANT WILL BE PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS IF THE
ATTEMPTED ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  SIMILARLY, THE
PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MUST PROVIDE THE COMPANY OR ANY
DESIGNATED THIRD PARTY ADMINISTRATOR WITH A PAPER COPY OF ANY DOCUMENTS IF THE
ATTEMPTED ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  THE PARTICIPANT MAY
REVOKE HIS OR HER CONSENT TO THE ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN
SECTION 13.4(A) OR MAY CHANGE THE ELECTRONIC MAIL ADDRESS TO WHICH SUCH
DOCUMENTS ARE TO BE DELIVERED (IF PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL
ADDRESS) AT ANY TIME BY NOTIFYING THE COMPANY OF SUCH REVOKED CONSENT OR REVISED
E-MAIL ADDRESS BY TELEPHONE, POSTAL SERVICE OR


 


 

--------------------------------------------------------------------------------


 


ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT
REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN
SECTION 13.4(A).


 


13.5         INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS OPTION AGREEMENT AND
THE PLAN, TOGETHER WITH ANY THE SUPERSEDING AGREEMENT, IF ANY, SHALL CONSTITUTE
THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE
ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR
WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING COMPANY GROUP WITH
RESPECT TO SUCH SUBJECT MATTER.  TO THE EXTENT CONTEMPLATED HEREIN, THE
PROVISIONS OF THE GRANT NOTICE, THE OPTION AGREEMENT AND THE PLAN SHALL SURVIVE
ANY EXERCISE OF THE OPTION AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


13.6         APPLICABLE LAW.  THIS OPTION AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.


 


13.7         COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

--------------------------------------------------------------------------------


 

™ Incentive Stock Option

Participant:

 

™ Nonstatutory Stock Option

 

 

 

Date:

 

 

STOCK OPTION EXERCISE NOTICE

 

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

 

Ladies and Gentlemen:

 

                1.             Option.  I was granted an option (the “Option”)
to purchase shares of the common stock (the “Shares”) of Zoran Corporation (the
“Company”) pursuant to the Company’s 2005 Equity Incentive Plan (the “Plan”), my
Notice of Grant of Stock Option (the “Grant Notice”) and my Stock Option
Agreement (the “Option Agreement”) as follows:

 

Date of Grant:

 

 

 

Number of Option Shares:

 

 

 

Exercise Price per Share:

$

 

                2.             Exercise of Option.  I hereby elect to exercise
the Option to purchase the following number of Shares, all of which are Vested
Shares in accordance with the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

 

 

 

Total Exercise Price (Total Shares X Price per Share)

$

 

                3.             Payments.  I enclose payment in full of the total
exercise price for the Shares in the following form(s), as authorized by my
Option Agreement:

 

™ Cash:

$

 

 

™ Check:

$

 

 

™ Tender of Company Stock:

Contact Plan Administrator

 

 

™ Cashless Exercise (same-day sale):

Contact Plan Administrator

 

                4.             Tax Withholding.  I authorize payroll withholding
and otherwise will make adequate provision for the federal, state, local and
foreign tax withholding obligations of the Company, if any, in connection with
the Option.  If I am exercising a Nonstatutory Stock Option, I enclose payment
in full of my withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

™ Cash:

$

 

 

™ Check:

$

 

 

™ Tender of Company Stock:

Contact Plan Administrator

 

 

--------------------------------------------------------------------------------


 

™ Cashless Exercise (same-day sale):

Contact Plan Administrator

 

                5.             Participant Information.

 

My address is:

 

 

 

My Social Security Number is:

 

 

                6.             Notice of Disqualifying Disposition.  If the
Option is an Incentive Stock Option, I agree that I will promptly notify the
Chief Financial Officer of the Company if I transfer any of the Shares within
one (1) year from the date I exercise all or part of the Option or within two
(2) years of the Date of Grant.

 

                7.             Binding Effect.  I agree that the Shares are
being acquired in accordance with and subject to the terms, provisions and
conditions of the Grant Notice, the Option Agreement and the Plan, to all of
which I hereby expressly assent.  This Agreement shall inure to the benefit of
and be binding upon my heirs, executors, administrators, successors and assigns.

 

 

Very truly yours,

 

 

 

(Signature)

 

Receipt of the above is hereby acknowledged.

 

ZORAN CORPORATION

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

ZORAN CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For U.S. Participants)

 

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement.  The Award has been granted pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference.  By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.

 


1.             DEFINITIONS AND CONSTRUCTION.


 


1.1           DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE PLAN.


 


1.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


 


2.             ADMINISTRATION.


 

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee.  All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award.  Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, or election.

 


3.             THE AWARD.


 


3.1           GRANT OF UNITS.  ON THE DATE OF GRANT, THE PARTICIPANT SHALL
ACQUIRE, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE NUMBER OF RESTRICTED
STOCK UNITS SET FORTH IN THE GRANT NOTICE, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 9.  EACH UNIT REPRESENTS A RIGHT TO RECEIVE ON A DATE DETERMINED IN
ACCORDANCE WITH THE GRANT NOTICE AND THIS AGREEMENT ONE (1) SHARE OF STOCK.


 

--------------------------------------------------------------------------------



 


3.2           NO MONETARY PAYMENT REQUIRED.  THE PARTICIPANT IS NOT REQUIRED TO
MAKE ANY MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING, IF ANY) AS A
CONDITION TO RECEIVING THE UNITS OR SHARES OF STOCK ISSUED UPON SETTLEMENT OF
THE UNITS, THE CONSIDERATION FOR WHICH SHALL BE PAST SERVICES ACTUALLY RENDERED
AND/OR FUTURE SERVICES TO BE RENDERED TO A PARTICIPATING COMPANY OR FOR ITS
BENEFIT.  NOTWITHSTANDING THE FOREGOING, IF REQUIRED BY APPLICABLE STATE
CORPORATE LAW, THE PARTICIPANT SHALL FURNISH CONSIDERATION IN THE FORM OF CASH
OR PAST SERVICES RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT HAVING A
VALUE NOT LESS THAN THE PAR VALUE OF THE SHARES OF STOCK ISSUED UPON SETTLEMENT
OF THE UNITS.


 


4.             VESTING OF UNITS.


 

The Units shall vest and become Vested Units as provided in the Grant Notice. 
For purposes of determining the number of Vested Units following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

 


5.             COMPANY REACQUISITION RIGHT.


 

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.

 


6.             SETTLEMENT OF THE AWARD.


 


6.1           ISSUANCE OF SHARES OF STOCK.  SUBJECT TO THE PROVISIONS OF
SECTION 6.3 BELOW, THE COMPANY SHALL ISSUE TO THE PARTICIPANT ON THE SETTLEMENT
DATE WITH RESPECT TO EACH VESTED UNIT TO BE SETTLED ON SUCH DATE ONE (1) SHARE
OF STOCK.  SHARES OF STOCK ISSUED IN SETTLEMENT OF UNITS SHALL NOT BE SUBJECT TO
ANY RESTRICTION ON TRANSFER OTHER THAN ANY SUCH RESTRICTION AS MAY BE REQUIRED
PURSUANT TO SECTION 6.3, SECTION 7 OR THE COMPANY’S INSIDER TRADING POLICY.


 


6.2           BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.   THE
PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE DISCRETION, TO DEPOSIT
FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE PARTICIPANT
HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS NOTICE ANY OR ALL SHARES
ACQUIRED BY THE PARTICIPANT PURSUANT TO THE SETTLEMENT OF THE AWARD.  EXCEPT AS
PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE SHARES AS TO WHICH THE
AWARD IS SETTLED SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT, OR, IF
APPLICABLE, IN THE NAMES OF THE HEIRS OF THE PARTICIPANT.


 


6.3           RESTRICTIONS ON GRANT OF THE AWARD AND ISSUANCE OF SHARES.  THE
GRANT OF THE AWARD AND ISSUANCE OF SHARES OF STOCK UPON SETTLEMENT OF THE AWARD
SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL,
STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES OF STOCK MAY BE
ISSUED HEREUNDER IF THE ISSUANCE OF SUCH SHARES WOULD CONSTITUTE A VIOLATION OF
ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR
REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON
WHICH THE STOCK MAY THEN BE LISTED.  THE INABILITY OF THE COMPANY TO OBTAIN FROM
ANY REGULATORY BODY HAVING

 

2

--------------------------------------------------------------------------------


 


JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE
NECESSARY TO THE LAWFUL ISSUANCE OF ANY SHARES SUBJECT TO THE AWARD SHALL
RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE SUCH
SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A
CONDITION TO THE SETTLEMENT OF THE AWARD, THE COMPANY MAY REQUIRE THE
PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE,
TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY
REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY THE
COMPANY.


 


6.4           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE SETTLEMENT OF THE AWARD.


 


7.             TAX WITHHOLDING.


 


7.1           IN GENERAL.  AT THE TIME THE GRANT NOTICE IS EXECUTED, OR AT ANY
TIME THEREAFTER AS REQUESTED BY A PARTICIPATING COMPANY, THE PARTICIPANT HEREBY
AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR, ANY SUMS
REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY, IF ANY, WHICH ARISE IN CONNECTION WITH
THE AWARD OR THE ISSUANCE OF SHARES OF STOCK IN SETTLEMENT THEREOF.  THE COMPANY
SHALL HAVE NO OBLIGATION TO DELIVER SHARES OF STOCK UNTIL THE TAX WITHHOLDING
OBLIGATIONS OF THE COMPANY HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


7.2           ASSIGNMENT OF SALE PROCEEDS; PAYMENT OF TAX WITHHOLDING BY CHECK. 
SUBJECT TO COMPLIANCE WITH APPLICABLE LAW AND THE COMPANY’S INSIDER TRADING
POLICY, THE PARTICIPANT SHALL SATISFY THE PARTICIPATING COMPANY’S TAX
WITHHOLDING OBLIGATIONS IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMPANY
PROVIDING FOR DELIVERY BY THE PARTICIPANT TO THE COMPANY OR A BROKER APPROVED BY
THE COMPANY OF PROPERLY EXECUTED INSTRUCTIONS, IN A FORM APPROVED BY THE
COMPANY, PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE
WITH RESPECT TO SOME OR ALL OF THE SHARES BEING ACQUIRED UPON SETTLEMENT OF
UNITS.  NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT MAY ELECT TO PAY BY CHECK
THE AMOUNT OF THE PARTICIPATING COMPANY’S TAX WITHHOLDING OBLIGATIONS ARISING ON
ANY SETTLEMENT DATE BY DELIVERING WRITTEN NOTICE OF SUCH ELECTION TO THE COMPANY
ON A FORM SPECIFIED BY THE COMPANY FOR THIS PURPOSE AT LEAST THIRTY (30) DAYS
(OR SUCH OTHER PERIOD ESTABLISHED BY THE COMPANY) PRIOR TO SUCH SETTLEMENT
DATE.  BY MAKING SUCH ELECTION, THE PARTICIPANT AGREES TO DELIVER A CHECK FOR
THE FULL AMOUNT OF THE REQUIRED TAX WITHHOLDING TO THE APPLICABLE PARTICIPATING
COMPANY ON OR BEFORE THE THIRD BUSINESS DAY FOLLOWING THE SETTLEMENT DATE.  IF
THE PARTICIPANT ELECTS TO PAY THE REQUIRED TAX WITHHOLDING BY CHECK BUT FAILS TO
MAKE SUCH PAYMENT AS REQUIRED BY THE PRECEDING SENTENCE, THE COMPANY IS HEREBY
AUTHORIZED AT ITS DISCRETION, TO SATISFY THE TAX WITHHOLDING OBLIGATIONS THROUGH
ANY OTHER MEANS AUTHORIZED BY THIS SECTION 7, INCLUDING BY EFFECTING A SALE OF
SOME OR ALL OF THE SHARES BEING ACQUIRED UPON SETTLEMENT OF UNITS, WITHHOLDING
FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE PARTICIPANT OR BY WITHHOLDING
SHARES IN ACCORDANCE WITH SECTION 7.3.


 


7.3           WITHHOLDING IN SHARES.  THE COMPANY MAY, IN ITS DISCRETION, PERMIT
OR REQUIRE THE PARTICIPANT TO SATISFY ALL OR ANY PORTION OF A PARTICIPATING
COMPANY’S TAX WITHHOLDING OBLIGATIONS BY DEDUCTING FROM THE SHARES OF STOCK
OTHERWISE DELIVERABLE TO THE PARTICIPANT IN SETTLEMENT OF THE AWARD A NUMBER OF
WHOLE SHARES HAVING A FAIR MARKET VALUE, AS DETERMINED BY

 

3

--------------------------------------------------------------------------------


 


THE COMPANY AS OF THE DATE ON WHICH THE TAX WITHHOLDING OBLIGATIONS ARISE, NOT
IN EXCESS OF THE AMOUNT OF SUCH TAX WITHHOLDING OBLIGATIONS DETERMINED BY THE
APPLICABLE MINIMUM STATUTORY WITHHOLDING RATES.  ANY ADVERSE CONSEQUENCES TO THE
PARTICIPANT RESULTING FROM THE PROCEDURE PERMITTED UNDER THIS SECTION,
INCLUDING, WITHOUT LIMITATION, TAX CONSEQUENCES, SHALL BE THE SOLE
RESPONSIBILITY OF THE PARTICIPANT.


 


8.             EFFECT OF CHANGE IN CONTROL ON AWARD.


 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock.  For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control.  In the event the Acquiror elects not to assume, continue
or substitute for the outstanding Units in connection with a Change in Control,
the Award, to the extent of any Units which are then unvested, shall terminate
and cease to be outstanding effective as of the time of the Change in Control. 
Notwithstanding the foregoing, the Committee may, in its discretion, determine
that upon a Change in Control, each Vested Unit (and each unvested Unit if so
determined by the Committee) outstanding immediately prior to the Change in
Control shall be canceled in exchange for payment with respect to each such Unit
immediately prior to its cancellation in (a) cash, (b) stock of the Company or
the Acquiror or (c) other property which, in any such case, shall be in an
amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control (subject to
any required tax withholding).  Such payment shall be made as soon as
practicable following the Change in Control.

 


9.             ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as

 

4

--------------------------------------------------------------------------------


 

“effected without receipt of consideration by the Company.”  Any fractional
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number.  Such adjustments shall be determined by the
Committee, and its determination shall be final, binding and conclusive.

 


10.           RIGHTS AS A STOCKHOLDER OR EMPLOYEE.


 

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9.  If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

 


11.           LEGENDS.


 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

 


12.           MISCELLANEOUS PROVISIONS.


 


12.1         TERMINATION OR AMENDMENT.  THE COMMITTEE MAY TERMINATE OR AMEND THE
PLAN OR THIS AGREEMENT AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED
IN SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH TERMINATION OR
AMENDMENT MAY ADVERSELY AFFECT THE PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT
WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR AMENDMENT IS
NECESSARY TO COMPLY WITH APPLICABLE LAW OR GOVERNMENT REGULATION.  NO AMENDMENT
OR ADDITION TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.


 


12.2         NONTRANSFERABILITY OF THE AWARD.  PRIOR THE ISSUANCE OF SHARES OF
STOCK ON THE APPLICABLE SETTLEMENT DATE, NEITHER THIS AWARD NOR ANY UNITS
SUBJECT TO THIS AWARD SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY,
EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS
WITH RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


12.3         FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


12.4         BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE COMPANY AND, SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND THE PARTICIPANT’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


12.5         DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT OF SUCH
NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL ADDRESS, IF
ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING COMPANY, OR UPON DEPOSIT IN
THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR CERTIFIED MAIL,
OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH POSTAGE AND FEES
PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS SHOWN BELOW THAT PARTY’S
SIGNATURE TO THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


 


(A)           DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS, WHICH MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE, THIS
AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE COMPANY PROVIDED
GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO THE PARTICIPANT
ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT MAY DELIVER ELECTRONICALLY THE
GRANT NOTICE TO THE COMPANY OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE
PLAN AS THE COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH MEANS OF ELECTRONIC
DELIVERY MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A
COMPANY INTRANET OR THE INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING
THE PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER MEANS OF
ELECTRONIC DELIVERY SPECIFIED BY THE COMPANY.


 


(B)           CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES THAT
THE PARTICIPANT HAS READ SECTION 12.5(A) OF THIS AGREEMENT AND CONSENTS TO THE
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND GRANT NOTICE, AS DESCRIBED IN
SECTION 12.5(A).  THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM
THE COMPANY A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO
THE PARTICIPANT BY CONTACTING THE COMPANY BY TELEPHONE OR IN WRITING.  THE
PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT WILL BE PROVIDED WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
MUST PROVIDE THE COMPANY OR ANY DESIGNATED THIRD PARTY ADMINISTRATOR WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR HER CONSENT TO THE
ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 12.5(A) OR MAY CHANGE THE
ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE DELIVERED (IF
PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME BY NOTIFYING
THE COMPANY OF SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY TELEPHONE,
POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE
OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED
IN SECTION 12.5(A).


 


12.6         INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS AGREEMENT AND THE
PLAN, TOGETHER WITH THE SUPERSEDING AGREEMENT, IF ANY, SHALL CONSTITUTE THE
ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN AND
SUPERSEDES ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS,
OR WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING COMPANY

 

6

--------------------------------------------------------------------------------


 


GROUP WITH RESPECT TO SUCH SUBJECT MATTER OTHER THAN THOSE AS SET FORTH OR
PROVIDED FOR HEREIN OR THEREIN.  TO THE EXTENT CONTEMPLATED HEREIN OR THEREIN,
THE PROVISIONS OF THE GRANT NOTICE AND THE AGREEMENT SHALL SURVIVE ANY
SETTLEMENT OF THE AWARD AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.7         APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.


 


12.8         COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------

 

 

ZORAN CORPORATION

RESTRICTED STOCK AGREEMENT

(For U.S. Participants)

 

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock (the “Grant Notice”) to which this Restricted Stock Agreement
(the “Agreement”) is attached an Award consisting of Shares subject to the terms
and conditions set forth in the Grant Notice and this Agreement.  The Award has
been granted pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a Plan prospectus
for the Shares in the form most recently registered with the Securities and
Exchange Commission (the “Plan Prospectus”), (b) accepts the Award subject to
all of the terms and conditions of the Grant Notice, this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

 


1.             DEFINITIONS AND CONSTRUCTION.


 


1.1 DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS SHALL HAVE
THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE PLAN.


 


1.2 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR CONVENIENCE ONLY
AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS
AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT, THE SINGULAR SHALL
INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR.  USE OF THE TERM
“OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES
OTHERWISE.


 


2.             ADMINISTRATION.


 

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee.  All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award.  Any
Officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

 


3.             THE AWARD.


 


3.1 GRANT AND ISSUANCE OF SHARES.  ON THE DATE OF GRANT, THE PARTICIPANT SHALL
ACQUIRE AND THE COMPANY SHALL ISSUE, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, A NUMBER OF SHARES EQUAL TO THE TOTAL NUMBER OF SHARES SET FORTH IN
THE GRANT NOTICE.  AS A CONDITION TO THE ISSUANCE OF THE SHARES, THE PARTICIPANT
SHALL EXECUTE AND DELIVER TO THE COMPANY ALONG WITH THE GRANT NOTICE THE
ASSIGNMENT SEPARATE FROM CERTIFICATE DULY ENDORSED (WITH DATE AND NUMBER OF
SHARES BLANK) IN THE FORM ATTACHED TO THE GRANT NOTICE.


 


3.2 NO MONETARY PAYMENT REQUIRED.  THE PARTICIPANT IS NOT REQUIRED TO MAKE ANY
MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING, IF ANY) AS A CONDITION
TO RECEIVING THE SHARES, THE CONSIDERATION FOR WHICH SHALL BE PAST SERVICES
ACTUALLY RENDERED AND/OR FUTURE SERVICES TO BE RENDERED TO A PARTICIPATING
COMPANY OR FOR ITS BENEFIT.  NOTWITHSTANDING THE FOREGOING, IF REQUIRED BY
APPLICABLE STATE CORPORATE LAW, THE PARTICIPANT SHALL FURNISH CONSIDERATION IN
THE FORM OF CASH OR PAST SERVICES RENDERED TO A PARTICIPATING COMPANY OR FOR ITS
BENEFIT HAVING A VALUE NOT LESS THAN THE PAR VALUE OF THE SHARES ISSUED PURSUANT
TO THE AWARD.


 


3.3 BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.  THE PARTICIPANT
HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE DISCRETION, TO DEPOSIT THE SHARES
WITH THE COMPANY’S TRANSFER AGENT, INCLUDING ANY SUCCESSOR TRANSFER AGENT, TO BE
HELD IN BOOK ENTRY FORM DURING THE TERM OF THE ESCROW PURSUANT TO SECTION 6. 
FURTHERMORE, THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE
DISCRETION, TO DEPOSIT, FOLLOWING THE TERM OF SUCH ESCROW, FOR THE BENEFIT OF
THE PARTICIPANT WITH ANY BROKER WITH WHICH THE PARTICIPANT HAS AN ACCOUNT
RELATIONSHIP OF WHICH THE COMPANY HAS NOTICE ANY OR ALL SHARES WHICH ARE NO
LONGER SUBJECT TO SUCH ESCROW.  EXCEPT


 

--------------------------------------------------------------------------------


 


AS PROVIDED BY THE FOREGOING, A CERTIFICATE FOR THE SHARES SHALL BE REGISTERED
IN THE NAME OF THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF
THE PARTICIPANT.


 


3.4 ISSUANCE OF SHARES IN COMPLIANCE WITH LAW.  THE ISSUANCE OF THE SHARES SHALL
BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL, STATE OR
FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES SHALL BE ISSUED
HEREUNDER IF THEIR ISSUANCE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK MAY
THEN BE LISTED.  THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY REGULATORY BODY
HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL
TO BE NECESSARY TO THE LAWFUL ISSUANCE OF ANY SHARES SHALL RELIEVE THE COMPANY
OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE SUCH SHARES AS TO WHICH SUCH
REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE
ISSUANCE OF THE SHARES, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY
QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH
ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY WITH
RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.


 


4.             VESTING OF SHARES.


 

The Shares shall vest and become Vested Shares as provided in the Grant Notice. 
For purposes of determining the number of Vested Shares following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

 


5.             COMPANY REACQUISITION RIGHT.


 


5.1 GRANT OF COMPANY REACQUISITION RIGHT.  EXCEPT TO THE EXTENT OTHERWISE
PROVIDED BY THE SUPERSEDING AGREEMENT, IN THE EVENT THAT (A) THE PARTICIPANT’S
SERVICE TERMINATES FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, OR
(B) THE PARTICIPANT, THE PARTICIPANT’S LEGAL REPRESENTATIVE, OR OTHER HOLDER OF
THE SHARES, ATTEMPTS TO SELL, EXCHANGE, TRANSFER, PLEDGE, OR OTHERWISE DISPOSE
OF (OTHER THAN PURSUANT TO AN OWNERSHIP CHANGE EVENT), INCLUDING, WITHOUT
LIMITATION, ANY TRANSFER TO A NOMINEE OR AGENT OF THE PARTICIPANT, ANY SHARES
WHICH ARE NOT VESTED SHARES (“UNVESTED SHARES”), THE COMPANY SHALL AUTOMATICALLY
REACQUIRE THE UNVESTED SHARES, AND THE PARTICIPANT SHALL NOT BE ENTITLED TO ANY
PAYMENT THEREFOR (THE “COMPANY REACQUISITION RIGHT”).


 


5.2 OWNERSHIP CHANGE EVENT.  UPON THE OCCURRENCE OF AN OWNERSHIP CHANGE EVENT,
ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY TO WHICH
THE PARTICIPANT IS ENTITLED BY REASON OF THE PARTICIPANT’S OWNERSHIP OF UNVESTED
SHARES SHALL BE IMMEDIATELY SUBJECT TO THE COMPANY REACQUISITION RIGHT AND
INCLUDED IN THE TERMS “SHARES,” “STOCK” AND “UNVESTED SHARES” FOR ALL PURPOSES
OF THE COMPANY REACQUISITION RIGHT WITH THE SAME FORCE AND EFFECT AS THE
UNVESTED SHARES IMMEDIATELY PRIOR TO THE OWNERSHIP CHANGE EVENT.  FOR PURPOSES
OF DETERMINING THE NUMBER OF VESTED SHARES FOLLOWING AN OWNERSHIP CHANGE EVENT,
CREDITED SERVICE SHALL INCLUDE ALL SERVICE WITH ANY CORPORATION WHICH IS A
PARTICIPATING COMPANY AT THE TIME THE SERVICE IS RENDERED, WHETHER OR NOT SUCH
CORPORATION IS A PARTICIPATING COMPANY BOTH BEFORE AND AFTER THE OWNERSHIP
CHANGE EVENT.


 


6.             ESCROW.


 


6.1 APPOINTMENT OF AGENT.  TO ENSURE THAT SHARES SUBJECT TO THE COMPANY
REACQUISITION RIGHT WILL BE AVAILABLE FOR REACQUISITION, THE PARTICIPANT AND THE
COMPANY HEREBY APPOINT THE SECRETARY OF THE COMPANY, OR ANY OTHER PERSON
DESIGNATED BY THE COMPANY, AS THEIR AGENT AND AS ATTORNEY-IN-FACT FOR THE
PARTICIPANT (THE “AGENT”) TO HOLD ANY AND ALL UNVESTED SHARES AND TO SELL,
ASSIGN AND TRANSFER TO THE COMPANY ANY SUCH UNVESTED SHARES REACQUIRED BY THE
COMPANY PURSUANT TO THE COMPANY REACQUISITION RIGHT.  THE PARTICIPANT
UNDERSTANDS THAT APPOINTMENT OF THE AGENT IS A MATERIAL INDUCEMENT TO MAKE THIS
AGREEMENT AND THAT SUCH APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.  THE AGENT SHALL NOT BE PERSONALLY LIABLE FOR ANY ACT THE AGENT MAY
DO OR OMIT TO DO HEREUNDER AS ESCROW AGENT, AGENT FOR THE COMPANY, OR ATTORNEY
IN FACT FOR THE PARTICIPANT WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF
THE AGENT’S OWN GOOD JUDGMENT, AND ANY ACT DONE OR OMITTED BY THE AGENT PURSUANT
TO THE ADVICE OF THE AGENT’S OWN ATTORNEYS SHALL BE CONCLUSIVE EVIDENCE OF SUCH
GOOD FAITH.  THE AGENT MAY RELY UPON ANY LETTER, NOTICE OR OTHER DOCUMENT
EXECUTED BY ANY SIGNATURE PURPORTING TO BE GENUINE AND MAY RESIGN AT ANY TIME.

 

2

--------------------------------------------------------------------------------


 


6.2 ESTABLISHMENT OF ESCROW.  THE PARTICIPANT AUTHORIZES THE COMPANY TO DEPOSIT
THE UNVESTED SHARES WITH THE COMPANY’S TRANSFER AGENT TO BE HELD IN BOOK ENTRY
FORM, AS PROVIDED IN SECTION 3.3, AND THE PARTICIPANT AGREES TO DELIVER TO AND
DEPOSIT WITH THE AGENT EACH CERTIFICATE, IF ANY, EVIDENCING THE SHARES AND AN
ASSIGNMENT SEPARATE FROM CERTIFICATE WITH RESPECT TO SUCH BOOK ENTRY SHARES AND
EACH SUCH CERTIFICATE DULY ENDORSED (WITH DATE AND NUMBER OF SHARES BLANK) IN
THE FORM ATTACHED TO THE GRANT NOTICE, TO BE HELD BY THE AGENT UNDER THE TERMS
AND CONDITIONS OF THIS SECTION 6 (THE “ESCROW”).  UPON THE OCCURRENCE OF AN
OWNERSHIP CHANGE EVENT OR A CHANGE, AS DESCRIBED IN SECTION 8, IN THE CHARACTER
OR AMOUNT OF ANY OUTSTANDING STOCK OF THE CORPORATION THE STOCK OF WHICH IS
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, ANY AND ALL NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY TO WHICH THE PARTICIPANT IS ENTITLED BY
REASON OF HIS OR HER OWNERSHIP OF THE SHARES THAT REMAIN, FOLLOWING SUCH
OWNERSHIP CHANGE EVENT OR CHANGE DESCRIBED IN SECTION 8, SUBJECT TO THE COMPANY
REACQUISITION RIGHT SHALL BE IMMEDIATELY SUBJECT TO THE ESCROW TO THE SAME
EXTENT AS THE SHARES IMMEDIATELY BEFORE SUCH EVENT.  THE COMPANY SHALL BEAR THE
EXPENSES OF THE ESCROW.


 


6.3 DELIVERY OF SHARES TO PARTICIPANT.  THE ESCROW SHALL CONTINUE WITH RESPECT
TO ANY SHARES FOR SO LONG AS SUCH SHARES REMAIN SUBJECT TO THE COMPANY
REACQUISITION RIGHT.  UPON TERMINATION OF THE REACQUISITION RIGHT WITH RESPECT
TO SHARES, THE COMPANY SHALL SO NOTIFY THE AGENT AND DIRECT THE AGENT TO DELIVER
SUCH NUMBER OF SHARES TO THE PARTICIPANT.  AS SOON AS PRACTICABLE AFTER RECEIPT
OF SUCH NOTICE, THE AGENT SHALL CAUSE TO BE DELIVERED TO THE PARTICIPANT THE
SHARES SPECIFIED BY SUCH NOTICE, AND THE ESCROW SHALL TERMINATE WITH RESPECT TO
SUCH SHARES.


 


7.             TAX MATTERS.


 


7.1 TAX WITHHOLDING.


 


(A)           IN GENERAL.  AT THE TIME THE GRANT NOTICE IS EXECUTED, OR AT ANY
TIME THEREAFTER AS REQUESTED BY A PARTICIPATING COMPANY, THE PARTICIPANT HEREBY
AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR, ANY SUMS
REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY, IF ANY, WHICH ARISE IN CONNECTION WITH
THE AWARD, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS ARISING UPON (A) THE
TRANSFER OF SHARES TO THE PARTICIPANT, (B) THE LAPSING OF ANY RESTRICTION WITH
RESPECT TO ANY SHARES, (C) THE FILING OF AN ELECTION TO RECOGNIZE TAX LIABILITY,
OR (D) THE TRANSFER BY THE PARTICIPANT OF ANY SHARES.  THE COMPANY SHALL HAVE NO
OBLIGATION TO DELIVER THE SHARES OR TO RELEASE ANY SHARES FROM THE ESCROW
ESTABLISHED PURSUANT TO SECTION 6 UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE
PARTICIPATING COMPANY HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


(B)           ASSIGNMENT OF SALE PROCEEDS; PAYMENT OF TAX WITHHOLDING BY CHECK. 
SUBJECT TO COMPLIANCE WITH APPLICABLE LAW AND THE COMPANY’S INSIDER TRADING
POLICY, THE PARTICIPANT SHALL SATISFY THE PARTICIPATING COMPANY’S TAX
WITHHOLDING OBLIGATIONS IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMPANY
PROVIDING FOR DELIVERY BY THE PARTICIPANT TO THE COMPANY OR A BROKER APPROVED BY
THE COMPANY OF PROPERLY EXECUTED INSTRUCTIONS, IN A FORM APPROVED BY THE
COMPANY, PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE
WITH RESPECT TO SOME OR ALL OF THE SHARES BECOMING VESTED SHARES ON A VESTING
DATE AS PROVIDED IN THE GRANT NOTICE.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT MAY ELECT TO PAY BY CHECK THE AMOUNT OF THE PARTICIPATING COMPANY’S
TAX WITHHOLDING OBLIGATIONS ARISING ON ANY VESTING DATE BY DELIVERING WRITTEN
NOTICE OF SUCH ELECTION TO THE COMPANY ON A FORM SPECIFIED BY THE COMPANY FOR
THIS PURPOSE AT LEAST THIRTY (30) DAYS (OR SUCH OTHER PERIOD ESTABLISHED BY THE
COMPANY) PRIOR TO SUCH VESTING DATE.  BY MAKING SUCH ELECTION, THE PARTICIPANT
AGREES TO DELIVER A CHECK FOR THE FULL AMOUNT OF THE REQUIRED TAX WITHHOLDING TO
THE APPLICABLE PARTICIPATING COMPANY ON OR BEFORE THE THIRD BUSINESS DAY
FOLLOWING THE VESTING DATE.  IF THE PARTICIPANT ELECTS TO PAY THE REQUIRED TAX
WITHHOLDING BY CHECK BUT FAILS TO MAKE SUCH PAYMENT AS REQUIRED BY THE PRECEDING
SENTENCE, THE COMPANY IS HEREBY AUTHORIZED AT ITS DISCRETION, TO SATISFY THE TAX
WITHHOLDING OBLIGATIONS THROUGH ANY OTHER MEANS AUTHORIZED BY THIS SECTION 7,
INCLUDING BY EFFECTING A SALE OF SOME OR ALL OF THE SHARES BECOMING VESTED
SHARES ON THE VESTING DATE, WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS
PAYABLE TO THE PARTICIPANT OR BY WITHHOLDING SHARES IN ACCORDANCE WITH
SECTION 7.1(C).


 


(C)           WITHHOLDING IN SHARES.  THE COMPANY MAY, IN ITS DISCRETION, PERMIT
OR REQUIRE THE PARTICIPANT TO SATISFY ALL OR ANY PORTION OF A PARTICIPATING
COMPANY’S TAX WITHHOLDING OBLIGATIONS BY DEDUCTING A NUMBER OF WHOLE, VESTED
SHARES OTHERWISE DELIVERABLE TO THE PARTICIPANT OR BY THE PARTICIPANT’S TENDER
TO THE COMPANY OF A NUMBER OF WHOLE, VESTED SHARES OR VESTED SHARES ACQUIRED
OTHERWISE THAN PURSUANT TO THE AWARD HAVING, IN ANY SUCH CASE, A FAIR MARKET
VALUE, AS DETERMINED BY THE COMPANY AS OF THE DATE ON WHICH THE TAX WITHHOLDING
OBLIGATIONS ARISE, NOT IN EXCESS OF THE AMOUNT OF SUCH TAX WITHHOLDING
OBLIGATIONS DETERMINED BY THE

 

3

--------------------------------------------------------------------------------


 


APPLICABLE MINIMUM STATUTORY WITHHOLDING RATES.  ANY ADVERSE CONSEQUENCES TO THE
PARTICIPANT RESULTING FROM THE PROCEDURE PERMITTED UNDER THIS SECTION,
INCLUDING, WITHOUT LIMITATION, TAX CONSEQUENCES, SHALL BE THE SOLE
RESPONSIBILITY OF THE PARTICIPANT.


 


7.2 ELECTION UNDER SECTION 83(B) OF THE CODE.


 


(A)           THE PARTICIPANT UNDERSTANDS THAT SECTION 83 OF THE CODE TAXES AS
ORDINARY INCOME THE DIFFERENCE BETWEEN THE AMOUNT PAID FOR THE SHARES, IF
ANYTHING, AND THE FAIR MARKET VALUE OF THE SHARES AS OF THE DATE ON WHICH THE
SHARES ARE “SUBSTANTIALLY VESTED,” WITHIN THE MEANING OF SECTION 83.  IN THIS
CONTEXT, “SUBSTANTIALLY VESTED” MEANS THAT THE RIGHT OF THE COMPANY TO REACQUIRE
THE SHARES PURSUANT TO THE COMPANY REACQUISITION RIGHT HAS LAPSED.  THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY ELECT TO HAVE HIS OR HER TAXABLE
INCOME DETERMINED AT THE TIME HE OR SHE ACQUIRES THE SHARES RATHER THAN WHEN AND
AS THE COMPANY REACQUISITION RIGHT LAPSES BY FILING AN ELECTION UNDER
SECTION 83(B) OF THE CODE WITH THE INTERNAL REVENUE SERVICE NO LATER THAN THIRTY
(30) DAYS AFTER THE DATE OF ACQUISITION OF THE SHARES.  THE PARTICIPANT
UNDERSTANDS THAT FAILURE TO MAKE A TIMELY FILING UNDER SECTION 83(B) WILL RESULT
IN HIS OR HER RECOGNITION OF ORDINARY INCOME, AS THE COMPANY REACQUISITION RIGHT
LAPSES, ON THE DIFFERENCE BETWEEN THE PURCHASE PRICE, IF ANYTHING, AND THE FAIR
MARKET VALUE OF THE SHARES AT THE TIME SUCH RESTRICTIONS LAPSE.  THE PARTICIPANT
FURTHER UNDERSTANDS, HOWEVER, THAT IF SHARES WITH RESPECT TO WHICH AN ELECTION
UNDER SECTION 83(B) HAS BEEN MADE ARE FORFEITED TO THE COMPANY PURSUANT TO ITS
COMPANY REACQUISITION RIGHT, SUCH FORFEITURE WILL BE TREATED AS A SALE ON WHICH
THERE IS REALIZED A LOSS EQUAL TO THE EXCESS (IF ANY) OF THE AMOUNT PAID (IF
ANY) BY THE PARTICIPANT FOR THE FORFEITED SHARES OVER THE AMOUNT REALIZED (IF
ANY) UPON THEIR FORFEITURE.  IF THE PARTICIPANT HAS PAID NOTHING FOR THE
FORFEITED SHARES AND HAS RECEIVED NO PAYMENT UPON THEIR FORFEITURE, THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE WILL BE UNABLE TO RECOGNIZE ANY LOSS ON
THE FORFEITURE OF THE SHARES EVEN THOUGH THE PARTICIPANT INCURRED A TAX
LIABILITY BY MAKING AN ELECTION UNDER SECTION 83(B).


 


(B)           THE PARTICIPANT UNDERSTANDS THAT HE OR SHE SHOULD CONSULT WITH HIS
OR HER TAX ADVISOR REGARDING THE ADVISABILITY OF FILING WITH THE INTERNAL
REVENUE SERVICE AN ELECTION UNDER SECTION 83(B) OF THE CODE, WHICH MUST BE FILED
NO LATER THAN THIRTY (30) DAYS AFTER THE DATE OF THE ACQUISITION OF THE SHARES
PURSUANT TO THIS AGREEMENT.  FAILURE TO FILE AN ELECTION UNDER SECTION 83(B), IF
APPROPRIATE, MAY RESULT IN ADVERSE TAX CONSEQUENCES TO THE PARTICIPANT.  THE
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED TO CONSULT WITH A TAX
ADVISOR REGARDING THE TAX CONSEQUENCES TO THE PARTICIPANT OF THE ACQUISITION OF
SHARES HEREUNDER.  ANY ELECTION UNDER SECTION 83(B) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(B) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.


 


(C)           THE PARTICIPANT WILL NOTIFY THE COMPANY IN WRITING IF THE
PARTICIPANT FILES AN ELECTION PURSUANT TO SECTION 83(B) OF THE CODE.  THE
COMPANY INTENDS, IN THE EVENT IT DOES NOT RECEIVE FROM THE PARTICIPANT EVIDENCE
OF SUCH FILING, TO CLAIM A TAX DEDUCTION FOR ANY AMOUNT WHICH WOULD OTHERWISE BE
TAXABLE TO THE PARTICIPANT IN THE ABSENCE OF SUCH AN ELECTION.


 


8.             ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. 
For purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number.  Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

 

4

--------------------------------------------------------------------------------


 


9.             RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.


 

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 8.  Subject the provisions of
this Agreement, the Participant shall exercise all rights and privileges of a
stockholder of the Company with respect to Shares deposited in the Escrow
pursuant to Section 6.  If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

 


10.           LEGENDS.


 

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.  Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 


11.           TRANSFERS IN VIOLATION OF AGREEMENT.


 

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void.  The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred.  In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.

 


12.           MISCELLANEOUS PROVISIONS.


 


12.1         TERMINATION OR AMENDMENT.  THE COMMITTEE MAY TERMINATE OR AMEND THE
PLAN OR THIS AGREEMENT AT ANY TIME; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION
OR AMENDMENT MAY ADVERSELY AFFECT THE PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT
WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR AMENDMENT IS
NECESSARY TO COMPLY WITH APPLICABLE LAW OR GOVERNMENT REGULATION.  NO AMENDMENT
OR ADDITION TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.


 


12.2               NONTRANSFERABILITY OF THE AWARD.  THE RIGHT TO ACQUIRE SHARES
PURSUANT TO THE AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY,
EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS
WITH RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


12.3               FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE
SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


12.4               BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
THE SUCCESSORS AND ASSIGNS OF THE COMPANY AND, SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND THE PARTICIPANT’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


12.5               DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT OF SUCH
NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL ADDRESS, IF
ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING COMPANY, OR UPON DEPOSIT IN
THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR CERTIFIED MAIL,
OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH POSTAGE AND FEES
PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS SHOWN BELOW THAT PARTY’S
SIGNATURE TO THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


 


(A)           DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS, WHICH MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE, THIS
AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE COMPANY PROVIDED
GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO THE PARTICIPANT
ELECTRONICALLY.  IN ADDITION, THE PARTIES MAY DELIVER ELECTRONICALLY ANY NOTICES
CALLED FOR IN CONNECTION WITH THE ESCROW AND THE PARTICIPANT MAY DELIVER
ELECTRONICALLY THE GRANT NOTICE TO THE COMPANY OR TO SUCH THIRD PARTY INVOLVED
IN ADMINISTERING THE PLAN AS THE COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH
MEANS OF ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE THE
DELIVERY OF A LINK TO A COMPANY INTRANET OR THE INTERNET SITE OF A THIRD PARTY
INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR
SUCH OTHER MEANS OF ELECTRONIC DELIVERY SPECIFIED BY THE COMPANY.


 


(B)           CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES THAT
THE PARTICIPANT HAS READ SECTION 12.5(A) OF THIS AGREEMENT AND CONSENTS TO THE
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS, THE GRANT NOTICE AND NOTICES IN
CONNECTION WITH THE ESCROW, AS DESCRIBED IN SECTION 12.5(A).  THE PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM THE COMPANY A PAPER COPY OF ANY
DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO THE PARTICIPANT BY CONTACTING
THE COMPANY BY TELEPHONE OR IN WRITING.  THE PARTICIPANT FURTHER ACKNOWLEDGES
THAT THE PARTICIPANT WILL BE PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS IF THE
ATTEMPTED ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  SIMILARLY, THE
PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MUST PROVIDE THE COMPANY OR ANY
DESIGNATED THIRD PARTY ADMINISTRATOR WITH A PAPER COPY OF ANY DOCUMENTS IF THE
ATTEMPTED ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  THE PARTICIPANT MAY
REVOKE HIS OR HER CONSENT TO THE ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN
SECTION 12.5(A) OR MAY CHANGE THE ELECTRONIC MAIL ADDRESS TO WHICH SUCH
DOCUMENTS ARE TO BE DELIVERED (IF PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL
ADDRESS) AT ANY TIME BY NOTIFYING THE COMPANY OF SUCH REVOKED CONSENT OR REVISED
E-MAIL ADDRESS BY TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC
DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 12.5(A).


 


12.6               INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS AGREEMENT AND
THE PLAN TOGETHER WITH THE SUPERSEDING AGREEMENT, IF ANY, SHALL CONSTITUTE THE
ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN AND
SUPERSEDES ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS,
OR WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING COMPANY GROUP WITH
RESPECT TO SUCH SUBJECT MATTER OTHER THAN THOSE AS SET FORTH OR PROVIDED FOR
HEREIN OR THEREIN.  TO THE EXTENT CONTEMPLATED HEREIN OR THEREIN, THE PROVISIONS
OF THE GRANT NOTICE AND THE AGREEMENT SHALL SURVIVE ANY SETTLEMENT OF THE AWARD
AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.7               APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.


 


12.8               COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

6

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto

 

                                                                                                      
(                                  ) shares of the Capital Stock of ZORAN
CORPORATION standing in the undersigned’s name on the books of said corporation
represented by Certificate No.                                      herewith and
does hereby irrevocably constitute and appoint
                                                                 Attorney to
transfer the said stock on the books of said corporation with full power of
substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

Instructions:  Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Participant.

 

 

--------------------------------------------------------------------------------


 

ZORAN CORPORATION

NOTICE OF GRANT OF STOCK OPTION

(For U.S. Participants)

 

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as follows:

 

Participant:

 

 

Employee ID:

 

 

Date of Grant:

 

 

Number of Option Shares:

 

 

Exercise Price:

$

 

Initial Vesting Date:

The date one (1) year after [vesting commencement date]

Option Expiration Date:

The date ten (10) years after the Date of Grant

Tax Status of Option:

                                Stock Option.  (Enter “Incentive” or
“Nonstatutory.”  If blank, this Option will be a Nonstatutory.)

Vested Shares:

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

Vested Ratio

 

Prior to Initial Vesting Date

0

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date


1/4

 

Plus

 

 

For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional 

 

 

1/48

Superseding Agreement:

[None]  [Zoran Corporation Executive Retention and Severance Plan]

 

The terms and conditions of the foregoing Superseding Agreement to which the
Participant is a party shall, notwithstanding any provision of the Stock Option
Agreement to the contrary, supersede any inconsistent term or condition set
forth in the Stock Option Agreement to the extent intended by such Superseding
Agreement.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document.  The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

ZORAN CORPORATION

 

PARTICIPANT

 

 

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

Date

Address:

1390 Kifer Road

 

 

 

Sunnyvale, CA 94086

 

Address

 

ATTACHMENTS:               2005 Equity Incentive Plan, as amended to the Date of
Grant; Stock Option Agreement, Exercise Notice and Plan Prospectus

 

 

--------------------------------------------------------------------------------


 

ZORAN CORPORATION

NOTICE OF GRANT OF STOCK OPTION

(For Non-U.S. Participants)

 

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as follows:

 

Participant:

 

 

Employee ID:

 

 

Date of Grant:

 

 

Number of Option Shares:

 

 

Exercise Price:

$

 

Initial Vesting Date:

The date one (1) year after [vesting commencement date]

Option Expiration Date:

The date ten (10) years after the Date of Grant

Tax Status of Option:

[Reserved]

Local Law:

The laws, rules and regulations of [Name of Country], of which the Participant
is a resident.

Vested Shares:

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

Vested Ratio

 

Prior to Initial Vesting Date

0

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date


1/4

 

Plus

 

 

For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional 

 

 

1/48

Superseding Agreement:

[None]  [Zoran Corporation Executive Retention and Severance Plan]

 

The terms and conditions of the foregoing Superseding Agreement to which the
Participant is a party shall, notwithstanding any provision of the Stock Option
Agreement to the contrary, supersede any inconsistent term or condition set
forth in the Stock Option Agreement to the extent intended by such Superseding
Agreement.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document.  The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

ZORAN CORPORATION

 

PARTICIPANT

 

 

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

Date

Address:

1390 Kifer Road

 

 

 

Sunnyvale, CA 94086

 

Address

 

 

ATTACHMENTS:               2005 Equity Incentive Plan, as amended to the Date of
Grant; Stock Option Agreement, Exercise Notice and Plan Prospectus

 

 

--------------------------------------------------------------------------------


 

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK

(For U.S. Participants)

 

The Participant has been granted an award (the “Award”) pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”) of certain shares of Stock
(the “Shares”), as follows:

 

Participant:

 

 

 

Employee ID:

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

 

Total Number of Shares:

 

 

 

 

 

 

 

Vested Shares:

 

Except as provided in the Restricted Stock Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Shares shall cumulatively increase on each respective date set forth
below by the number of shares set forth opposite such date, as follows:

 

 

 

 

 

Vesting Date

 

No. Shares Vesting

 

Cumulative
No. Vested Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Superseding Agreement:

 

[None] [Zoran Corporation Executive Retention and Severance Plan]

 

 

 

 

 

The terms and conditions of the foregoing Superseding Agreement to which the
Participant is a party shall, notwithstanding any provision of the Restricted
Stock Agreement to the contrary, supersede any inconsistent term or condition
set forth in the Restricted Stock Agreement to the extent intended by such
Superseding Agreement.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Agreement, both of which are made part of this document.  The
Participant acknowledges that copies of the Plan, Restricted Stock Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Restricted Stock
Agreement, and hereby accepts the Award subject to all of their terms and
conditions.

 

ZORAN CORPORATION

PARTICIPANT

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

Date

 

 

 

 

Address:

1390 Kifer Road
Sunnyvale, CA 94086

 

Address

 

ATTACHMENTS:

2005 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Agreement, Assignment Separate From Certificate and Plan Prospectus

 

 

--------------------------------------------------------------------------------


 

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For U.S. Participants)

 

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Stock of Zoran Corporation, as follows:

 

Participant:

 

 

 

Employee ID:

 

 

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

 

 

 

 

 

Number of Restricted
Stock Units:

 

                                   , subject to adjustment as provided by the
Restricted Stock Units Agreement.

 

 

 

Settlement Date:

 

For each Restricted Stock Unit, except as otherwise provided by the Restricted
Stock
Units Agreement, the date on which such unit becomes a Vested Unit in accordance
with the vesting schedule set forth below.

 

 

 

Vested Units:

 

Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of
Vested Units shall cumulatively increase on each respective date set forth below
by
the number of units set forth opposite such date, as follows:

 

 

 

 

 

Vesting Date

 

No. Units Vesting

 

Cumulative
No. Vested Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Superseding Agreement:

 

[None] [Zoran Corporation Executive Retention and Severance Plan]

 

 

 

 

 

The terms and conditions of the foregoing Superseding Agreement to which the
Participant is a party shall, notwithstanding any provision of the Restricted
Stock
Units Agreement to the contrary, supersede any inconsistent term or condition
set
forth in the Restricted Stock Units Agreement to the extent intended by such
Superseding Agreement.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, Restricted
Stock Units Agreement and the prospectus for the Plan are available on the
Company’s internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

ZORAN CORPORATION

PARTICIPANT

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

Date

 

 

 

 

Address:

1390 Kifer Road
Sunnyvale, CA 94086

 

Address

 

ATTACHMENTS:

2005 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus

 

 

--------------------------------------------------------------------------------


 

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For Non-U.S. Participants)

 

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Stock of Zoran Corporation, as follows:

 

Participant:

 

First Name Last Name

 

Employee ID:

 

ID

 

 

 

 

 

 

 

Date of Grant:

 

Option Date

 

 

 

Number of Restricted Stock Units:

 

Shares, subject to adjustment as provided by the Restricted Stock Units
Agreement.

 

 

 

Settlement Date:

 

For each Restricted Stock Unit, except as otherwise provided by the Restricted
Stock Units Agreement, the date on which such unit becomes a Vested Unit in
accordance with the vesting schedule set forth below.

 

 

 

Local Law:

 

The laws, rules and regulations of [Name of Country], of which the Participant
is a resident.

 

 

 

Vested Units:

 

Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Units shall cumulatively increase on each respective date set forth
below by the number of units set forth opposite such date, as follows:

 

 

 

 

 

Vesting Date

 

No. Units Vesting

 

Cumulative
No. Vested Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Superseding Agreement:

 

[None] [Zoran Corporation Executive Retention and Severance Plan]

 

 

 

 

 

The terms and conditions of the foregoing Superseding Agreement to which the
Participant is a party shall, notwithstanding any provision of the Restricted
Stock Units Agreement to the contrary, supersede any inconsistent term or
condition set forth in the Restricted Stock Units Agreement to the extent
intended by such Superseding Agreement.

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, Restricted
Stock Units Agreement and the prospectus for the Plan are available on the
Company’s internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

ZORAN CORPORATION

PARTICIPANT

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

Date

 

 

 

 

Address:

1390 Kifer Road
Sunnyvale, CA 94086

 

Address

 

ATTACHMENTS:

2005 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus

 

 

--------------------------------------------------------------------------------

 

 
